EXECUTION VERSION
EXHIBIT 10.1





--------------------------------------------------------------------------------

TELEDYNE NETHERLANDS B.V.


TELEDYNE TECHNOLOGIES INCORPORATED


€50,000,000 0.70% Senior Notes, Series A,
due April 18, 2022
€50,000,000 0.92% Senior Notes, Series B,
due April 18, 2023
€50,000,000 0.92% Senior Notes, Series C,
due April 18, 2023
€100,000,000 1.09% Senior Notes, Series D,
due April 18, 2024
________________
NOTE PURCHASE AND GUARANTY AGREEMENT
________________
DATED AS OF APRIL 18, 2017



--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






TABLE OF CONTENTS
SECTION    HEADING    PAGE


SECTION 1.
AUTHORIZATION OF NOTES     2

Section 1.1.
Description of Notes 2

Section 1.2.
Interest Rate 2

SECTION 2.
SALE AND PURCHASE OF NOTES 3

Section 2.1.
Notes 3

Section 2.2.
Parent Guaranty 3

Section 2.3.
Subsidiary Guaranty 3

SECTION 3.
CLOSING 3

SECTION 4.
CONDITIONS TO CLOSING 4

Section 4.1.
Representations and Warranties 4

Section 4.2.
Performance; No Default 4

Section 4.3.
Compliance Certificates 5

Section 4.4.
Opinions of Counsel 5

Section 4.5.
Purchase Permitted By Applicable Law, Etc 6

Section 4.6.
Execution of Agreement; Sale of Other Notes 6

Section 4.7.
Payment of Special Counsel Fees 6

Section 4.8.
Private Placement Number 6

Section 4.9.
Changes in Corporate Structure 6

Section 4.10.
Subsidiary Guaranty 6

Section 4.11.
Funding Instructions 7

Section 4.12.
January 1, 2017 Financials 7

Section 4.13.
Proceedings and Documents 7

SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE PARENT ISSUER AND THE COMPANY 7

Section 5.1.
Organization; Power and Authority 7

Section 5.2.
Authorization, Etc 8

Section 5.3.
Disclosure 8

Section 5.4.
Organization and Ownership of Shares of Subsidiaries 8

Section 5.5.
Financial Statements; Material Liabilities 9

Section 5.6.
Compliance with Laws, Other Instruments, Etc 9

Section 5.7.
Governmental Authorizations, Etc 10

Section 5.8.
Litigation; Observance of Agreements, Statutes and Orders 10

Section 5.9.
Taxes 10



-i-

--------------------------------------------------------------------------------





Section 5.10.
Title to Property; Leases 11

Section 5.11.
Licenses, Permits, Etc 11

Section 5.12.
Compliance with ERISA 12

Section 5.13.
Private Offering by the Company 13

Section 5.14.
Margin Regulations 13

Section 5.15.
Existing Indebtedness; Future Liens 13

Section 5.16.
Foreign Assets Control Regulations, Etc 14

Section 5.17.
Status under Certain Statutes 16

Section 5.18.
Environmental Matters 16

Section 5.19.
Obligations Rank Pari Passu 16

SECTION 6.
REPRESENTATIONS OF THE PURCHASERS 16

Section 6.1.
Purchase for Investment 16

Section 6.2.
Accredited Investor 17

Section 6.3.
Source of Funds 17

SECTION 7.
INFORMATION AS TO PARENT ISSUER 19

Section 7.1.
Financial and Business Information 19

Section 7.2.
Officer’s Certificate and Director’s Certificate 21

Section 7.3.
Visitation 22

SECTION 8.
PAYMENT OF THE NOTES 23

Section 8.1.
Maturity 23

Section 8.2.
Optional Prepayments with Make-Whole Amount 23

Section 8.3.
Allocation of Partial Prepayments 24

Section 8.4.
Maturity; Surrender, Etc. 24

Section 8.5.
Purchase of Notes 24

Section 8.6.
Make‑Whole Amount for the Notes 25

Section 8.7.
Prepayment in Connection with a Change in Control 30

Section 8.8.
Prepayment in Connection with Asset Sales 31

Section 8.9.
Swap Breakage 31

Section 8.10.
Prepayment for Tax Reasons 33

SECTION 9.
AFFIRMATIVE COVENANTS 35

Section 9.1.
Compliance with Law 35

Section 9.1.2.
Insurance 35

Section 9.1.3.
Maintenance of Properties 35

Section 9.4.
Payment of Taxes and Claims 35

Section 9.5.
Corporate Existence, Etc 36

Section 9.6.
Notes to Rank Pari Passu 36

Section 9.7.
Additional Subsidiary Guarantors 36

Section 9.8.
Books and Records 37

Section 9.9.
Company to remain a Subsidiary 37



-ii-



--------------------------------------------------------------------------------





SECTION 10.
NEGATIVE COVENANTS 37

Section 10.1.
Consolidated Leverage Ratio 37

Section 10.2.
Interest Coverage Ratio 38

Section 10.3.
Priority Debt 38

Section 10.4.
Limitation on Liens 38

Section 10.5.
Sales of Assets 41

Section 10.6.
Merger and Consolidation 42

Section 10.7.
Transactions with Affiliates 44

Section 10.8.
Terrorism Sanctions Regulations 44

SECTION 11.
EVENTS OF DEFAULT 45

SECTION 12.
REMEDIES ON DEFAULT, ETC 47

Section 12.1.
Acceleration 47

Section 12.2.
Other Remedies 48

Section 12.3.
Rescission 48

Section 12.4.
No Waivers or Election of Remedies, Expenses, Etc 48

SECTION 13.
TAX INDEMNIFICATION; FATCA INFORMATION 49

SECTION 14.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES 52

Section 14.1.
Registration of Notes 52

Section 14.2.
Transfer and Exchange of Notes 53

Section 14.3.
Replacement of Notes 53

SECTION 15.
PAYMENTS ON NOTES 54

Section 15.1.
Place of Payment 54

Section 15.2.
Home Office Payment 54

SECTION 16.
EXPENSES, ETC 55

Section 16.1.
Transaction Expenses 55

Section 16.2.
Certain Taxes 55

Section 16.3.
Survival 55

SECTION 17.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT 55

SECTION 18.
AMENDMENT AND WAIVER 56

Section 17.1.
Requirements 56

Section 18.2.
Solicitation of Holders of Notes 56

Section 18.3.
Binding Effect, Etc 57

Section 18.4.
Notes Held by Parent Issuer, Etc 57



-iii-



--------------------------------------------------------------------------------





SECTION 19.
NOTICES 57

SECTION 20.
REPRODUCTION OF DOCUMENTS 58

SECTION 21.
CONFIDENTIAL INFORMATION 58

SECTION 22.
SUBSTITUTION OF PURCHASER 60

SECTION 23.
NOTE AGREEMENT GUARANTY 60

Section 23.1.
Note Purchase Agreement Guaranty 60

Section 23.2.
Obligations Absolute and Unconditional 61

Section 23.3.
Subrogation 64

Section 23.4.
Preference 65

Section 23.5.
Marshalling 65

SECTION 24.
MISCELLANEOUS 65

Section 24.1.
Successors and Assigns 65

Section 24.2.
Payments Due on Non-Business Days 65

Section 24.3.
Accounting Terms 65

Section 24.4.
Severability 66

Section 24.5.
Construction 66

Section 24.6.
Counterparts 66

Section 24.7.
Governing Law 66

Section 24.8.
Jurisdiction and Process; Waiver of Jury Trial 66

Section 24.9.
Obligation to Make Payment in Euros 67





-iv-



--------------------------------------------------------------------------------





SCHEDULE A    —    INFORMATION RELATING TO PURCHASERS


SCHEDULE B    —    DEFINED TERMS


SCHEDULE 4.9    —    Changes in Corporate Structure


SCHEDULE 5.3    —    Disclosure Materials


SCHEDULE 5.4
—    Subsidiaries of the Parent Issuer, Ownership of Subsidiary Stock



SCHEDULE 5.15    —    Existing Indebtedness


SCHEDULE 8.6    —    Original Swap Agreements


SCHEDULE 10.4    —    Existing Liens


EXHIBIT 1(a)
—    Form of 0.70% Senior Notes, Series A, due April 18, 2022



EXHIBIT 1(b)
—    Form of 0.92% Senior Notes, Series B, due April 18, 2023



EXHIBIT 1(c)
—    Form of 0.92% Senior Notes, Series C, due April 18, 2023



EXHIBIT 1(d)
—    Form of 1.09% Senior Notes, Series D, due April 18, 2024



EXHIBIT 2.3    —    Form of Subsidiary Guaranty


EXHIBIT 4.4(a)(i)    —    Form of Opinion of General Counsel to the Parent
Issuer


EXHIBIT 4.4(a)(ii)    —    Form of Opinion of Netherlands Special Counsel to the
Company


EXHIBIT 4.4(b)    —    Form of Opinion of Special Counsel to the Purchasers














-v-



--------------------------------------------------------------------------------






TELEDYNE NETHERLANDS B.V.
PRINS BERNHARDPLEIN 200
1097JB AMSTERDAM, THE NERTHERLANDS


TELEDYNE TECHNOLOGIES INCORPORATED
1049 CAMINO DOS RIOS
THOUSAND OAKS, CA 91360




€50,000,000 0.70% Senior Notes, Series A,
due April 18, 2022
€50,000,000 0.92% Senior Notes, Series B,
due April 18, 2023
€50,000,000 0.92% Senior Notes, Series C,
due April 18, 2023
€100,000,000 1.09% Senior Notes, Series D,
due April 18, 2024
Dated as of
April 18, 2017
TO THE PURCHASERS LISTED IN
THE ATTACHED SCHEDULE A:
Ladies and Gentlemen:
TELEDYNE NETHERLANDS B.V., a private limited liability company (besloten
vennootschap) incorporated under the laws of The Netherlands having its
registered office (statutaire zetel) in Amsterdam, The Netherlands and its
address at Prins Bernhardplein 200, (1097JB) Amsterdam, The Netherlands and
registered with the Trade Register in the Netherlands under number 52020444 (the
“Company”), and TELEDYNE TECHNOLOGIES INCORPORATED, a Delaware corporation (the
“Parent Issuer”), each agrees with the Purchasers listed in the attached
Schedule A (the “Purchasers”) to this Note Purchase and Guaranty Agreement (this
“Agreement”) as follows:
SECTION 1.
AUTHORIZATION OF NOTES    .

Section 1.1.    Description of Notes. The Parent Issuer and the Company, as
applicable, will authorize the issue and sale of the following Senior Notes:







--------------------------------------------------------------------------------





Issue
Series
Aggregate Principal Amount
Interest Rate
Maturity Date
Senior Notes
(Parent Issuer)
Series A (the “Series A Notes”)
€50,000,000
0.70%
April 18, 2022
Senior Notes
(Parent Issuer)
Series B (the “Series B Notes”)
€50,000,000
0.92%
April 18, 2023
Senior Notes
(Company)
Series C (the “Series C Notes”)
€50,000,000
0.92%
April 18, 2023
Senior Notes
(Company)
Series D (the “Series D Notes”)
€100,000,000
1.09%
April 18, 2024

The Senior Notes described above are collectively referred to as the “Notes”
(such term shall also include any such notes issued in substitution therefor
pursuant to Section 13 of this Agreement). The Series A Notes, Series B Notes,
the Series C Notes and the Series D Notes shall be substantially in the form set
out in Exhibit 1(a), Exhibit 1(b), Exhibit 1(c) and Exhibit 1(d), respectively,
with such changes therefrom, if any, as may be approved by the Purchasers,
Parent Issuer and the Company. Certain capitalized terms used in this Agreement
are defined in Schedule B; references to a “Schedule” or an “Exhibit” are,
unless otherwise specified, to a Schedule or an Exhibit attached to this
Agreement.
Section 1.2.    Interest Rate. The Notes shall bear interest (computed on the
basis of a 360-day year of twelve 30-day months) on the unpaid principal thereof
from the date of issuance at their respective stated rates of interest as may be
adjusted pursuant to the terms of this Agreement, payable semi‑annually in
arrears (a) with respect to the respective stated rates of interest, payable on
the 18th day of April and October in each year and at maturity and (b) with
respect to the Interest Rate Adjustment (if any), on the 18th day of April or
October next succeeding the Parent Issuer’s election to apply the Elevated Ratio
and at maturity, in each case, commencing on the 18th day of April or October
next succeeding the date thereof, until such principal sum shall have become due
and payable (whether at maturity, upon notice of prepayment or otherwise) and
interest (so computed) on any overdue principal, interest, Make-Whole Amount and
Net Loss, if any, from the due date thereof (whether by acceleration or
otherwise) and, during the continuance of an Event of Default, on the unpaid
balance thereof, at the applicable Default Rate until paid.
SECTION 2.
SALE AND PURCHASE OF NOTES; SUBSIDIARY GUARANTY    .

Section 2.1.     Notes. Subject to the terms and conditions of this Agreement,
the Parent Issuer and the Company, as applicable, will issue and sell to each
Purchaser and each Purchaser will purchase from the Parent Issuer or the
Company, as applicable, at the Closing provided for in Section 3, the Notes in
the principal amount of the Series specified opposite such Purchaser’s name in
Schedule A at the purchase price of 100% of the principal amount thereof. The
obligations of each Purchaser hereunder are several and not joint obligations
and each Purchaser shall have no obligation and no liability to any Person for
the performance or nonperformance by any other Purchaser hereunder.


-2-



--------------------------------------------------------------------------------





Section 2.2.    Parent Guaranty.     The payment of the Series C Notes and the
Series D Notes and the performance by the Company of its obligations under this
Agreement are unconditionally guaranteed by the Parent Issuer pursuant to the
terms of Section 23.
Section 2.3.    Subsidiary Guaranty. (a) The payment by the Company and the
Parent Issuer of all amounts due with respect to the Notes and the performance
by the Parent Issuer or the Company, as applicable, of its obligations under
this Agreement will be absolutely and unconditionally guaranteed by the
Subsidiary Guarantors pursuant to the Guaranty Agreement dated as of the Closing
Date, which shall be substantially in the form of Exhibit 2.3 attached hereto,
and otherwise in accordance with the provisions of Section 9.7 hereof (the
“Subsidiary Guaranty”).
(b)    Subject to Section 9.7, at the election of the Parent Issuer and by
written notice by the Parent Issuer to each holder of Notes, any Subsidiary
Guarantor may be discharged from all of its obligations and liabilities under
the Subsidiary Guaranty and shall be automatically released from its obligations
thereunder without the need for the execution or delivery of any other document
by the holders or any other Person, provided that (i) such Subsidiary Guarantor
has been released and discharged (or will be released and discharged
concurrently with the release of such Subsidiary Guarantor under the Subsidiary
Guaranty) as an obligor and guarantor under and in respect of the Bank Credit
Agreement (including if such Subsidiary Guarantor is a Foreign Subsidiary that
no longer is deemed to be liable in respect of the Bank Credit Agreement
pursuant to the last paragraph of Section 9.7) and the Parent Issuer so
certifies to the holders of the Notes in a certificate of a Responsible Officer,
(ii) upon giving effect to such release and discharge, no Default or Event of
Default exists and the Parent Issuer has delivered a certificate of a
Responsible Officer to the holders of the Notes to that effect and (iii) if any
fee or other form of consideration is given to any holder of Indebtedness of the
Parent Issuer or the Company for the purpose of such release, holders of the
Notes shall receive equivalent consideration.
SECTION 3.
CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 595 Market Street, San Francisco,
California 94105 at 10:00 a.m. Central time, at a closing (the “Closing”) on
April 18, 2017 (the “Closing Date”). On the Closing Date, the Company or the
Parent Issuer, as applicable, will deliver to each Purchaser the Notes of the
Series to be purchased by such Purchaser in the form of a single Note (or such
greater number of Notes in denominations of at least €250,000 as such Purchaser
may request) dated the Closing Date and registered in such Purchaser’s name (or
in the name of such Purchaser’s nominee), against delivery by such Purchaser to
the Company or its order or to the Parent Issuer or its order, as applicable, of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the (a) Company to
Bank Name: JPMorgan Chase Bank, NA Amsterdam, Bank Address: Atrium,
Strawinskylaan 3035, Amsterdam, NL 1077 ZX, SWIFT: CHASNL2X, IBAN: NL27CHAS
0209974524, in the Account Name of “Teledyne Netherlands BV”, Reference:
Teledyne Netherlands B.V. euro private placement and (b) Parent Issuer to Bank
Name: Bank of America N.A. London, Bank Address: 5 Canada Square, London, UK E14
5AQ, Favour of: Bank of America San Francisco, 50 California St, San Francisco,
CA 94111-1502, IBAN: GB61BOFA16505096283016, SWIFT: BOFAGB22, Reference:
Teledyne


-3-



--------------------------------------------------------------------------------





Technologies Incorporated euro private placement. If, on the Closing Date, the
Company or the Parent Issuer shall fail to tender such Notes to any Purchaser as
provided above in this Section 3, or any of the conditions specified in
Section 4 shall not have been fulfilled to any Purchaser’s satisfaction, such
Purchaser shall, at such Purchaser’s election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of such failure or such nonfulfillment.
SECTION 4.
CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:
Section 4.1.    Representations and Warranties.
(a)    Representations and Warranties of the Parent Issuer and the Company. The
representations and warranties of each of the Parent Issuer and the Company in
this Agreement shall be correct when made and at the time of the Closing (except
in each case for representations and warranties, if any, made as of a specific
date, which representations and warranties will be true and correct as of the
specific date).
(b)    Representations and Warranties of the Subsidiary Guarantors. The
representations and warranties of the Subsidiary Guarantors in the Subsidiary
Guaranty shall be correct when made and at the time of the Closing.
Section 4.2.    Performance; No Default. The Parent Issuer, the Company and each
Subsidiary Guarantor shall have performed and complied with all agreements and
conditions contained in this Agreement and the Subsidiary Guaranty required to
be performed or complied with by the Parent Issuer, the Company and each such
Subsidiary Guaranty prior to or at the time of the Closing, and after giving
effect to the issue and sale of the Notes (and the application of the proceeds
thereof as contemplated by Section 5.14) (i) no Default or Event of Default
shall have occurred and be continuing, (ii) no Default under Sections 10.1 or
10.2 shall have occurred had such covenants been effective as of January 1, 2017
and the Notes had been issued and the proceeds of the Notes applied as of such
date as contemplated by Section 5.14 and (iii) Priority Indebtedness outstanding
as of the time of Closing is less than 20% of Consolidated Net Worth as of
January 1, 2017. Neither the Parent Issuer nor any Subsidiary shall have entered
into any transaction since the date of the Memorandum that would have been
prohibited by Sections 10.5 and 10.6 hereof had such Sections applied since such
date.
Section 4.3.    Compliance Certificates.
(a)    Officer’s Certificate of the Parent Issuer. The Parent Issuer shall have
delivered to such Purchaser an Officer’s Certificate, dated the Closing Date,
certifying that the conditions specified in Sections 4.1, 4.2 and 4.9 have been
fulfilled.


-4-



--------------------------------------------------------------------------------





(b)    Secretary’s Certificate of the Parent Issuer. The Parent Issuer shall
have delivered to such Purchaser a certificate of its Secretary or Assistant
Secretary, dated the Closing Date, certifying as to the resolutions attached
thereto and other corporate proceedings relating to the authorization, execution
and delivery of the Notes and the Agreement.
(c)    Director’s Certificate of the Company. The Company shall have delivered
to such Purchaser a Director’s Certificate, dated the Closing Date, certifying
(i) that the conditions specified in Sections 4.1, 4.2 and 4.9 have been
fulfilled and (ii) certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and the Agreement.
(d)    Officer’s Certificate of the Subsidiary Guarantors. Each Subsidiary
Guarantor shall have delivered to such Purchaser a certificate of an authorized
officer, dated the date of the Closing, certifying that the conditions set forth
in Section 4.1(b), 4.2 and 4.9 have been fulfilled.
(e)    Secretary’s Certificate of the Subsidiary Guarantors. Each Subsidiary
Guarantor shall have delivered to such Purchaser a certificate, dated the date
of the Closing, certifying as to the resolutions attached thereto and other
partnership or corporate proceedings relating to the authorization, execution
and delivery of the Subsidiary Guaranty.
Section 4.4.    Opinions of Counsel. Such Purchaser shall have received opinions
in form and substance satisfactory to such Purchaser, dated the Closing Date
(a) from (i) Melanie S. Cibik, Senior Vice President, General Counsel, Chief
Compliance Officer and Secretary of the Parent Issuer, covering the matters set
forth in Exhibit 4.4(a)(i) and (ii) Eversheds Sutherland B.V., special
Netherlands counsel to the Company, covering the matters set forth in Exhibit
4(a)(ii) and, in each case, covering such other matters incident to the
transactions contemplated hereby as such Purchaser or its counsel may reasonably
request (and the Parent Issuer and the Company hereby instructs such counsel to
deliver such opinion to the Purchasers) and (b) from Chapman and Cutler LLP, the
Purchasers’ special United States counsel in connection with such transactions,
substantially in the form set forth in Exhibit 4.4(b) and covering such other
matters incident to such transactions as such Purchaser may reasonably request.
Section 4.5.    Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.


-5-



--------------------------------------------------------------------------------





Section 4.6.    Sale of Other Notes. Contemporaneously with the Closing the
Company or the Parent Issuer, as applicable, shall sell to each other Purchaser
and each other Purchaser shall purchase the Notes to be purchased by it at the
Closing as specified in Schedule A.
Section 4.7.    Payment of Special Counsel Fees. Without limiting the provisions
of Section 15.1, the Company shall have paid on or before the Closing Date the
reasonable fees, reasonable charges and reasonable disbursements of the
Purchasers’ special counsel referred to in Section 4.4 to the extent reflected
in a statement of such counsel rendered to the Company at least one Business Day
prior to the Closing Date.
Section 4.8.    Private Placement Number. On or before the date of the Closing,
a Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the Securities Valuation Office of the National Association of
Insurance Commissioners) shall have been obtained for each Series of the Notes.
Section 4.9.    Changes in Corporate Structure. Neither the Parent Issuer, the
Company nor any Subsidiary Guarantor shall have changed its jurisdiction of
organization or, except as reflected in Schedule 4.9, been a party to any merger
or consolidation, or shall have succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Section 5.5. No Change in Control has
occurred since January 1, 2017.
Section 4.10.    Subsidiary Guaranty. On or before the date of Closing, the
Subsidiary Guaranty shall have been duly authorized, executed and delivered by
each Subsidiary Guarantor, shall constitute the legal, valid and binding
contract and agreement of each Subsidiary Guarantor and such Purchaser shall
have received a true, correct and complete copy thereof.
Section 4.11.    Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Parent Issuer confirming
the information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Notes is to be deposited.
Section 4.12.    January 1, 2017 Financials. Not later than five Business Days
prior to the Closing Date, the Parent Issuer shall have delivered to the
Purchasers copies of the audited consolidated balance sheet of the Parent Issuer
and its Subsidiaries for the fiscal year ended January 1, 2017 and the related
statements of income and cash flows of the Parent Issuer and its Subsidiaries.
Section 4.13.    Proceedings and Documents. All corporate and other similar
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
reasonably satisfactory to such Purchaser and its special counsel, and such
Purchaser and its special counsel shall have received all such counterpart
originals or certified or other copies of such documents as such Purchaser or
such special counsel may reasonably request.


-6-



--------------------------------------------------------------------------------





SECTION 5.    REPRESENTATIONS AND WARRANTIES OF THE PARENT ISSUER AND THE
COMPANY
The Parent Issuer and the Company each represents and warrants to each Purchaser
on the Closing Date (except in each case for representations and warranties, if
any, made as of a specific date, which representations and warranties will be
true and correct as of the specific date) that:
Section 5.1.    Organization; Power and Authority. The Parent Issuer is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
is a private limited liability company duly incorporated, validly existing and
in good standing under the laws of its jurisdiction of incorporation, and is
duly qualified as a foreign corporation and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The Parent Issuer and the Company have the corporate
power and authority to own or hold under lease the properties it purports to own
or hold under lease, to transact the business it transacts and proposes to
transact, to execute and deliver this Agreement and to perform the provisions
hereof.
Section 5.2.    Authorization, Etc. This Agreement and the Notes have been duly
authorized by all necessary corporate action on the part of the Company and the
Parent Issuer, and this Agreement constitutes, and upon execution and delivery
thereof each Note will constitute, a legal, valid and binding obligation of the
Company and/or the Parent Issuer, as applicable, enforceable against the Company
and/or the Parent Issuer, as applicable, in accordance with their terms, except
as such enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Section 5.3.    Disclosure. The Company and the Parent Issuer, through its
agent, Merrill Lynch, Pierce, Fenner & Smith Incorporated, have delivered to
each Purchaser a copy of a Private Placement Memorandum, posted to IntraLinks on
February 6, 2017 and as supplemented on March 24, 2017 (collectively, the
“Memorandum”), relating to the transactions contemplated hereby. The Memorandum
fairly describes as of its date, in all material respects, the general nature of
the business and principal properties of the Parent Issuer and its Subsidiaries.
This Agreement, the Memorandum and the documents, certificates or other writings
delivered to the Purchasers by or on behalf of the Company and the Parent Issuer
in connection with the transactions contemplated hereby and identified in
Schedule 5.3 and the financial statements listed in Section 5.5 (this Agreement,
the Memorandum and such documents, certificates or other writings and such
financial statements in each case, delivered to the Purchasers prior to March
29, 2017 being referred to, collectively, as the “Disclosure Documents”), taken
as a whole, do not, as of their respective dates, contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements


-7-



--------------------------------------------------------------------------------





therein not misleading in light of the circumstances under which they were made.
Except as disclosed in the Disclosure Documents, since January 1, 2017, there
has been no change in the financial condition, operations, business or
properties of the Parent Issuer or any Subsidiary, except changes that
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect. There is no fact known to the Parent Issuer or the
Company that would reasonably be expected to have a Material Adverse Effect that
has not been set forth herein or in the Disclosure Documents.
Section 5.4.    Organization and Ownership of Shares of Subsidiaries.
(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
(i) of the Parent Issuer’s Subsidiaries, showing, as to each Subsidiary, the
correct name thereof, the jurisdiction of its organization, and the percentage
of shares of each class of its Capital Stock or similar equity interests
outstanding owned by the Parent Issuer and each other Subsidiary and (ii) of the
Parent Issuer’s directors and senior officers.
(b)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Parent
Issuer, its Material Subsidiaries and the Subsidiary Guarantors have been
validly issued, are fully paid and nonassessable and are owned by the Parent
Issuer, a Material Subsidiary or a Subsidiary Guarantor free and clear of any
Lien (except as otherwise disclosed in Schedule 5.4).
(c)    Each Material Subsidiary and Subsidiary Guarantor identified in
Schedule 5.4 is a corporation or other legal entity duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each such Material
Subsidiary and Subsidiary Guarantor has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact,
except for such power or authority as to which the failure to have would not
have a Material Adverse Effect.
(d)    Neither any Material Subsidiary nor any Subsidiary Guarantor is a party
to, or otherwise subject to any legal, regulatory, contractual or other
restriction (other than this Agreement, the agreements listed on Schedule 5.4
and customary limitations imposed by corporate law or similar statutes)
restricting the ability of such Material Subsidiary or such Subsidiary Guarantor
to pay dividends out of profits or make any other similar distributions of
profits to the Parent Issuer or any of its Subsidiaries that owns outstanding
shares of capital stock or similar equity interests of such Material Subsidiary
or such Subsidiary Guarantor.
Section 5.5.    Financial Statements; Material Liabilities. Prior to the Closing
Date, the Parent Issuer has delivered to each Purchaser copies of the audited
consolidated balance sheets of the Parent Issuer as of January 1, 2017, January
3, 2016 and December 28, 2014, and the related consolidated statements of
income, stockholders’ equity and cash flows for the fiscal years ended as of
January 1, 2017, January 3, 2016 and December 28, 2014. All of said financial
statements


-8-



--------------------------------------------------------------------------------





and the financial statements delivered pursuant to Section 4.12 hereof
(including in each case the related schedules and notes) fairly present, and
with respect to the financial statements delivered pursuant to Section 4.12,
will fairly present, in all material respects the consolidated financial
position of the Parent Issuer and its Subsidiaries as of the respective dates
specified in such Schedule and the consolidated results of their operations and
cash flows for the respective periods so specified and have been prepared in
accordance with GAAP consistently applied throughout the periods involved except
as set forth in the notes thereto. Except for liabilities incurred in the
ordinary course of business since January 1, 2017, the Parent Issuer, its
Material Subsidiaries and the Subsidiary Guarantors do not have any Material
liabilities that, as of the Closing Date, are not disclosed on the January 1,
2017 financial statements and required to be so disclosed, or otherwise
disclosed in the Disclosure Documents.
Section 5.6.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company and the Parent Issuer of this Agreement
and the Notes will not (a) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of the Company, the Parent Issuer or any Material Subsidiary under, (i) any
indenture, mortgage, deed of trust, loan or credit agreement with a financial
institution, (ii) corporate charter, articles of association or by-laws (or
similar organizational documents), or (iii) any other agreement or instrument to
which the Company, the Parent Issuer or any Material Subsidiary is bound or by
which the Company, the Parent Issuer or any Material Subsidiary or any of their
respective properties may be bound or affected, (b) conflict with or result in a
breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any court, arbitrator or Governmental Authority applicable
to the Company, the Parent Issuer or any Material Subsidiary, or (c) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to the Company, the Parent Issuer or any Subsidiary, except
in the case of clause (a)(iii), (b) or (c) above, such instances that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
Section 5.7.    Governmental Authorizations, Etc. (a) No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Parent Issuer or the Company of this Agreement or the Notes, including
any thereof required in connection with the obtaining of Euros to make payments
under this Agreement or the Notes and the payment of such Euros to Persons
resident in the United States of America, other than the filing of Form 8-K with
the SEC. It is not necessary to ensure the legality, validity, enforceability or
admissibility into evidence in The Netherlands of this Agreement or the Notes
that any thereof or any other document be filed, recorded or enrolled with any
Governmental Authority, or that any such agreement or document be stamped with
any stamp, registration or similar transaction tax.
Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company or the Parent Issuer, threatened against or
affecting the Company, the Parent Issuer or any Subsidiary or any property of
the Company, the Parent Issuer or any Subsidiary in any court or before any
arbitrator of any kind or before or by any Governmental Authority that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.


-9-



--------------------------------------------------------------------------------





(b)    None of the Company, the Parent Issuer or any Subsidiary is in default
under any term of any agreement or instrument to which it is a party or by which
it is bound, or any order, judgment, decree or ruling of any court, arbitrator
or Governmental Authority or is in violation of any applicable law, ordinance,
rule or regulation (including without limitation Environmental Laws or the USA
Patriot Act) of any Governmental Authority, which default or violation,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
Section 5.9.    Taxes. (a) The Parent Issuer and its Subsidiaries have filed all
tax returns that are required to have been filed in any jurisdiction, and have
paid all taxes shown to be due and payable on such returns and all other taxes
and assessments levied upon them or their properties, assets, income or
franchises, to the extent such taxes and assessments have become due and payable
and before they have become delinquent, except for any taxes and assessments
(a) the amount of which is not individually or in the aggregate Material or
(b) the amount, applicability or validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which the Parent
Issuer or a Subsidiary, as the case may be, has established adequate reserves in
accordance with GAAP. The Parent Issuer knows of no basis for any other tax or
assessment that, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect. The charges, accruals and reserves on the
books of the Parent Issuer and its Subsidiaries in respect of Material Federal,
state or other taxes for all fiscal periods are adequate. The Federal income tax
liabilities of the Parent Issuer and its Subsidiaries have been finally
determined (whether by reason of completed audits or the statute of limitations
having run) for all fiscal years up to and including the fiscal year ended
December 30, 2012.
(b)    No liability for any Tax, directly or indirectly, imposed, assessed,
levied or collected by or for the account of any Governmental Authority of The
Netherlands or any political subdivision thereof will be incurred by the
Company, the Parent Issuer or any holder of a Note as a result of the execution
or delivery of this Agreement or the Notes and no deduction or withholding in
respect of Taxes imposed by or for the account of The Netherlands or, to the
knowledge of the the Company or the Parent Issuer, any other Taxing
Jurisdiction, is required to be made from any payment by the Company or the
Parent Issuer under this Agreement or the Notes except for any such liability,
withholding or deduction imposed, assessed, levied or collected by or for the
account of any such Governmental Authority of The Netherlands arising out of
circumstances described in clause (i), (ii) or (iii) of Section 13(b).
Section 5.10.    Title to Property; Leases. The Parent Issuer and its
Subsidiaries have good and sufficient title to their respective properties that
individually or in the aggregate are Material, including all such properties
reflected in the most recent audited balance sheet referred to in Section 5.5 or
purported to have been acquired by the Parent Issuer or any Subsidiary after
said date (except as sold or otherwise disposed of in the ordinary course of
business), in each case free and clear of Liens prohibited by this Agreement.
All leases that individually or in the aggregate are Material are valid and
subsisting and are in full force and effect in all material respects.


-10-



--------------------------------------------------------------------------------





Section 5.11.    Licenses, Permits, Etc.
(a)    The Parent Issuer and its Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks and trade names, or rights thereto, that individually
or in the aggregate are Material, without known conflict with the rights of
others, except for such conflicts that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.
(b)    To the best knowledge of the Parent Issuer, no product of the Parent
Issuer or any of its Subsidiaries infringes in any respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person except for such
infringements that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
(c)    To the best knowledge of the Parent Issuer, there is no violation by any
Person of any right of the Parent Issuer or any of its Subsidiaries with respect
to any patent, copyright, proprietary software, service mark, trademark, trade
name or other right owned or used by the Parent Issuer or any of its
Subsidiaries except for such violations that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.
Section 5.12.    Compliance with ERISA. (a) The Parent Issuer and each ERISA
Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect. Neither the Parent Issuer nor any ERISA
Affiliate has incurred any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans
(as defined in section 3 of ERISA), and no event, transaction or condition has
occurred or exists that could reasonably be expected to result in the incurrence
of any such liability by the Parent Issuer or any ERISA Affiliate, or in the
imposition of any Lien on any of the rights, properties or assets of the Parent
Issuer or any ERISA Affiliate, in either case pursuant to Title I or IV of ERISA
or to such penalty or excise tax provisions or to section 436 or 430 of the Code
or section 4068 of ERISA, other than such liabilities or Liens as would not be
individually or in the aggregate Material.
(b)    The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
plan year ended December 31, 2016, on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recently delivered actuarial
valuation report, did not exceed the aggregate current value of the assets of
such Plan allocable to such benefit liabilities by more than $20,000,000 in the
aggregate for all Plans. The present value of the accrued benefit liabilities
(whether or not vested) under each Non-U.S. Plan that is funded, determined as
of the end of such Plan’s plan year ended December 31, 2016, on the basis of the
actuarial assumptions specified for funding purposes in such Non-U.S. Plan’s
most recently delivered actuarial valuation report, did not exceed the aggregate
current value of the assets of such Non-U.S. Plan allocable to such benefit
liabilities by more than $20,000,000 in the aggregate for all Non-U.S. Plans.
The term “benefit liabilities” has the meaning specified


-11-



--------------------------------------------------------------------------------





in section 4001 of ERISA and the terms “current value” and “present value” have
the meaning specified in section 3 of ERISA.
(c)    The Parent Issuer and its ERISA Affiliates have not incurred (i)
withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material or (ii) or (ii) any
obligation in connection with the termination of or withdrawal from any Non-U.S.
Plan that individually or in the aggregate are Material.
(d)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to Section 4975(c)(1)(A)‑(D) of the Code. The representation by
the Parent Issuer in the first sentence of this Section 5.12(d) is made in
reliance upon and subject to the accuracy of such Purchaser’s representation in
Section 6.3 as to the sources of the funds to be used to pay the purchase price
of the Notes to be purchased by such Purchaser.
(e)    All Non-U.S. Plans have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply would not be reasonably expected to
have a Material Adverse Effect. All premiums, contributions and any other
amounts required by applicable Non-U.S. Plan documents or applicable laws to be
paid or accrued by the Parent Issuer and its Subsidiaries have been paid or
accrued as required, except where failure so to pay or accrue would not be
reasonably expected to have a Material Adverse Effect.
Section 5.13.    Private Offering by the Company. None of the Company, the
Parent Issuer or Merrill Lynch, Pierce, Fenner & Smith Incorporated, the only
entity authorized to act on the Company’s or Parent Issuer’s behalf, has offered
the Notes or any similar securities for sale to, or solicited any offer to buy
any of the same from, or otherwise approached or negotiated in respect thereof
with, any Person other than the Purchasers and not more than fourteen other
Institutional Investors, each of which has been offered the Notes in connection
with a private sale for investment. None of the Company, the Parent Issuer or
Merrill Lynch, Pierce, Fenner & Smith Incorporated, the only entity authorized
to act on the Company’s or Parent Issuer’s behalf, has taken, or will take, any
action that would subject the issuance or sale of the Notes to the registration
requirements of Section 5 of the Securities Act or to the registration
requirements of any securities or blue sky laws of any applicable jurisdiction.
Section 5.14.    Use of Proceeds; Margin Regulations. The proceeds of the sale
of the Notes will be used to refinance existing Indebtedness and for general
corporate purposes, including acquistions. No part of the proceeds from the sale
of the Notes hereunder will be used, directly or indirectly, for the purpose of
buying or carrying any margin stock in violation of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any securities under such circumstances as to
involve the Company or the Parent Issuer in a violation of Regulation X of said
Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220). Margin stock does not constitute


-12-



--------------------------------------------------------------------------------





more than 25% of the value of the consolidated assets of the Parent Issuer and
its Subsidiaries and the Parent Issuer does not have any present intention that
margin stock will constitute more than 25% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.
Section 5.15.    Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Parent Issuer and its Subsidiaries as of January 1, 2017 in
an aggregate outstanding amount of at least $10,000,000 (including a description
of the obligors and obligees, principal amount outstanding and collateral
therefor, if any, and Guaranty thereof, if any), since which date there has been
no Material change in the amounts, interest rates, sinking funds, installment
payments or maturities of such Indebtedness of the Parent Issuer or its
Subsidiaries. Neither the Parent Issuer nor any Subsidiary is in default and no
waiver of default is currently in effect, in the payment of any principal or
interest on any Indebtedness of the Parent Issuer or such Subsidiary in an
aggregate outstanding amount of at least $5,000,000 and no event or condition
exists with respect to such Indebtedness of the Parent Issuer or any Subsidiary
that would permit (or that with notice or the lapse of time, or both, would
permit) one or more Persons to cause such Indebtedness to become due and payable
before its stated maturity or before its regularly scheduled dates of payment
(b)    Except as disclosed in Schedule 5.15, neither the Parent Issuer nor any
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.4.
(c)    Neither the Parent Issuer nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Parent Issuer or such Subsidiary, any agreement relating thereto or any
other agreement (including, but not limited to, its charter or other
organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Parent Issuer, except as
specifically indicated in Schedule 5.15.
Section 5.16.    Foreign Assets Control Regulations, Etc. (a) Neither the Parent
Issuer nor any Controlled Entity is (i) a Person whose name appears on the list
of Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, United States Department of the Treasury (“OFAC”) (an
“OFAC Listed Person”), (ii) an agent, department, or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (iii) otherwise blocked, subject to material sanctions under or
engaged in any activity that constitutes a violation of other United States
economic sanctions that has resulted in or is reasonably likely to result in
material penalties, including but not limited to, the Trading with the Enemy
Act, the International Emergency Economic Powers Act, the Comprehensive Iran
Sanctions, Accountability and Divestment Act (“CISADA”) or any similar law or
regulation with respect to Iran or any other country, the Sudan Accountability
and Divestment Act, any OFAC Sanctions Program, or any economic sanctions
regulations administered and enforced by the United States or any enabling
legislation or executive order relating to any of the


-13-



--------------------------------------------------------------------------------





foregoing (collectively, “U.S. Economic Sanctions”) (each OFAC Listed Person and
each other Person, entity, organization and government of a country described in
clause (i), clause (ii) or clause (iii), a “Blocked Person”). Neither the Parent
Issuer nor any Controlled Entity has been notified in writing that its name
appears or may in the future appear on a list complied by any state of the
United States of America of Persons that engage in investment or other
commercial activities in Iran or any other country that is subject to U.S.
Economic Sanctions.
(b)    No part of the proceeds from the sale of the Notes hereunder constitutes
or will constitute funds obtained on behalf of any Blocked Person or will
otherwise be used by the Parent Issuer or any Controlled Entity, directly or
indirectly, (i) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, or (ii) otherwise in violation of U.S.
Economic Sanctions.
(c)    Neither the Parent Issuer nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist‑related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti‑Money Laundering
Laws”) or any material U.S. Economic Sanctions violations, (ii) to the Parent
Issuer’s actual knowledge after making due inquiry, is under investigation by
any Governmental Authority for possible material violation of Anti‑Money
Laundering Laws or any U.S. Economic Sanctions violations that have resulted in
or are reasonably likely to result in material penalties, (iii) has been
assessed material civil penalties under any Anti‑Money Laundering Laws or any
U.S. Economic Sanctions, or (iv) has had any of its funds seized or forfeited in
an action under any Anti‑Money Laundering Laws. The Parent Issuer has
established procedures and controls which it reasonably believes are adequate
(and otherwise comply with applicable law) to ensure that the Parent Issuer and
each Controlled Entity is and will continue to be in compliance in all material
respects with all applicable current and, to the best of its knowledge, future
Anti‑Money Laundering Laws and U.S. Economic Sanctions.
(d)    (1) Neither the Parent Issuer nor any Controlled Entity (i) has been
charged with, or convicted of bribery or any other anti‑corruption related
activity under any applicable law or regulation in a U.S. or any non‑U.S.
country or jurisdiction, including but not limited to, the U.S. Foreign Corrupt
Practices Act and the U.K. Bribery Act 2010 (collectively, “Anti‑Corruption
Laws”), (ii) to the Parent Issuer’s actual knowledge, is under investigation by
any U.S. or non‑U.S. Governmental Authority for possible violation of
Anti‑Corruption Laws that has resulted in or is reasonably likely to result in
material penalties, (iii) has been assessed material civil or criminal penalties
under any Anti‑Corruption Laws or (iv) has been or, to the Parent Issuer’s
actual knowledge, is the target of sanctions imposed by the United Nations or
the European Union that have resulted in or are reasonably likely to result in
material penalties;
(2)    To the Parent Issuer’s actual knowledge after making due inquiry, neither
the Parent Issuer nor any Controlled Entity has, within the last five years,
directly or indirectly offered, promised, given, paid or authorized the offer,
promise, giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act,


-14-



--------------------------------------------------------------------------------





decision or failure to act by such Governmental Official in his or her official
capacity or such commercial counterparty, (ii) inducing a Governmental Official
to do or omit to do any act in violation of the Governmental Official’s lawful
duty, or (iii) inducing a Governmental Official or a commercial counterparty to
use his or her influence with a government or instrumentality to affect any act
or decision of such government or entity; in each case in order to obtain,
retain or direct business or to otherwise secure an improper advantage in
violation of any applicable law or regulation; and
(3)    No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any improper payments, including bribes, to
any Governmental Official or commercial counterparty in order to obtain, retain
or direct business or obtain any improper advantage. The Parent Issuer has
established procedures and controls which it reasonably believes are adequate
(and otherwise comply with applicable law) to ensure that the Parent Issuer and
each Controlled Entity is and will continue to be in compliance with all
applicable Anti‑Corruption Laws.
Section 5.17.    Status under Certain Statutes. Neither the Parent Issuer nor
any Subsidiary is subject to regulation under the Investment Company Act of
1940, as amended or the Public Utility Holding Company Act of 2005, as amended.
Section 5.18.    Environmental Matters. (a) Neither the Parent Issuer nor any
Subsidiary has knowledge of any claim or has received any notice of any claim,
and no proceeding has been instituted raising any claim against the Parent
Issuer or any of its Subsidiaries or any of their respective real properties now
or formerly owned, leased or operated by any of them, or other assets, alleging
any damage to the environment or violation of any Environmental Laws, except, in
each case, such as is adequately reserved for in the Parent Issuer’s January 1,
2017 financial statements or that would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
(b)    Neither the Parent Issuer nor any Subsidiary has knowledge of any facts
which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as is
adequately reserved for in the Parent Issuer’s January 1, 2017 financial
statements or that would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
(c)    Neither the Parent Issuer nor any Subsidiary has (i) stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them in a manner contrary to any Environmental Laws and (ii) has disposed of any
Hazardous Materials in a manner contrary to any Environmental Laws, except in
each such case for such storage and disposal that would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
Section 5.19.    Obligations Rank Pari Passu. Except as otherwise required by
law, the obligations of the Parent Issuer under this Agreement rank pari passu
in right of payment with all other senior unsecured Indebtedness (actual or
contingent) of the Parent Issuer, including, without


-15-



--------------------------------------------------------------------------------





limitation, all senior unsecured Indebtedness of the Parent Issuer described in
Schedule 5.15 hereto. Except as otherwise required by law, the obligations of
the Company under this Agreement and the Notes rank pari passu in right of
payment with all other senior unsecured Indebtedness (actual or contingent) of
the Company, including, without limitation, all senior unsecured Indebtedness of
the Company described in Schedule 5.15 hereto.
SECTION 6.
REPRESENTATIONS OF THE PURCHASERS.

Section 6.1.    Purchase for Investment. Each Purchaser severally represents, as
of the Closing Date, that it is purchasing the Notes for its own account or for
one or more separate accounts maintained by such Purchaser or for the account of
one or more pension or trust funds and not with a view to the distribution
thereof, provided that the disposition of such Purchaser’s or such pension or
trust funds’ property shall at all times be within such Purchaser’s or such
pension or trust funds’ control. Each Purchaser understands that the Notes have
not been registered under the Securities Act and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes, and that the Company has no obligation to so
register the Notes.
Section 6.2.    Accredited Investor. Each Purchaser represents, as of the
Closing Date, that it is an “accredited investor” (as defined in Rule 501(a)(1),
(2), (3) or (7) of Regulation D under the Securities Act acting for its own
account (and not for the account of others) or as a fiduciary or agent for
others (which others are also “accredited investors”). Each Purchaser further
represents that such Purchaser has had the opportunity to ask questions of the
Company and the Parent Issuer and received answers concerning the terms and
conditions of the sale of the Notes.
Section 6.3.    Source of Funds    . Each Purchaser severally represents, as of
the Closing Date, that at least one of the following statements is an accurate
representation as to each source of funds (a “Source”) to be used by such
Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder:
(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or


-16-



--------------------------------------------------------------------------------





(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or
(e)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
(f)    the Source is a governmental plan; or


-17-



--------------------------------------------------------------------------------





(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.3, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
SECTION 7.
INFORMATION AS TO PARENT ISSUER.

Section 7.1.    Financial and Business Information. The Parent Issuer shall
deliver to each holder of Notes that is an Institutional Investor:
(a)    Quarterly Statements — within 60 days after the end of each quarterly
fiscal period in each fiscal year of the Parent Issuer (other than the last
quarterly fiscal period of each such fiscal year),
(i)    a consolidated balance sheet of the Parent Issuer and its Subsidiaries as
at the end of such quarter, and
(ii)    consolidated statements of income and cash flows of the Parent Issuer
and its Subsidiaries, for such quarter and (in the case of the second and third
quarters) for the portion of the fiscal year ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that filing with the SEC within the time period specified
above the Parent Issuer’s Quarterly Report on Form 10‑Q prepared in compliance
with the requirements therefor and filed with the SEC shall be deemed to satisfy
the requirements of this Section 7.1(a); provided, further, that the Parent
Issuer shall be deemed to have made such delivery of such Form 10 Q if it shall
(1) have timely made such Form 10 Q available on “EDGAR” and under the investor
relations tab on its home page on the worldwide web (at the date of this
Agreement located at: http//www.teledyne.com) and (2) the Parent Issuer shall
have notified each holder (by telecopier or electronic mail) of the posting of
such Form 10 Q (such availability and notice thereof being referred to as
“Electronic Delivery”);
(b)    Annual Statements — within 105 days after the end of each fiscal year of
the Parent Issuer,


-18-



--------------------------------------------------------------------------------





(i)    a consolidated balance sheet of the Parent Issuer and its Subsidiaries,
as at the end of such year, and
(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Parent Issuer and its Subsidiaries, for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
filing with the SEC within the time period specified above of the Parent
Issuer’s Annual Report on Form 10‑K for such fiscal year (together with the
Parent Issuer’s annual report to shareholders, if any, prepared pursuant to
Rule 14a‑3 under the Exchange Act) prepared in accordance with the requirements
therefor shall be deemed to satisfy the requirements of this Section 7.1(b);
provided, further, that the Parent Issuer shall be deemed to have made such
delivery of such Form 10 K if it shall have timely made Electronic Delivery
thereof;
(c)    SEC and Other Reports — except for filings referred to in Section 7.1(a)
and (b) above, promptly upon their becoming available and, to the extent
applicable, one copy of (i) each financial statement, report, notice or proxy
statement sent by the Parent Issuer or any Subsidiary to its principal lending
banks as a whole (excluding information sent to such banks in the ordinary
course of administration of a bank facility, such as information relating to
pricing and borrowing availability) or, to the extent such information is
Material, to public securities holders generally, and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such holder), and each prospectus and all amendments
thereto filed by the Parent Issuer or any Subsidiary with the SEC and of all
press releases and other statements made available generally by the Parent
Issuer or any Subsidiary to the public concerning developments that are
Material, provided that the Parent Issuer shall be deemed to have satisfied its
delivery obligation under clause (ii) hereof of such regular and periodic
reports, registration statements, prospectuses and any amendments if the Parent
Issuer shall have timely made Electronic Delivery thereof; provided further,
that in the event such information is not Material, the Parent Issuer need not
comply with clause (2) of the definition of Electronic Delivery;
(d)    Notice of Default or Event of Default — promptly, and in any event within
ten days after a Responsible Officer becomes aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(g), a written notice specifying


-19-



--------------------------------------------------------------------------------





the nature and period of existence thereof and what action the Parent Issuer is
taking or proposes to take with respect thereto;
(e)    ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becomes aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Parent Issuer
or an ERISA Affiliate proposes to take with respect thereto:
(i)    with respect to any Plan, any reportable event, as defined in
Section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or
(ii)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Parent Issuer or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or
(iii)    any event, transaction or condition that could result in the incurrence
of any liability by the Parent Issuer or any ERISA Affiliate pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or the imposition of any Lien on any of the rights,
properties or assets of the Parent Issuer or any ERISA Affiliate pursuant to
Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, would reasonably be expected to have a Material Adverse Effect;
(f)    Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Parent Issuer or any
Subsidiary from any Federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect; and
(g)    Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company, the Parent Issuer or any of its
Subsidiaries or relating to the ability of the Company or the Parent Issuer to
perform their obligations hereunder and under the Notes as from time to time may
be reasonably requested by any such holder of Notes or such information
regarding the Parent Issuer or the Parent Issuer required to satisfy the
requirements of 17 C.F.R. §230.144A, as amended from time to time, in connection
with any contemplated transfer of the Notes.
Section 7.2.    Officer’s Certificate and Director’s Certificate    . Each set
of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or Section 7.1(b) shall be


-20-



--------------------------------------------------------------------------------





accompanied by a certificate of a Senior Financial Officer setting forth (which,
in the case of Electronic Delivery of any such financial statements, shall be by
separate concurrent delivery of such certificate to each holder of Notes):
(a)    Covenant Compliance — the information (including detailed calculations
and reconciliations to GAAP if Agreement Accounting Principles differ from GAAP
at the time such compliance certificate is delivered) required in order to
establish whether the Parent Issuer was in compliance with the requirements of
Section 10.1 through Section 10.5 hereof, inclusive, during the quarterly or
annual period covered by the statements then being furnished (including with
respect to each such Section, where applicable, the calculations of the maximum
or minimum amount, ratio or percentage, as the case may be, permissible under
the terms of such Sections, and the calculation of the amount, ratio or
percentage then in existence) and, in the case of Section 10.1, whether and to
what extent and degree the Consolidated Leverage Ratio exceeded 3.25 to 1.00 at
the end of the applicable fiscal quarter to which such compliance certificate
relates and, as applicable, when the related Interest Rate Adjustment Period
begins, the amount of interest payable on the Notes constituting the Interest
Rate Adjustment and the date on which such amount of interest is payable or was
paid; and
(b)    Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Parent
Issuer and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Parent Issuer or
any Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Parent Issuer shall have taken
or proposes to take with respect thereto.
Section 7.3.    Visitation. The Company and the Parent Issuer shall permit the
representatives of each holder of Notes that is an Institutional Investor:
(a)    No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Parent Issuer,
and in any case not more than once in any fiscal year, to visit during normal
business hours the principal executive office of the Parent Issuer, to discuss
the affairs, finances and accounts of the Parent Issuer and its Subsidiaries
with the Parent Issuer’s officers, and (with the consent of the Parent Issuer,
which consent will not be unreasonably withheld) its independent public
accountants, and (with the consent of the Parent Issuer, which consent will not
be unreasonably withheld, and not more than once in any fiscal year) to visit
during normal business hours the other offices and properties of the Parent
Issuer and each Subsidiary, all at such reasonable times and as may be
reasonably requested in writing; and


-21-



--------------------------------------------------------------------------------





(b)    Default — if a Default or Event of Default then exists, at the expense of
the Company and the Parent Issuer, upon reasonable prior notice, to visit and
inspect during normal business hours any of the offices or properties of the
Parent Issuer or any Subsidiary, to examine all their respective books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Parent Issuer authorizes said accountants to discuss the affairs,
finances and accounts of the Parent Issuer and its Subsidiaries), all at such
times and as often as may be requested.
(c)    Notwithstanding anything in Section 7.3, neither the Parent Issuer nor
any Subsidiary shall be required to disclose (i) any agreement, technical
information or any other item which disclosure is prohibited by law, (ii) any
agreement or technical information that is subject to a confidentiality
obligation binding upon the Parent Issuer or such Subsidiary (but provided
further that the Parent Issuer or such Subsidiary, as the case may be, shall, at
the request of the Purchaser, use commercially reasonable efforts to obtain
permission for such disclosure and, in the event permission cannot be obtained,
furnish such information regarding the matters to which such information relates
as can reasonably be furnished without violation of such confidentiality
obligations) or (iii) any communications protected by attorney-client privilege,
the disclosure of which might waive such privilege.
SECTION 8.
PAYMENT OF THE NOTES.

Section 8.1.    Maturity. (a) The entire unpaid principal amount of the Series A
Notes shall become due and payable on April 18, 2022.
(b)    The entire unpaid principal amount of the Series B Notes shall become due
and payable on April 18, 2023.
(c)    The entire unpaid principal amount of the Series C Notes shall become due
and payable on April 18, 2023.
(d) The entire unpaid principal amount of the Series D Notes shall become due
and payable on April 18, 2024.
Section 8.2.    Optional Prepayments with Make-Whole Amount. (a) Subject to the
terms of Section 8.2(b), the Company or the Parent Issuer, as applicable, may,
at its option, upon notice as provided below, prepay at any time all, or from
time to time any part of, the Notes of any Series in an amount not less than 10%
of the aggregate principal amount of the Notes of such Series then outstanding
in the case of a partial prepayment (or such lesser amount as shall be required
to effect a partial prepayment resulting from an offer of prepayment pursuant to
Section 10.5), at 100% of the principal amount so prepaid, together with
interest accrued thereon to the date of such prepayment, plus the Make‑Whole
Amount plus the Net Loss (if any) with respect to a Swapped Note or less the Net
Gain (if any) with respect to a Swapped Note, determined for the prepayment date
with respect to such principal amount. The Company or the Parent Issuer, as
applicable, will give each holder of Notes of each applicable Series written
notice of each optional prepayment


-22-



--------------------------------------------------------------------------------





under this Section 8.2 not less than 30 days and not more than 60 days prior to
the date fixed for such prepayment. Each such notice shall specify such date
(which shall be a Business Day), the aggregate principal amount of the Notes of
the applicable Series to be prepaid on such date, the principal amount of each
Note held by such holder to be prepaid (determined in accordance with
Section 8.3), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
of a Senior Financial Officer as to the estimated respective Make-Whole Amount
due in connection with such prepayment (calculated as if the date of such notice
were the date of the prepayment), setting forth the details of such computation.
Two Business Days prior to such prepayment, the Company or Parent Issuer, as
applicable, shall deliver to each holder of Notes of the Series to be prepaid a
certificate of a Senior Financial Officer specifying the calculation of each
such Make‑Whole Amount as of the specified prepayment date.
(b)    Notwithstanding anything contained in Section 8.2(a) to the contrary, if
and so long as any Default or Event of Default exists, or any full or partial
prepayment is made in contemplation or avoidance of any Default or Event of
Default, any full or partial prepayment of the Notes pursuant to the provisions
of this Section 8.2 may not be made by the Company or the Parent Issuer by
Series but rather shall be made by the Company and the Parent Issuer with
respect to all of the Notes (without regard to Series) and, with respect to a
partial prepayment, shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof (without regard to Series).
Section 8.3.    Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes of any Series pursuant to the provisions of Section 8.2,
the principal amount of the Notes of the Series to be prepaid shall be allocated
among all of the Notes of such Series to be prepaid at the time outstanding in
proportion, as nearly as practicable, to the respective unpaid principal amounts
thereof not theretofore called for prepayment. In the case of each partial
prepayment made pursuant to the provisions of Section 8.8, the principal amount
of the Notes to be prepaid shall be made to such holders who have accepted any
offer of prepayment pursuant to the provisions of Section 8.8, and such partial
prepayment shall be allocated among the Notes of such holders in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof of the
Notes of all holders who have accepted such offer of prepayment.
Section 8.4.    Maturity; Surrender, Etc.     In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Make‑Whole Amount, if
any. From and after such date, unless the Company or the Parent Issuer, as
applicable, shall fail to pay such principal amount when so due and payable,
together with the interest and Make‑Whole Amount as aforesaid, interest on such
principal amount shall cease to accrue. Any Note paid or prepaid in full shall
be surrendered to the Company or the Parent Issuer, as applicable, and cancelled
and shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.


-23-



--------------------------------------------------------------------------------





Section 8.5.    Purchase of Notes. Neither the Parent Issuer nor the Company
will, nor will they permit any Affiliate to purchase, redeem, prepay or
otherwise acquire, directly or indirectly, any of the outstanding Notes of any
Series except (a) upon the payment or prepayment of the Notes in accordance with
the terms of this Agreement and the Notes or (b) pursuant to a written offer to
purchase any outstanding Notes made by the Parent Issuer, the Company or an
Affiliate pro rata to the holders of the Notes of any Series upon the same terms
and conditions; provided however, if a Default or Event of Default has occurred
and is continuing or would result from any offer to purchase the Notes of any
Series, such offer to purchase Notes must be made pursuant to a written offer
made by the Parent Issuer, the Company or an Affiliate pro rata to the holders
of the Notes of all Series upon the same terms and conditions. The Company or
the Parent Issuer, as applicable, will promptly cancel all Notes acquired by the
Company, the Parent Issuer or any Affiliate pursuant to any payment, prepayment
or purchase of Notes pursuant to any provision of this Agreement and no Notes
may be issued in substitution or exchange for any such Notes.
Section 8.6.    Make‑Whole Amount for the Notes‑. (a)    Make-Whole Amount with
respect to Non-Swapped Notes.
The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Non-Swapped Note over the amount of
such Called Principal, provided that the Make-Whole Amount may not in any event
be less than zero. For the purposes of determining the Make-Whole Amount with
respect to any Non-Swapped Note, the following terms have the following
meanings:
“Applicable Percentage” in the case of a computation of the Make-Whole Amount
means 0.50% (50 basis points).
“Called Principal” means, with respect to any Non-Swapped Note, the principal of
such Non-Swapped Note that is to be prepaid pursuant to Section 8.2 has become
or is declared to be immediately due and payable pursuant to Section 12.1, as
the context requires.
“Discounted Value” means, with respect to the Called Principal of any
Non-Swapped Note, the amount obtained by discounting all Remaining Scheduled
Payments with respect to such Called Principal from their respective scheduled
due dates to the Settlement Date with respect to such Called Principal, in
accordance with accepted financial practice and at a discount factor (applied on
the same periodic basis as that on which interest on the Non-Swapped Notes is
payable) equal to the Reinvestment Yield with respect to such Called Principal.
“Non-Swapped Note” means any Note other than a Swapped Note.
“Reinvestment Yield” means, means, with respect to the Called Principal of any
Non-Swapped Note, the sum of the Applicable Percentage plus the ask-side yield
to maturity implied by (A) the Kassekurs shown on the display designated as
“Page PXGE” (or such other display as may replace Page PXGE) on Bloomberg
Financial Markets as of 9:00 a.m.


-24-



--------------------------------------------------------------------------------





New York time on the second Business Day preceding the Settlement Date with
respect to such Called Principal for Bundesobligationen having a maturity equal
to the Remaining Average Life of such Called Principal as of such Settlement
Date, or (B) if (1) the “Page PXGE” (or such other display as may replace Page
PXGE) is not published on such Business Day or (2) there is a manifest error in
such “Page PXGE” (or such other display as may replace Page PXGE), the Kassekurs
set on such Business Day by the Frankfurt Stock Exchange at (or at
approximately) 11:00 a.m. Frankfurt time on such Business Day for actively
traded Bundesobligationen having a maturity closest to the Remaining Average
Life of such Called Principal as of such Settlement Date or (3) if such
Kassekurs are not reported as of such time or the Kassekurs reports as of such
time are not ascertainable, by reference to the arithmetic mean of the ask-side
yields to maturity closest to the Remaining Average Life of such Called
Principal as of such Settlement Date by three market makers selected by the
Company with the consent of the holders of more than 50% in principal amount of
the Non-Swapped Notes at the time outstanding (exclusive of any such Non-Swapped
Notes then owned by the Company or any of its Affiliates). In the case of each
determination under clause (A) or clause (B) of this definition, as the case may
be, such implied ask-side yield will be determined, if necessary, by
interpolating linearly between (x) the actively traded Bundesobligationen with
the maturity closest to and greater than the Remaining Average Life and (y) the
actively traded Bundesobligationen with the maturity closest to and less than
the Remaining Average Life.
The Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of the applicable Note.
“Remaining Average Life” means, with respect to any Called Principal of any
Non-Swapped Note, the number of years obtained by dividing (i) such Called
Principal into (ii) the sum of the products obtained by multiplying (a) the
principal component of each Remaining Scheduled Payment with respect to such
Called Principal by (b) the number of years, computed on the basis of a 360‑day
year composed of twelve 30‑day months and calculated to two decimal places, that
will elapse between the Settlement Date with respect to such Called Principal
and the scheduled due date of such Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Non-Swapped Note, all payments of such Called Principal and interest thereon
that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the terms of the Notes, then the
amount of the next succeeding scheduled interest payment will be reduced by the
amount of interest accrued to such Settlement Date and required to be paid on
such Settlement Date pursuant to Section 8.2 or 12.1.
“Settlement Date” means, with respect to the Called Principal of any Non-Swapped
Note, the date on which such Called Principal is to be prepaid pursuant to
Section 8.2 or 8.10 or has become or is declared to be immediately due and
payable pursuant to Section 12.1, as the context requires.


-25-



--------------------------------------------------------------------------------





(b)    Make-Whole Amount with respect to Swapped Notes.
The term “Make-Whole Amount” means, with respect to any Swapped Note, an amount
equal to the excess, if any, of the Swapped Note Discounted Value with respect
to the Swapped Note Called Notional Amount related to such Swapped Note over
such Swapped Note Called Notional Amount, provided that the Make-Whole Amount
may not in any event be less than zero. All payments of Make-Whole Amount in
respect of any Swapped Note shall be made in U.S. Dollars. For the purposes of
determining the Make-Whole Amount with respect to any Swapped Note, the
following terms have the following meanings:
“New Swap Agreement” means any cross-currency swap agreement pursuant to which
the holder of a Swapped Note is to receive payment in U.S. Dollars and which is
entered into in full or partial replacement of an Original Swap Agreement as a
result of such Original Swap Agreement having terminated for any reason other
than a non-scheduled prepayment or a repayment of such Swapped Note prior to its
scheduled maturity. The terms of a New Swap Agreement with respect to any
Swapped Note do not have to be identical to those of the Original Swap Agreement
with respect to such Swapped Note.
“Original Swap Agreement” means, with respect to any Swapped Note, (x) a
cross-currency swap agreement and annexes and schedules thereto (an “Initial
Swap Agreement”) that is entered into on an arm's length basis by the original
purchaser of such Swapped Note (or any affiliate thereof) in connection with the
execution of this Agreement and the purchase of such Swapped Note and relates to
the scheduled payments by the Company of interest and principal on such Swapped
Note, under which the holder of such Swapped Note is to receive payments from
the counterparty thereunder in U.S. Dollars and which is more particularly
described on Schedule 8.6 hereto, (y) any Initial Swap Agreement that has been
assumed (without any waiver, amendment, deletion or replacement of any material
economic term or provision thereof) by a holder of a Swapped Note in connection
with a transfer of such Swapped Note and (z) any Replacement Swap Agreement; and
a “Replacement Swap Agreement” means, with respect to any Swapped Note, a
cross-currency swap agreement and annexes and schedules thereto with payment
terms and provisions (other than a reduction in notional amount, if applicable)
identical to those of the Initial Swap Agreement with respect to such Swapped
Note that is entered into on an arm's length basis by the holder of such Swapped
Note in full or partial replacement (by amendment, modification or otherwise) of
such Initial Swap Agreement (or any subsequent Replacement Swap Agreement) in a
notional amount not exceeding the outstanding principal amount of such Swapped
Note following a non-scheduled prepayment or a repayment of such Swapped Note
prior to its scheduled maturity. Any holder of a Swapped Note that enters into,
assumes or terminates an Initial Swap Agreement or Replacement Swap Agreement
shall within a reasonable period of time thereafter deliver to the Company a
copy of the confirmation, assumption or termination related thereto.


-26-



--------------------------------------------------------------------------------





“Swap Agreement” means, with respect to any Swapped Note, an Original Swap
Agreement or a New Swap Agreement, as the case may be.
“Swapped Note” means any Note that as of the date of the Closing is subject to a
Swap Agreement. A “Swapped Note” shall no longer be deemed a “Swapped Note” at
such time as the related Swap Agreement ceases to be in force in respect
thereof.
“Swapped Note Applicable Percentage” and means 0.50% in the case of a
computation of the Make-Whole Amount.
“Swapped Note Called Notional Amount” means, with respect to any Swapped Note
Called Principal of any Swapped Note, the payment in U.S. Dollars due to the
holder of such Swapped Note under the terms of the Swap Agreement to which such
holder is a party, attributable to and in exchange for such Swapped Note Called
Principal and assuming that such Swapped Note Called Principal is paid on its
scheduled maturity date, provided that if such Swap Agreement is not an Initial
Swap Agreement, then the “Swapped Note Called Notional Amount” in respect of
such Swapped Note shall not exceed the amount in U.S. Dollars which would have
been due to the holder of such Swapped Note under the terms of the Initial Swap
Agreement to which such holder was a party (or if such holder was never party to
an Initial Swap Agreement, then the last Initial Swap Agreement to which the
most recent predecessor in interest to such holder as a holder of such Swapped
Note was a party), attributable to and in exchange for such Swapped Note Called
Principal and assuming that such Swapped Note Called Principal is paid on its
scheduled maturity date.
“Swapped Note Called Principal” means, with respect to any Swapped Note, the
principal of such Swapped Note that is to be prepaid pursuant to Section 8.2,
8.7, 8.8 or 8.10 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.
“Swapped Note Discounted Value” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note that is to be prepaid pursuant to Section
8.2 or has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires, the amount obtained by discounting all
Swapped Note Remaining Scheduled Swap Payments corresponding to the Swapped Note
Called Notional Amount of such Swapped Note from their respective scheduled due
dates to the Swapped Note Settlement Date with respect to such Swapped Note
Called Notional Amount, in accordance with accepted financial practice and at a
discount factor (applied on the same periodic basis as that on which interest on
such Swapped Note is payable) equal to the Swapped Note Reinvestment Yield with
respect to such Swapped Note Called Notional Amount.
“Swapped Note Reinvestment Yield” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note, the sum of (x) Swapped Note Applicable
Percentage plus (y) the yield to maturity implied by (1) the yields reported, as
of 10.00 A.M. (New York City time) on the second Business Day preceding the
Swapped Note Settlement Date with respect to such Swapped Note Called Notional
Amount, on the display designated as “Page


-27-



--------------------------------------------------------------------------------





PX1” (or such other display as may replace Page PX1) on the Bloomberg Financial
Markets for the most recently issued actively traded on the run U.S. Treasury
securities having a maturity equal to the Swapped Note Remaining Average Life of
such Swapped Note Called Notional Amount as of such Swapped Note Settlement
Date, or (2) if such yields are not reported as of such time or the yields
reported as of such time are not ascertainable (including by way of
interpolation), the Treasury Constant Maturity Series Yields reported for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Swapped Note Settlement Date with respect to such Swapped Note
Called Notional Amount, in U.S. Federal Reserve Statistical Release H.15 (or any
comparable successor publication) for applicable U.S. Treasury securities having
a constant maturity equal to the Swapped Note Remaining Average Life of such
Swapped Note Called Notional Amount as of such Swapped Note Settlement Date.
In the case of each determination under clause (1) or (2), as the case may be,
of the preceding paragraph such implied yield will be determined, if necessary,
by (A) converting U.S. Treasury bill quotations to bond-equivalent yields in
accordance with accepted financial practice and (B) interpolating linearly
between (i) the applicable U.S. Treasury security with the maturity closest to
and greater than the Swapped Note Remaining Average Life of such Swapped Note
Called Notional Amount and (ii) the applicable U.S. Treasury security with the
maturity closest to and less than such Swapped Note Remaining Average Life. The
Swapped Note Reinvestment Yield shall be rounded to the number of decimal places
as appears in the interest rate of such Swapped Note.
“Swapped Note Remaining Average Life” means, with respect to any Swapped Note
Called Notional Amount, the number of years (calculated to the nearest
one-twelfth year) obtained by dividing (x) such Swapped Note Called Notional
Amount into (y) the sum of the products obtained by multiplying (1) the
principal component of each Swapped Note Remaining Scheduled Swap Payments with
respect to such Swapped Note Called Notional Amount by (2) the number of years
(calculated to the nearest one-twelfth year) that will elapse between the
Swapped Note Settlement Date with respect to such Swapped Note Called Notional
Amount and the scheduled due date of such Swapped Note Remaining Scheduled
Payments.
“Swapped Note Remaining Scheduled Swap Payments” means, with respect to the
Swapped Note Called Notional Amount relating to any Swapped Note, the payments
due to the holder of such Swapped Note in U.S. Dollars under the terms of the
Swap Agreement to which such holder is a party which correspond to all payments
of the Swapped Note Called Principal of such Swapped Note corresponding to such
Swapped Note Called Notional Amount and interest on such Swapped Note Called
Principal (other than that portion of the payment due under such Swap Agreement
corresponding to the interest accrued on the Swapped Note Called Principal to
the Swapped Note Settlement Date) that would be due after the Swapped Note
Settlement Date in respect of such Swapped Note Called Notional Amount assuming
that no payment of such Swapped Note Called Principal is made prior to its
originally scheduled payment date, provided that if such Swapped Note Settlement
Date is not a date on which an interest payment is due to be made under the
terms of such


-28-



--------------------------------------------------------------------------------





Swapped Note, then the amount of the next succeeding scheduled interest payment
will be reduced by the amount of interest accrued to such Swapped Note
Settlement Date and required to be paid on such Swapped Note Settlement Date
pursuant to Section 8.2 or Section 12.1.
“Swapped Note Settlement Date” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note Called Principal of any Swapped Note, the
date on which such Swapped Note Called Principal is to be prepaid pursuant to
Section 8.2, 8.7, 8.8 or 8.10 or has become or is declared to be immediately due
and payable pursuant to Section 12.1, as the context requires.
Section 8.7.    Prepayment in Connection with a Change in Control.
(a)    Notice of Change in Control. The Parent Issuer will, within 15 Business
Days after any Responsible Officer has knowledge of the occurrence of any Change
in Control, give written notice of such Change in Control to each holder of
Notes. If a Change in Control has occurred, such notice shall contain and
constitute an offer to prepay Notes of each Series as described in subparagraph
(b) of this Section 8.7 and shall be accompanied by the certificate described in
subparagraph (e) of this Section 8.7.
(b)    Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraphs (a) and (b) of this Section 8.7 shall be an offer to prepay, in
accordance with and subject to this Section 8.7, all, but not less than all, the
Notes held by each holder (in this case only, “holder” in respect of any Note
registered in the name of a nominee for a disclosed beneficial owner shall mean
such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”). If such Proposed Prepayment Date is in connection with an
offer contemplated by subparagraph (a) of this Section 8.7, such date shall be
not less than 20 days and not more than 30 days after the date of such offer (if
the Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be the 20th day after the date of such offer).
(c)    Rejection. A holder of Notes may accept or reject the offer to prepay
made pursuant to this Section 8.7 by causing a notice of such acceptance or
rejection to be delivered to the Company or Parent Issuer, as applicable, at
least 5 Business Days prior to the Proposed Prepayment Date. A failure by a
holder of Notes to respond to an offer to prepay made pursuant to this
Section 8.7 shall be deemed to constitute a rejection of such offer by such
holder.
(d)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment but without any
Make-Whole Amount or premium but plus the Net Loss (if any) with respect to a
Swapped Note or less the Net Gain (if any) with respect to a Swapped Note. The
prepayment shall be made on the Proposed Prepayment Date except as provided in
subparagraph (f) of this Section 8.7.
(e)    Officer’s Certificate/Director’s Certificate. Each offer to prepay the
Notes pursuant to this Section 8.7 shall be accompanied by a certificate,
executed by a Senior Financial Officer of


-29-



--------------------------------------------------------------------------------





the Parent Issuer and the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) that the entire principal amount of each Note is offered to
be prepaid; (iv) the interest that would be due on each Note is offered to be
prepaid, accrued to the Proposed Prepayment Date; (v) that the conditions of
this Section 8.7 have been fulfilled; and (vi) in reasonable detail, the nature
and date or proposed date of the Change in Control.
(f)    “Change in Control” Defined. “Change in Control” means the occurrence of
the following event or circumstance:
if any Person or Persons acting in concert, together with Affiliates thereof,
shall become in the aggregate, directly or indirectly, the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act) of more than 50%
(by number of shares) of the issued and outstanding Voting Stock of the Parent
Issuer.
Section 8.8.    Prepayment in Connection with Asset Sales. If the Company and
the Parent Issuer are required, in accordance with Section 10.5, to offer to
prepay the Notes of all Series using the proceeds of a sale of a substantial
part of the assets of the Parent Issuer and its Subsidiaries, the Company and
the Parent Issuer will give written notice thereof to each holder of a Note,
which notice shall describe such sale in reasonable detail and (a) refer
specifically to this Section 8.8, (b) specify the pro rata portion of each Note
being so offered to be so prepaid (determined based on the unpaid principal
amount of each Note in proportion to the aggregate unpaid principal of all Notes
at the time outstanding), (c) specify a date not less than 30 days and not more
than 60 days after the date of such notice (the “Asset Sale Prepayment Date”)
and specify the Asset Sale Response Date (as defined below) and (d) offer to
prepay on the Asset Sale Prepayment Date such pro rata portion of each Note,
together with interest accrued thereon to the Asset Sale Prepayment Date. Each
holder of a Note shall notify the Company or Parent Issuer, as applicable, of
such holder’s acceptance or rejection of such offer by giving written notice
thereof to the Company or the Parent Issuer, as applicable, on a date at least
10 days prior to the Asset Sale Prepayment Date (such date 10 days prior to the
Asset Sale Prepayment Date being the “Asset Sale Response Date”), and the
Company and the Parent Issuer shall prepay on the Asset Sale Prepayment Date
such pro rata portion of each Note held by the holders who have accepted such
offer in accordance with this Section 8.8 at a price in respect of each Note
held by such holder equal to 100% of the principal amount of such pro rata
portion, together with interest accrued thereon to the Asset Sale Prepayment
Date but without any Make-Whole Amount or premium but plus the Net Loss (if any)
with respect to a Swapped Note or less the Net Gain (if any) with respect to a
Swapped Note; provided, however, that the failure by a holder of any Note to
respond to such offer in writing on or before the Asset Sale Response Date shall
be deemed to be a rejection of such offer.
Section 8.9    Swap Breakage. If any Swapped Note is prepaid pursuant to Section
8.2, Section 8.7, Section 8.8 or Section 8.10 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, then (a) any resulting Net
Loss in connection therewith shall be reimbursed to the holder of such Swapped
Note by the Company or the Parent Issuer, as applicable, in U.S. Dollars upon
any such prepayment or repayment of such Swapped Note and (b) any resulting


-30-



--------------------------------------------------------------------------------





Net Gain in connection therewith shall be deducted (i) from the Make-Whole
Amount, if any, or any principal or interest to be paid to the holder of such
Swapped Note by the Company or Parent Issuer, as applicable, upon any such
prepayment of such Swapped Note pursuant to Section 8.2, Section 8.7, Section
8.8 or Section 8.10 or (ii) from the Make-Whole Amount, if any, to be paid to
the holder of such Swapped Note by the Company or the Parent Issuer, as
applicable, upon any such repayment of such Swapped Note pursuant to Section
12.1, provided that, in either case, neither the Make-Whole Amount in respect of
such Swapped Note may in any event be less than zero. Each holder of a Swapped
Note shall be responsible for calculating its own Net Loss or Net Gain, as the
case may be, and Swap Breakage Amount in U.S. Dollars upon the prepayment or
repayment of all or any portion of such Swapped Note, and such calculations as
reported to the Company or the Parent Issuer, as applicable, in reasonable
detail shall be binding on the Company or the Parent Issuer, as applicable,
absent demonstrable error.


As used in this Section 8.9 with respect to any Swapped Note that is prepaid or
accelerated: “Net Loss” means the amount, if any, by which total of the Swapped
Note Called Notional Amount and the Swapped Note Called Notional Accrued
Interest Amount exceeds the sum of (x) the total of the Swapped Note Called
Principal and the Swapped Note Called Accrued Interest Amount plus (or minus in
the case of an amount paid) (y) the Swap Breakage Amount received (or paid) by
the holder of such Swapped Note; and “Net Gain” means the amount, if any, by
which the total of the Swapped Note Called Notional Amount and the Swapped Note
Called Notional Accrued Interest Amount is exceeded by the sum of (x) the total
of the Swapped Note Called Principal and the Swapped Note Called Accrued
Interest Amount plus (or minus in the case of an amount paid) (y) the Swap
Breakage Amount received (or paid) by such holder. For purposes of any
determination of any “Net Loss” or “Net Gain,” the Swapped Note Called Principal
and the Swapped Note Called Accrued Interest Amount shall be determined by the
holder of the affected Swapped Note by converting Euros into U.S. Dollars at the
current Euro/U.S. Dollar exchange rate, as determined as of 10:00 A.M. (New York
City time) on the day such Swapped Note is prepaid or accelerated as indicated
on the applicable screen of Bloomberg Financial Markets and any such calculation
shall be reported to the Company or Parent Issuer, as applicable, in reasonable
detail and shall be binding on the Company or Parent Issuer, as applicable,
absent demonstrable error.


As used in this Section 8.9 with respect to the calculation of any Net Loss or
Net Gain: “Swapped Note Called Accrued Interest Amount” means, with respect to
the Swapped Note Called Principal of a Swapped Note that is to be prepaid or has
become immediately due and payable, as the context requires, the accrued
interest on such Swapped Note Called Principal to the Swapped Note Settlement
Date; and “Swapped Note Called Notional Accrued Interest Amount” means, with
respect to any Swapped Note Called Notional Amount, the payment due to the
holder of the related Swapped Note under the terms of the Swap Agreement to
which such holder is a party attributable to and in exchange for the Swapped
Note Called Accrued Interest Amount.
As used in this Section 8.9, “Swap Breakage Amount” means, with respect to the
Swap Agreement associated with any Swapped Note, in determining the Net Loss or
Net Gain, the amount that would be received (in which case the Swap Breakage
Amount shall be positive) or paid (in which case the Swap Breakage Amount shall
be negative) by the holder of such Swapped Note as if such Swap Agreement had
terminated due to the occurrence of an event of default or an early


-31-



--------------------------------------------------------------------------------





termination under the ISDA 1992 Multi-Currency Cross Border Master Agreement or
ISDA 2002 Master Agreement, as applicable (the “ISDA Master Agreement”);
provided, however, that if such holder (or its predecessor in interest with
respect to such Swapped Note) was, but is not at the time, a party to an
Original Swap Agreement but is a party to a New Swap Agreement, then the Swap
Breakage Amount shall mean the lesser of (x) the gain or loss (if any) which
would have been received or incurred (by payment, through off-set or netting or
otherwise) by the holder of such Swapped Note under the terms of the Original
Swap Agreement (if any) in respect of such Swapped Note to which such holder (or
any affiliate thereof) was a party (or if such holder was never a party to an
Original Swap Agreement, then the last Original Swap Agreement to which the most
recent predecessor in interest to such holder as a holder of a Swapped Note was
a party) and which would have arisen as a result of the payment of the Swapped
Note Called Principal on the Swapped Note Settlement Date and (y) the gain or
loss (if any) actually received or incurred by the holder of such Swapped Note,
in connection with the payment of such Swapped Note Called Principal on the
Swapped Note Settlement Date, under the terms of the New Swap Agreement to which
such holder (or any affiliate thereof) is a party. The holder of such Swapped
Note will make all calculations related to the Swap Breakage Amount in good
faith and in accordance with its customary practices for calculating such
amounts under the ISDA Master Agreement pursuant to which such Swap Agreement
shall have been entered into and assuming for the purpose of such calculation
that there are no other transactions entered into pursuant to such ISDA Master
Agreement (other than such Swap Agreement).


The Swap Breakage Amount shall be payable in U.S. Dollars.


Section 8.10.    Prepayment for Tax Reasons.


(a)    If at any time as a result of a Change in Tax Law (as defined below) the
Company is or becomes obligated to make any Additional Payments (as defined
below) in respect of any payment of interest on account of any of the Notes in
an aggregate amount for all affected Notes equal to 5% or more of the aggregate
amount of such interest payment on account of all of the Notes, the Company may
give the holders of all affected Notes irrevocable written notice (each, a “Tax
Prepayment Notice”) of the prepayment of such affected Notes on a specified
prepayment date (which shall be a Business Day not less than 30 days nor more
than 60 days after the date of such notice) and the circumstances giving rise to
the obligation of the Company to make any Additional Payments and the amount
thereof and stating that all of the affected Notes shall be prepaid on the date
of such prepayment at 100% of the principal amount so prepaid together with
interest accrued thereon to the date of such prepayment but without any
Make-Whole Amount or other premium but plus the Net Loss (if any) with respect
to a Swapped Note or less the Net Gain (if any) with respect to a Swapped Note,
except in the case of an affected Note if the holder of such Note shall, by
written notice given to the Company no more than 20 days after receipt of the
Tax Prepayment Notice, reject such prepayment of such Note (each, a “Rejection
Notice”). The form of Rejection Notice shall also accompany the Tax Prepayment
Notice and shall state with respect to each Note covered thereby that execution
and delivery thereof by the holder of such Note shall operate as a permanent
waiver of such holder's right to receive the Additional Payments arising as a
result of the circumstances described in the Tax Prepayment Notice in respect of
all future payments of interest on such Note (but not of such holder's right to
receive any Additional Payments that arise


-32-



--------------------------------------------------------------------------------





out of circumstances not described in the Tax Prepayment Notice or which exceed
the amount of the Additional Payment described in the Tax Prepayment Notice),
which waiver shall be binding upon all subsequent transferees of such Note. The
Tax Prepayment Notice having been given as aforesaid to each holder of the
affected Notes, the principal amount of such Notes together with interest
accrued thereon to the date of such prepayment shall become due and payable on
such prepayment date, except in the case of Notes the holders of which shall
timely give a Rejection Notice as aforesaid.
(b)    No prepayment of the Notes pursuant to this Section 8.10 shall affect the
obligation of the Company to pay Additional Payments in respect of any payment
made on or prior to the date of such prepayment. For purposes of this Section
8.10, any holder of more than one affected Note may act separately with respect
to each affected Note so held (with the effect that a holder of more than one
affected Note may accept such offer with respect to one or more affected Notes
so held and reject such offer with respect to one or more other affected Notes
so held).
(c)    The Company may not offer to prepay or prepay Notes pursuant to this
Section 8.10 (i) if a Default or Event of Default then exists, (ii) until the
Company shall have taken commercially reasonable steps to mitigate the
requirement to make the related Additional Payments or (iii) if the obligation
to make such Additional Payments directly results or resulted from actions taken
by the Company or any Subsidiary (other than actions required to be taken under
applicable law), and any Tax Prepayment Notice given pursuant to this Section
8.10 shall certify to the foregoing and describe such mitigation steps, if any.
(d)    For purposes of this Section 8.10: “Additional Payments” means additional
amounts required to be paid to a holder of any Note pursuant to Section 13 by
reason of a Change in Tax Law; and a “Change in Tax Law” means (individually or
collectively with one or more prior changes) (i) an amendment to, or change in,
any law, treaty, rule or regulation of The Netherlands after the date of the
Closing, or an amendment to, or change in, an official interpretation or
application of such law, treaty, rule or regulation after the date of the
Closing, which amendment or change is in force and continuing and meets the
opinion and certification requirements described below or (ii) in the case of
any other jurisdiction that becomes a Taxing Jurisdiction after the date of the
Closing, an amendment to, or change in, any law, treaty, rule or regulation of
such jurisdiction, or an amendment to, or change in, an official interpretation
or application of such law, treaty, rule or regulation, in any case after such
jurisdiction shall have become a Taxing Jurisdiction, which amendment or change
is in force and continuing and meets such opinion and certification
requirements. No such amendment or change shall constitute a Change in Tax Law
unless the same would in the opinion of the Company (which shall be evidenced by
a Director’s Certificate of the Company and supported by a written opinion of
counsel having recognized expertise in the field of taxation in the relevant
Taxing Jurisdiction, both of which shall be delivered to all holders of the
Notes prior to or concurrently with the Tax Prepayment Notice in respect of such
Change in Tax Law) affect the deduction or require the withholding of any Tax
imposed by such Taxing Jurisdiction on any payment payable on the Notes.
SECTION 9.
AFFIRMATIVE COVENANTS.



-33-



--------------------------------------------------------------------------------





The Parent Issuer and, to the extent provided herein, the Company, covenants
that so long as any of the Notes are outstanding:
Section 9.1    Compliance with Law. Without limiting Section 10.8, the Parent
Issuer will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, the USA Patriot Act and
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 9.2.    Insurance. The Parent Issuer will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms as are customary
and in such amounts as are no less than customary, and including deductibles,
co‑insurance and self-insurance as are customary, in each instance, in the case
of entities of established reputations engaged in the same or a similar business
and similarly situated.
Section 9.3.    Maintenance of Properties. The Parent Issuer will, and will
cause each of its Subsidiaries to, maintain and keep, or cause to be maintained
and kept, their respective properties in good repair, working order and
condition (other than ordinary wear and tear), so that the business carried on
in connection therewith may be properly conducted in all material respects,
provided that this Section shall not prevent the Parent Issuer or any Subsidiary
from discontinuing the operation and the maintenance of any of its properties if
such discontinuance is desirable in the conduct of its business and the Parent
Issuer has concluded that such discontinuance would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 9.4.    Payment of Taxes and Claims. The Parent Issuer will, and will
cause each of its Subsidiaries to, file all tax returns required to be filed in
any jurisdiction and to pay and discharge all taxes shown to be due and payable
on such returns and all other taxes, assessments, governmental charges, or
levies imposed on them or any of their properties, assets, income or franchises,
to the extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Parent Issuer or any
Subsidiary not permitted by Section 10.4, provided that neither the Parent
Issuer nor any Subsidiary need pay any such tax, assessment, charge, levy, or
claim if (i) the amount, applicability or validity thereof is contested by the
Parent Issuer or such Subsidiary on a timely basis in good faith and in
appropriate proceedings, and the Parent Issuer or a Subsidiary has established
adequate reserves therefor in accordance with GAAP on the books of the Parent
Issuer or such Subsidiary or (ii) the nonpayment of all such taxes, assessments,
charges, levies and claims in the aggregate would not reasonably be expected to
have a Material Adverse Effect.


-34-



--------------------------------------------------------------------------------





Section 9.5.    Corporate Existence, Etc. Subject to Section 10.6, the Parent
Issuer will at all times preserve and keep in full force and effect its
corporate existence. Subject to Sections 10.5 and 10.6, the Parent Issuer will
at all times preserve and keep in full force and effect the corporate existence
of each of its Subsidiaries (unless merged into the Parent Issuer or a Wholly
Owned Subsidiary) and all rights and franchises of the Parent Issuer and its
Subsidiaries unless, in the good faith judgment of the Parent Issuer, the
termination of or failure to preserve and keep in full force and effect such
corporate existence, right or franchise would not, individually or in the
aggregate, have a Material Adverse Effect.
Section 9.6.    Notes to Rank Pari Passu. The Series C Notes, the Series D Notes
and all other obligations under this Agreement of the Company are and at all
times shall remain direct and unsecured obligations of the Company (except to
the extent such obligation becomes secured pursuant to the ratable Lien
provision of Section 10.4) ranking (a) pari passu as against the assets of the
Company with all other Notes from time to time issued and outstanding hereunder
without any preference among themselves and (b) pari passu with all present and
future unsecured Indebtedness (actual or contingent) of the Company which is not
expressed to be subordinate or junior in rank to any other unsecured
Indebtedness of the Company. The Series A Notes, the Series B Notes and all
other obligations under this Agreement of the Parent Issuer are and at all times
shall remain direct and unsecured obligations of the Parent Issuer (except to
the extent such obligation becomes secured pursuant to the ratable Lien
provision of Section 10.4) ranking pari passu with all Indebtedness of the
Parent Issuer outstanding under the Bank Credit Agreement and all other present
and future unsecured Indebtedness (actual or contingent) of the Parent Issuer
which is not expressed to be subordinate or junior in rank to any other
unsecured Indebtedness of the Parent Issuer.
Section 9.7.    Additional Subsidiary Guarantors. The Parent Issuer will cause
any Subsidiary that guarantees or otherwise becomes liable at any time, whether
as a guarantor, borrower, co-borrower or otherwise, for or in respect of any
Indebtedness in respect of any Bank Credit Agreement, to enter into the
Subsidiary Guaranty and deliver to each of the holders of the Notes
(substantially concurrently with the incurrence of any such obligation pursuant
to or in respect of such Bank Credit Agreement) the following items:
(a)    a joinder agreement in respect of the Subsidiary Guaranty substantially
in the form of Exhibit A to the Subsidiary Guaranty;
(b)    a certificate signed by an authorized Responsible Officer of the Parent
Issuer making representations and warranties to the effect of those contained in
the Subsidiary Guaranty, with respect to such Subsidiary and the Subsidiary
Guaranty, as applicable; and
(c)    an opinion of counsel (who may be in-house counsel for the Parent Issuer)
addressed to each of the holders of the Notes satisfactory to the Required
Holders, to the effect that the Subsidiary Guaranty by such Person has been duly
authorized, executed and delivered and that the Subsidiary Guaranty constitutes
the legal, valid and binding contract and agreement of such Person and
enforceable in accordance with its terms, except as an enforcement of such terms
may be limited by bankruptcy, insolvency, fraudulent conveyance


-35-



--------------------------------------------------------------------------------





and similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles.
For purposes of Section 2.3(b) and this Section 9.7, the Company or any other
Subsidiary of the Parent Issuer who is organized under the laws of any
jurisdiction other than the United States of America (each, a “Foreign
Subsidiary”) shall not be deemed to be a Person that is liable in respect of
such Bank Credit Agreement if such Foreign Subsidiary (i) is a “designated
borrower” or an issuer of notes under such Bank Credit Agreement and the Parent
Issuer, or any of the Parent Issuer’s Subsidiaries organized under the laws of
the United States or any state thereof (each, a “Domestic Subsidiary”), is a
“borrower”, “co-borrower” or an issuer of notes under such Bank Credit Agreement
and (ii) is not obligated for, or does not otherwise guaranty, any other
Person’s obligations under such Bank Credit Agreement.
Section 9.8.    Books and Records. The Parent Issuer will maintain proper books
of record and account in all material respects in conformity with GAAP. The
Parent Issuer will, and will cause each of its Subsidiaries to, maintain their
books of record and account in material conformity with all applicable
requirements of any Governmental Authority having legal or regulatory
jurisdiction over the Parent Issuer or such Subsidiary, as the case may be.
Section 9.9.    Company to remain a Subsidiary. The Company shall at all times
remain a Wholly-Owned Subsidiary of the Parent Issuer.
SECTION 10.
NEGATIVE COVENANTS.

The Parent Issuer and, to the extent provided herein, the Company, covenants
that so long as any of the Notes are outstanding:
Section 10.1.    Consolidated Leverage Ratio. The Parent Issuer will not at any
time permit the Consolidated Leverage Ratio as of the end of any fiscal quarter
of the Parent Issuer to be greater than 3.25 to 1.00; provided, however, that if
an Acquisition Event shall have occurred during such fiscal quarter (or during
any four consecutive fiscal quarter period that includes such fiscal quarter),
the Parent Issuer shall have the right, subject to compliance with the following
sentence, to permit the Consolidated Leverage Ratio to exceed 3.25 to 1.00, so
long as (a) it does not exceed 3.50 to 1.00 (the “Elevated Ratio”) and (b) it
does not exceed 3.25 to 1.00 for more than four (4) consecutive fiscal quarters.
If the Parent Issuer should desire to apply the Elevated Ratio at the end of a
particular fiscal quarter as contemplated by the preceding proviso, the Company
or the Parent Issuer, as applicable, must (A) pay to each holder of a Note, as
additional interest, the Interest Rate Adjustment for such Interest Rate
Adjustment Period on the unpaid principal balance of such Note on the earlier to
occur of (1) the 18th day of April or October next succeeding the Parent
Issuer’s election to apply the Elevated Ratio or (2) the date the Notes have
become due and payable as a result of their maturity or acceleration and (B)
deliver to the holders of the Notes a written notice from a Senior Financial
Officer of the Parent Issuer (1) complying with Section 7.2(a) hereof, (2)
stating that the Parent Issuer is applying the Elevated Ratio for such fiscal
quarter and (3) certifying that there has been an Acquisition Event during the
first fiscal quarter in any such four fiscal quarter period.


-36-



--------------------------------------------------------------------------------





Section 10.2.    Consolidated Interest Coverage Ratio. The Parent Issuer will
not permit the Consolidated Interest Coverage Ratio as of the end of any fiscal
quarter of the Parent Issuer to be less than 3.00 to 1.00.
Section 10.3.    Priority Indebtedness. The Parent Issuer will not, and will not
permit any Subsidiary to, incur any Priority Indebtedness at any time unless at
the time of the incurrence thereof and after giving effect thereto, the
aggregate amount of all Priority Indebtedness would not exceed 20% of
Consolidated Net Worth, determined as of the end of the then most recently ended
fiscal quarter of the Parent Issuer.
Section 10.4.    Limitation on Liens. The Parent Issuer will not, and will not
permit any of its Subsidiaries to, directly or indirectly create, incur, assume
or permit to exist (upon the happening of a contingency or otherwise) any Lien
on or with respect to any property or asset (including, without limitation, any
document or instrument in respect of goods or accounts receivable) of the Parent
Issuer or any such Subsidiary, whether now owned or held or hereafter acquired,
or any income or profits therefrom, or assign or otherwise convey any right to
receive income or profits (unless it makes, or causes to be made, effective
provision whereby the Notes will be equally and ratably secured with any and all
other obligations thereby secured, such security to be pursuant to an agreement
reasonably satisfactory to the Required Holders (it being understood and agreed
by all present parties hereto and subsequent holders of the Notes that the
Required Holders are hereby authorized to execute and deliver any intercreditor,
collateral agency or similar agreements and security documents in connection
with the grant of a ratable Lien to secure the Notes in form and substance
satisfactory to the Required Holders and that execution thereof by the Required
Holders will bind all holders from time to time of the Notes) and, in any such
case, the Notes shall have the benefit, to the fullest extent that, and with
such priority as, the holders of the Notes may be entitled under applicable law,
of an equitable Lien on such property), except:
(a)    Liens existing on the Closing Date and reflected on Schedule 10.4 hereof;
(b)    Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(c)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;
(d)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;


-37-



--------------------------------------------------------------------------------





(e)    deposits and other customary Liens to secure the performance of bids,
trade contracts and leases (other than Indebtedness), statutory obligations,
surety bonds (other than bonds related to judgments or litigation), performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;
(f)    easements, rights‑of‑way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
(g)    Liens securing judgments for the payment of money not constituting an
Event of Default hereunder or securing appeal or other surety bonds related to
such judgments;
(h)    leases or subleases granted to others not interfering in any material
respect with the business of the Parent Issuer or any of its Subsidiaries;
(i)    normal and customary rights of setoff (a) upon deposits of cash in favor
of banks or other depository institutions or (b) contained in trade contracts
entered into in the ordinary course of business;
(j)    Liens of a collection bank arising under Section 4‑210 of the UCC on
items in the course of collection;
(k)    Liens created pursuant to the general conditions of a bank operating in
the Netherlands based on the general conditions drawn up by the Netherlands
Bankers' Association (Nederlandse Vereniging van Banken);
(l)    Liens of sellers of goods to the Parent Issuer and any of its
Subsidiaries arising under Article 2 of the UCC or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;
(m)    Liens granted in favor of any Governmental Authority created pursuant to
cost‑type contracts, progress‑billing contracts or advance‑pay contracts with
such Governmental Authority to which the Parent Issuer or any of its
Subsidiaries is a party in the materials and products of the Parent Issuer and
its Subsidiaries subject to such contracts or, in the case of advance‑pay
contracts only, any advance payments made thereunder to the Parent Issuer and
its Subsidiaries by such Governmental Authority;
(n)    Liens securing Indebtedness of a Subsidiary to the Parent Issuer or to a
Subsidiary;
(o)    Liens incurred after the Closing Date given to secure the payment of the
purchase price incurred in connection with the acquisition, construction or
improvement of property (other than accounts receivable or inventory) useful and
intended to be used in


-38-



--------------------------------------------------------------------------------





carrying on the business of the Parent Issuer or a Subsidiary, including Liens
existing on such property at the time of acquisition or construction thereof or
Liens incurred within 365 days of such acquisition or completion of such
construction or improvement, provided that (i) the Lien shall attach solely to
the property acquired, purchased, constructed or improved and the proceeds
thereof and, if required by the terms of the instrument originally creating such
Lien, other property (or improvement thereon) which is an improvement to or is
acquired for specific use in connection with such acquired or constructed
property (or improvement thereon); (ii) at the time of acquisition, construction
or improvement of such property (or, in the case of any Lien incurred within
three hundred sixty-five (365) days of such acquisition or completion of such
construction or improvement, at the time of the incurrence of the Indebtedness
secured by such Lien), the aggregate amount remaining unpaid on all Indebtedness
secured by Liens on such property, whether or not assumed by the Parent Issuer
or a Subsidiary, shall not exceed the lesser of (y) the cost of such
acquisition, construction or improvement or (z) the Fair Market Value of such
property (as determined in good faith by one or more officers of the Parent
Issuer or Subsidiary to whom authority to enter into the transaction has been
delegated by the board of directors of the Parent Issuer or the Subsidiary); and
(iii) at the time of such incurrence and after giving effect thereto, no Default
or Event of Default would exist;
(p)    any Lien existing on property of a Person immediately prior to its being
consolidated with or merged into the Parent Issuer or a Subsidiary or its
becoming a Subsidiary, or any Lien existing on any property acquired by the
Parent Issuer or any Subsidiary at the time such property is so acquired
(whether or not the Indebtedness secured thereby shall have been assumed),
provided that (i) no such Lien shall have been created or assumed in
contemplation of such consolidation or merger or such Person’s becoming a
Subsidiary or such acquisition of property, (ii) each such Lien shall extend
solely to the item or items of property or assets of the Person so acquired and,
if required by the terms of the instrument originally creating such Lien, other
property which is an improvement to or is acquired for specific use in
connection with such acquired property, and (iii) at the time of such incurrence
and after giving effect thereto, no Default or Event of Default would exist;
(q)    any extensions, renewals or replacements of any Lien permitted by the
preceding subparagraphs (a), (n), (o) and (p) of this Section 10.4, provided
that (i) no additional property shall be encumbered by such Liens, (ii) the
unpaid principal amount of the Indebtedness or other obligations secured thereby
shall not be increased on or after the date of any extension, renewal or
replacement, and (iii) at such time and immediately after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing;
(r)    licenses or sublicenses granted to third parties so long as such licenses
or sublicenses would not, individually or in the aggregate, have a Material
Adverse Effect or otherwise interfere in any material respect with the business
of the Parent Issuer or any of its Subsidiaries;


-39-



--------------------------------------------------------------------------------





(s)    Liens on insurance proceeds and deposits arising in the ordinary course
of business in connection with the financing of insurance premiums and so long
as such Liens would not, individually or in the aggregate, have a Material
Adverse Effect;
(t)    Liens in favor of a securities intermediary granted in the ordinary
course of business on securities in a securities account;
(u)    Liens attaching solely to cash earnest money deposits in connection with
any letter of intent or purchase agreement in connection with any Acquisition
permitted hereby and so long as such Liens would not, individually or in the
aggregate, have a Material Adverse Effect; and
(v)    Liens securing Indebtedness of the Parent Issuer or any Subsidiary,
provided that the incurrence of any such Indebtedness shall be permitted by
Section 10.3, and, provided further that, no such Liens may secure any
obligations under any Bank Credit Agreement unless effective provision is made
whereby the Notes will be equally and ratably secured with any and all other
obligations thereby secured as described above and in form and substance
reasonably satisfactory to the Required Holders.
Section 10.5.    Sales of Assets    . The Parent Issuer will not, and will not
permit any Subsidiary to, sell, lease or otherwise dispose of any substantial
part (as defined below) of the assets of the Parent Issuer and its Subsidiaries;
provided, however, that the Parent Issuer or any Subsidiary may sell, lease or
otherwise dispose of assets constituting a substantial part of the assets of the
Parent Issuer and its Subsidiaries if such assets are sold in an arms length
transaction and, at such time and immediately after giving effect thereto, no
Default or Event of Default would exist (it being agreed that, for purposes of
determining compliance with Sections 10.1 and 10.2, such transaction shall be
treated on a pro forma basis for the relevant period as having been consummated
as of the last day of the most recent fiscal quarter for which financial
statements have been delivered and, for purposes of determining compliance with
Section 10.3, that all Priority Debt will be deemed to have been incurred as of
the last day of the most recent fiscal quarter for which financial statements
have been delivered) and an amount equal to the net proceeds received from such
sale, lease or other disposition (but in the case of clause (b) above, only with
respect to that portion of such assets that exceeds the definition of
“substantial part” set forth below) shall be used within 365 days of such sale,
lease or disposition, in any combination:
(1)    to acquire productive assets used or useful in carrying on the business
of the Parent Issuer and its Subsidiaries and having a value at least equal to
the value of such assets sold, leased or otherwise disposed of; and/or
(2)    to prepay or retire Senior Indebtedness of the Parent Issuer and/or its
Subsidiaries, provided that, the Company shall, in accordance with Section 8.8,
offer to prepay each outstanding Note in a principal amount which equals the
Ratable Portion for such Note.


-40-



--------------------------------------------------------------------------------





As used in this Section 10.5, a sale, lease or other disposition of assets shall
be deemed to be a “substantial part” of the assets of the Parent Issuer and its
Subsidiaries, taken as a whole, if the book value of such assets, when added to
the book value of all other assets sold, leased or otherwise disposed of by the
Parent Issuer and its Subsidiaries, taken as a whole, during the period of 12
consecutive months ending on the date of such sale, lease or other disposition,
exceeds 15% of the book value of Consolidated Total Assets, determined as of the
end of the fiscal quarter immediately preceding such sale, lease or other
disposition; provided that there shall be excluded from any determination of a
“substantial part” any (i) sale or disposition of assets in the ordinary course
of business of the Parent Issuer and its Subsidiaries, (ii) any transfer of
assets from the Parent Issuer to any Subsidiary or from any Subsidiary to the
Parent Issuer or a Subsidiary and (iii) any sale or transfer of property
acquired by the Parent Issuer or any Subsidiary after the date of this Agreement
to any Person within 365 days following the acquisition or construction of such
property by the Parent Issuer or any Subsidiary if the Parent Issuer or a
Subsidiary shall concurrently with such sale or transfer, lease such property,
as lessee.
Section 10.6.    Merger and Consolidation. The Parent Issuer will not, and will
not permit the Company, any Subsidiary Guarantor or any of its Material
Subsidiaries to, consolidate with or merge with any other Person or convey,
transfer or lease substantially all of its assets in a single transaction or
series of transactions to any Person; provided that:
(1)    the Company, any Subsidiary Guarantor or Material Subsidiary of the
Parent Issuer may (x) consolidate with or merge with, or convey, transfer or
lease substantially all of its assets in a single transaction or series of
transactions to, (i) the Parent Issuer or a Subsidiary so long as in any merger
or consolidation involving the Parent Issuer, the Parent Issuer shall be the
surviving or continuing corporation, (ii) the Company so long as in any merger
or consolidation involving the Company (subject to clause (i) hereof), the
Company shall be the surviving or continuing corporation or (iii) any other
Person so long as the survivor is a Subsidiary after giving effect to such
transaction, or (y) convey, transfer or lease all of its assets in compliance
with the provisions of Section 10.5;
(2)    the foregoing restriction does not apply to the consolidation or merger
of the Parent Issuer with, or the conveyance, transfer or lease of substantially
all of the assets of the Parent Issuer in a single transaction or series of
transactions to, any Person so long as:
(a)    the successor formed by such consolidation or the survivor of such merger
or the Person that acquires by conveyance, transfer or lease substantially all
of the assets of the Parent Issuer as an entirety, as the case may be (the
“Successor Corporation”), shall be a solvent entity organized and existing under
the laws of the United States of America, any State thereof or the District of
Columbia;
(b)    if the Parent Issuer is not the Successor Corporation, such Successor
Corporation shall have executed and delivered to each holder of Notes its
assumption of the due and punctual performance and observance of each covenant
and condition of this Agreement and the Notes (pursuant to such agreements and
instruments as shall be reasonably satisfactory to the Required Holders), and
the Successor


-41-



--------------------------------------------------------------------------------





Corporation shall have caused to be delivered to each holder of Notes (A) an
opinion of nationally recognized independent counsel (or such other counsel as
may be reasonably acceptable to the Required Holders), to the effect that all
agreements or instruments effecting such assumption are enforceable in
accordance with their terms and (B) an acknowledgment from each Subsidiary
Guarantor that the Subsidiary Guaranty continues in full force and effect; and
(c)    immediately after giving effect to such transaction no Default or Event
of Default would exist (it being agreed that, for purposes of determining
compliance with Sections 10.1 and 10.2, such transaction shall be treated on a
pro forma basis for the relevant period as having been consummated as of the
last day of the most recent fiscal quarter for which financial statements have
been delivered and, for purposes of determining compliance with Section 10.3,
that all Priority Debt will be deemed to have been incurred as of the last day
of the most recent fiscal quarter for which financial statements have been
delivered).
(3)    the foregoing restriction does not apply to the consolidation or merger
of the Company with, or the conveyance, transfer or lease of substantially all
of the assets of the Company in a single transaction or series of transactions
to, any Person so long as:
(a)    the successor formed by such consolidation or the survivor of such merger
or the Person that acquires by conveyance, transfer or lease substantially all
of the assets of the Company as an entirety, as the case may be (the “Successor
Company”), shall be a solvent entity organized and existing under the laws of a
Permitted Jurisdiction;
(b)    if the Company is not the Successor Company, such Successor Corporation
shall have executed and delivered to each holder of Notes its assumption of the
due and punctual performance and observance of each covenant and condition of
this Agreement and the Notes (pursuant to such agreements and instruments as
shall be reasonably satisfactory to the Required Holders), and the Successor
Company shall have caused to be delivered to each holder of Notes (A) an opinion
of nationally recognized independent counsel (or such other counsel as may be
reasonably acceptable to the Required Holders), to the effect that all
agreements or instruments effecting such assumption are enforceable in
accordance with their terms and (B) an acknowledgment from (Y) the Parent Issuer
that its obligations under this Agreement remain in full force and effect and
(Z) each Subsidiary Guarantor that the Subsidiary Guaranty continues in full
force and effect; and
(c)    immediately after giving effect to such transaction no Default or Event
of Default would exist (it being agreed that, for purposes of determining
compliance with Sections 10.1 and 10.2, such transaction shall be treated on a
pro forma basis for the relevant period as having been consummated as of the
last day of the most recent fiscal quarter for which financial statements have
been delivered and, for purposes of determining compliance with Section 10.3,
that all Priority Debt


-42-



--------------------------------------------------------------------------------





will be deemed to have been incurred as of the last day of the most recent
fiscal quarter for which financial statements have been delivered).
Section 10.7.    Transactions with Affiliates. The Parent Issuer will not and
will not permit any Subsidiary to enter into directly or indirectly any Material
transaction or Material group of related transactions (including without
limitation the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than the Parent Issuer
or another Subsidiary), except in the ordinary course and upon fair and
reasonable terms that are not materially less favorable to the Parent Issuer or
such Subsidiary, taken as a whole, than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate.
Section 10.8.    Terrorism Sanctions Regulations. The Parent Issuer will not and
will not permit any Controlled Entity (a) to become (including by virtue of
being owned or controlled by a Blocked Person), own or control a Blocked Person
or any Person that is the target of sanctions imposed by the United Nations or
by the European Union, or (b) directly or indirectly to have any investment in
or (i) engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Notes) with any
Person if such investment, dealing or transaction would cause any holder to be
in violation of any law or regulation applicable to such holder, or (ii) unless
otherwise permitted by applicable law, knowingly engage in any dealing or
transaction (including, without limitation, any investment, dealing or
transaction involving the proceeds of the Notes) with any Person if such
investment, dealing or transaction is prohibited by or subject to sanctions
under any U.S. Economic Sanctions, or (c) to (i) knowingly engage, nor shall any
Affiliate of either knowingly engage, in any activity that could subject such
Person to sanctions under CISADA or any similar law or regulation with respect
to Iran or any other country that is subject to U.S. Economic Sanctions or
(ii) engage, nor shall any Affiliate of either engage, in any activity that
could subject any holder to sanctions under CISADA or any similar law or
regulation with respect to Iran or any other country that is subject to U.S.
Economic Sanctions.
SECTION 11.
EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a)    the Company or the Parent Issuer defaults in the payment of any principal
or Make-Whole Amount, if any, on any Note when the same becomes due and payable,
whether at maturity or at a date fixed for prepayment or by declaration or
otherwise; or
(b)    the Company or the Parent Issuer defaults in the payment of any interest
on any Note, any amount payable pursuant to Section 13 or any Net Loss or Swap
Breakage Amount for more than five Business Days after the same becomes due and
payable; or
(c)    the Parent Issuer defaults in the performance of or compliance with any
term contained in Section 7.1(d) or Section 10; or


-43-



--------------------------------------------------------------------------------





(d)    the Parent Issuer, the Company or any Subsidiary Guarantor defaults in
the performance of or compliance with any term contained herein or in the
Subsidiary Guaranty (other than those referred to in paragraphs (a), (b) and (c)
of this Section 11) and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
or (ii) the Parent Issuer and the Company receiving written notice of such
default from any holder of a Note (any such written notice to be identified as a
“notice of default” and to refer specifically to this Section 11(d)); or
(e)    any Subsidiary Guaranty ceases to be a legally valid, binding and
enforceable obligation or contract of a Subsidiary Guarantor (other than upon a
release of any Subsidiary Guarantor from a Subsidiary Guaranty in accordance
with the terms of Section 2.2(b) hereof or upon the consolidation, merger or
transfer of assets of such Subsidiary Guarantor in a transaction permitted by
Section 10.5 or 10.6 hereof but subject to the terms of Section 2.2(b) hereof),
or any Subsidiary Guarantor or any party by, through or on account of any such
Person, challenges the validity, binding nature or enforceability of any such
Subsidiary Guaranty; or
(f)    any representation or warranty made in writing by or on behalf of the
Parent Issuer, the Company or Subsidiary Guarantor in this Agreement or any
Subsidiary Guaranty or by any officer of the Parent Issuer, the Company or any
Subsidiary Guarantor in any writing furnished in connection with the
transactions contemplated hereby or by any Subsidiary Guaranty proves to have
been false or incorrect in any material respect on the date as of which made; or
(g)    (i) the Parent Issuer or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least $50,000,000 beyond any period of grace
provided with respect thereto, or (ii) the Parent Issuer or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount of at least
$50,000,000 or of any mortgage, indenture or other agreement relating thereto or
any other condition exists, and as a consequence of such default or condition
such Indebtedness has become, or has, after the giving of required notice, been
declared, due and payable before its stated maturity or before its regularly
scheduled dates of payment, or (iii) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Indebtedness to convert such Indebtedness into equity
interests), the Parent Issuer or any Subsidiary has become obligated to purchase
or repay Indebtedness before its regular maturity or before its regularly
scheduled dates of payment in an aggregate outstanding principal amount of at
least $50,000,000; or
(h)    the Parent Issuer, the Company, any Material Subsidiary or any Subsidiary
Guarantor (i) is generally not paying, or admits in writing its inability to
pay, its debts as they become due, (ii) files, or consents by answer or
otherwise to the filing against it of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium


-44-



--------------------------------------------------------------------------------





or other similar law of any jurisdiction, (iii) makes an assignment for the
benefit of its creditors, (iv) consents to the appointment of a custodian,
receiver, trustee or other officer with similar powers with respect to it or
with respect to any substantial part of its property, (v) is adjudicated as
insolvent or to be liquidated, or (vi) takes corporate action for the purpose of
any of the foregoing; or
(i)    a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Parent Issuer, any of its Material
Subsidiaries, the Company or any of the Subsidiary Guarantors, a custodian,
receiver, trustee or other officer with similar powers with respect to it or
with respect to any substantial part of its property, or constituting an order
for relief or approving a petition for relief or reorganization or any other
petition in bankruptcy or for liquidation or to take advantage of any bankruptcy
or insolvency law of any jurisdiction, or ordering the dissolution, winding-up
or liquidation of the Parent Issuer, any of its Material Subsidiaries, the
Company or any of the Subsidiary Guarantors, or any such petition shall be filed
against the Parent Issuer, any of its Material Subsidiaries, the Company or any
of the Subsidiary Guarantors and such petition shall not be dismissed within 60
days; or
(j)    any event occurs with respect to the Company, the Parent Issuer, any of
its Material Subsidiaries or any of the Subsidiary Guarantors which under the
laws of any jurisdiction is analogous to any of the events described in Section
11(h) or (i), provided that the applicable grace period, if any, which shall
apply shall be the one applicable to the relevant proceeding which most closely
corresponds to the proceeding described in Section 11(h) or (i); or
(k)    a final judgment or judgments at any one time outstanding for the payment
of money (a) aggregating in excess of $50,000,000, net of amounts covered by
insurance, are rendered against one or more of the Parent Issuer, its Material
Subsidiaries, the Company or any Subsidiary Guarantor or (b) aggregating in
excess of $50,000,000, net of amounts covered by insurance, are rendered against
one or more Subsidiaries which are not Material Subsidiaries, the Company or
Subsidiary Guarantors and such judgments would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, which
judgments, in either case, are not, within 60 days after entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within 60 days after
the expiration of such stay; or
(l)    if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
Section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under Section 4042 of ERISA to terminate or appoint
a trustee to administer any Plan or the PBGC shall have notified the Parent
Issuer or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) the aggregate “amount of unfunded benefit liabilities”
(within the meaning of Section 4001(a)(18) of ERISA) under all Plans, determined
in accordance with Title IV


-45-



--------------------------------------------------------------------------------





of ERISA, shall exceed $150,000,000, (iv) the Parent Issuer or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, or (v) the Parent Issuer or any
ERISA Affiliate withdraws from any Multiemployer Plan; provided that any such
event or events described in clauses (i) through (v) above, either individually
or together with any other such event or events, would reasonably be expected to
have a Material Adverse Effect.
As used in Section 11(l), the term “employee benefit plan” shall have the
meaning assigned to such term in Section 3 of ERISA.
SECTION 12.
REMEDIES ON DEFAULT, ETC.

Section 12.1.    Acceleration. (a) If an Event of Default with respect to the
Parent Issuer or the Company described in Section 11(h), (i) or (j) (other than
an Event of Default described in clause (i) of Section 11(h) or described in
clause (vi) of Section 11(h) by virtue of the fact that such clause encompasses
clause (i) of Section 11(h)) has occurred, all the Notes of every Series then
outstanding shall automatically become immediately due and payable.
(b)    If any other Event of Default has occurred and is continuing, any holder
or holders of more than 50% in aggregate principal amount of the Notes at the
time outstanding may at any time at its or their option, by notice or notices to
the Parent Issuer and the Company, declare all the Notes then outstanding to be
immediately due and payable.
(c)    If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing with respect to any Notes, any holder or holders of Notes at
the time outstanding affected by such Event of Default may at any time, at its
or their option, by notice or notices to the Parent Issuer and the Company,
declare all the Notes held by such holder or holders to be immediately due and
payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
Section 12.2.    Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed


-46-



--------------------------------------------------------------------------------





to protect and enforce the rights of such holder by an action at law, suit in
equity or other appropriate proceeding, whether for the specific performance of
any agreement contained herein or in any Note, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise.
Section 12.3.    Rescission. At any time after the Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the holders of not less than 51%
in aggregate principal amount of the Notes then outstanding, by written notice
to the Parent Issuer and the Company, may rescind and annul any such declaration
and its consequences if (a) the Company has paid all overdue interest on the
Notes, all principal of and Make-Whole Amount on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to any
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.
Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 15, the Company will pay to the holder
of each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.


SECTION 13. TAX INDEMNIFICATION; FATCA INFORMATION.
(a)    All payments whatsoever under this Agreement and the Notes will be made
by the Company and the Parent Issuer in Euros free and clear of, and without
liability for withholding or deduction for or on account of, any present or
future Taxes of whatever nature imposed or levied by or on behalf of any
applicable jurisdiction (or any political subdivision or taxing authority of or
in such jurisdiction) (hereinafter a “Taxing Jurisdiction”), unless the
withholding or deduction of such Tax is compelled by law.
(b)    If any deduction or withholding for any Tax of a Taxing Jurisdiction
shall at any time be required in respect of any amounts to be paid by the Parent
Issuer or the Company under this Agreement or the Notes, the Parent Issuer or
the Company, as applicable, will pay to the relevant Taxing Jurisdiction the
full amount required to be withheld, deducted or otherwise paid before


-47-



--------------------------------------------------------------------------------





penalties attach thereto or interest accrues thereon and pay to each holder of a
Note such additional amounts as may be necessary in order that the net amounts
paid to such holder pursuant to the terms of this Agreement or the Notes after
such deduction, withholding or payment (including any required deduction or
withholding of Tax on or with respect to such additional amount), shall be not
less than the amounts then due and payable to such holder under the terms of
this Agreement or the Notes before the assessment of such Tax, provided that no
payment of any additional amounts shall be required to be made for or on account
of:
(i)    any Tax that would not have been imposed but for the existence of any
present or former connection between such holder (or a fiduciary, settlor,
beneficiary, member of, shareholder of, or possessor of a power over, such
holder, if such holder is an estate, trust, partnership or corporation or any
Person other than the holder to whom the Notes or any amount payable thereon is
attributable for the purposes of such Tax) and the Taxing Jurisdiction, other
than the mere holding of the relevant Note or the receipt of payments thereunder
or in respect thereof or the exercise of remedies in respect thereof, including
such holder (or such other Person described in the above parenthetical) being or
having been a citizen or resident thereof, or being or having been present or
engaged in trade or business therein or having or having had an establishment,
office, fixed base or branch therein, provided that this exclusion shall not
apply with respect to a Tax that would not have been imposed but for the Parent
Issuer or the Company, after the date of the Closing, opening an office in,
moving an office to, reincorporating in, or changing the Taxing Jurisdiction
from or through which payments on account of this Agreement or the Notes are
made to, the Taxing Jurisdiction imposing the relevant Tax;
(ii)    any Tax that would not have been imposed but for the delay or failure by
such holder (following a written request by the Company) in the filing with the
relevant Taxing Jurisdiction of Forms (as defined below) that are required to be
filed by such holder to avoid or reduce such Taxes (including for such purpose
any refilings or renewals of filings that may from time to time be required by
the relevant Taxing Jurisdiction), provided that the filing of such Forms would
not (in such holder’s reasonable judgment) impose any unreasonable burden (in
time, resources or otherwise) on such holder or result in any confidential or
proprietary income tax return information being revealed, either directly or
indirectly, to any Person and such delay or failure could have been lawfully
avoided by such holder, and provided further that such holder shall be deemed to
have satisfied the requirements of this clause (b)(ii) upon the good faith
completion and submission of such Forms (including refilings or renewals of
filings) as may be specified in a written request of the Company no later than
60 days after receipt by such holder of such written request (accompanied by
copies of such Forms and related instructions, if any, all in the English
language or with an English translation thereof); or
(iii)    any combination of clauses (i) and (ii) above;
provided further that in no event shall the Company be obligated to pay such
additional amounts to any holder of a Note (i) not resident in the United States
of America or any other jurisdiction in which an original Purchaser is resident
for tax purposes on the date of the Closing in excess of the


-48-



--------------------------------------------------------------------------------





amounts that the Company would be obligated to pay if such holder had been a
resident of the United States of America or such other jurisdiction, as
applicable, for purposes of, and eligible for the benefits of, any double
taxation treaty from time to time in effect between the United States of America
or such other jurisdiction and the relevant Taxing Jurisdiction or (ii)
registered in the name of a nominee if under the law of the relevant Taxing
Jurisdiction (or the current regulatory interpretation of such law) securities
held in the name of a nominee do not qualify for an exemption from the relevant
Tax and the Company shall have given timely notice of such law or interpretation
to such holder.
(c)    By acceptance of any Note, the holder of such Note agrees, subject to the
limitations of clause (b)(ii) above, that it will from time to time with
reasonable promptness (x) duly complete and deliver to or as reasonably directed
by the Company or the Parent Issuer, as applicable, all such forms,
certificates, documents and returns provided to such holder by the Company or
the Parent Issuer, as applicable (collectively, together with instructions for
completing the same, “Forms”) required to be filed by or on behalf of such
holder in order to avoid or reduce any such Tax pursuant to the provisions of an
applicable statute, regulation or administrative practice of the relevant Taxing
Jurisdiction or of a tax treaty between the United States and such Taxing
Jurisdiction and (y) provide the Company or the Parent Issuer, as applicable,
with such information with respect to such holder as the Company may reasonably
request in order to complete any such Forms, provided that nothing in this
Section 13 shall require any holder to provide information with respect to any
such Form or otherwise if in the opinion of such holder such Form or disclosure
of information would involve the disclosure of tax return or other information
that is confidential or proprietary to such holder, and provided further that
each such holder shall be deemed to have complied with its obligation under this
paragraph with respect to any Form if such Form shall have been duly completed
and delivered by such holder to the Company or mailed to the appropriate taxing
authority, whichever is applicable, within 60 days following a written request
of the Company (which request shall be accompanied by copies of such Form and
English translations of any such Form not in the English language) and, in the
case of a transfer of any Note, at least 90 days prior to the relevant interest
payment date.
(d)    On or before the date of the Closing the Company or the Parent Issuer, as
applicable, will furnish each Purchaser with copies of the appropriate Form (and
English translation if required as aforesaid) currently required to be filed in
The Netherlands pursuant to Section 13(b)(ii), if any, and in connection with
the transfer of any Note the Company will furnish the transferee of such Note
with copies of any Form and English translation then required.
(e)    If any payment is made by the Company or the Parent Issuer, as
applicable, to or for the account of the holder of any Note after deduction for
or on account of any Taxes, and increased payments are made by the Company or
the Parent Issuer pursuant to this Section 13, then, if such holder at its sole
discretion determines that it has received or been granted a refund of such
Taxes, such holder shall, to the extent that it can do so without prejudice to
the retention of the amount of such refund, reimburse to the Company or the
Parent Issuer, as applicable, such amount as such holder shall, in its sole
discretion, determine to be attributable to the relevant Taxes or deduction or
withholding. Nothing herein contained shall interfere with the right of the
holder of any Note to arrange its tax affairs in whatever manner it thinks fit
and, in particular, no holder of any Note shall be under any obligation to claim
relief from its corporate profits or similar tax liability in


-49-



--------------------------------------------------------------------------------





respect of such Tax in priority to any other claims, reliefs, credits or
deductions available to it or (other than as set forth in Section 13(b)(ii))
oblige any holder of any Note to disclose any information relating to its tax
affairs or any computations in respect thereof.
(f)    The Company or the Parent Issuer, as applicable, will furnish the holders
of Notes, promptly and in any event within 60 days after the date of any payment
by the Company or the Parent Issuer, as applicable, of any Tax in respect of any
amounts paid under this Agreement or the Notes, the original tax receipt issued
by the relevant taxation or other authorities involved for all amounts paid as
aforesaid (or if such original tax receipt is not available or must legally be
kept in the possession of the Company or the Parent Issuer, as applicable, a
duly certified copy of the original tax receipt or any other reasonably
satisfactory evidence of payment), together with such other documentary evidence
with respect to such payments as may be reasonably requested from time to time
by any holder of a Note.
(g)    If the Company or the Parent Issuer is required by any applicable law, as
modified by the practice of the taxation or other authority of any relevant
Taxing Jurisdiction, to make any deduction or withholding of any Tax in respect
of which the Company or the Parent Issuer would be required to pay any
additional amount under this Section 13, but for any reason does not make such
deduction or withholding with the result that a liability in respect of such Tax
is assessed directly against the holder of any Note, and such holder pays such
liability, then the Company or the Parent Issuer will promptly reimburse such
holder for such payment (including any related interest or penalties to the
extent such interest or penalties arise by virtue of a default or delay by the
Company or the Parent Issuer) upon demand by such holder accompanied by an
official receipt (or a duly certified copy thereof) issued by the taxation or
other authority of the relevant Taxing Jurisdiction. Nothwithstanding anything
to the contrary contained herein, neither the Company nor the Parent Guarantor
shall be required to make any payments to any holder of any Note pursuant to
this Section 13(g) relating to any Taxes paid by a holder more than 180 days
prior to such holder’s request for any additional payment or compensation
pursuant to this Section 13(g).
(h)    If the Company or the Parent Issuer makes payment to or for the account
of any holder of a Note and such holder is entitled to a refund of the Tax to
which such payment is attributable upon the making of a filing (other than a
Form described above), then such holder shall, as soon as practicable after
receiving written request from the Company or the Parent Issuer (which shall
specify in reasonable detail and supply the refund forms to be filed) use
reasonable efforts to complete and deliver such refund forms to or as directed
by the Company or the Parent Issuer, subject, however, to the same limitations
with respect to Forms as are set forth above.
(i)    The obligations of the Company and the Parent Issuer under this Section
13 shall survive the payment or transfer of any Note and the provisions of this
Section 13 shall also apply to successive transferees of the Notes.
(j)    By acceptance of any Note, the holder of such Note agrees that such
holder will with reasonable promptness duly complete and deliver to the Company,
the Parent Issuer, or to such other Person as may be reasonably requested by the
Company or the Parent Issuer, from time to time (i) in the case of any such
holder that is a United States Person, such holder’s United States tax
identification number or other Forms reasonably requested by the Company or the
Parent Issuer


-50-



--------------------------------------------------------------------------------





necessary to establish such holder’s status as a United States Person under
FATCA and as may otherwise be necessary for the Company or the Parent Issuer to
comply with its obligations under FATCA and (ii) in the case of any such holder
that is not a United States Person, such documentation prescribed by applicable
law (including as prescribed by section 1471(b)(3)(C)(i) of the Code) and such
additional documentation as may be necessary for the Company to comply with its
obligations under FATCA and to determine that such holder has complied with such
holder’s obligations under FATCA or to determine the amount (if any) to deduct
and withhold from any such payment made to such holder. Nothing in this Section
13(j) shall require any holder to provide information that is confidential or
proprietary to such holder unless the Company or the Parent Issuer is required
to obtain such information under FATCA and, in such event, the Company and the
Parent Issuer shall treat any such information it receives as confidential.
SECTION 14.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES    .

Section 14.1.    Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.
Section 14.2.    Transfer and Exchange of Notes. (a) Upon surrender of any Note
to the Parent Issuer or the Company, as applicable, at the address and to the
attention of the designated officer (all as specified in Section 19(iii) or
19(iv), as applicable), for registration of transfer or exchange (and in the
case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Parent
Issuer or the Company, as applicable, shall execute and deliver, at the Parent
Issuer’s or the Company’s expense, as applicable (except as provided below), one
or more new Notes (as requested by the holder thereof) of the same Series in
exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Each such new Note shall be payable to
such Person as such holder may request and shall be substantially in the form of
Exhibit 1(a), Exhibit 1(b), Exhibit 1(c) or Exhibit 1(d), as applicable. Each
such new Note shall be dated and bear interest (including, without limitation,
any additional interest in the form of the Interest Rate Adjustment for any
applicable Interest Rate Adjustment Period) from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than €250,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than €250,000. Any transferee,
by its acceptance of a Note registered in its name (or the name of its


-51-



--------------------------------------------------------------------------------





nominee), shall be deemed to have made as of the date of transfer the
representations set forth in Section 6, including Section 6.3, provided, that in
lieu of such representation in Section 6.3, such holder may (in reliance upon
information provided by the Parent Issuer and the Company, which shall not be
unreasonably withheld) make a representation to the effect that the purchase by
any holder of any Note will not constitute a non-exempt prohibited transaction
under section 406(a) of ERISA.
(b)    The Notes have not been registered under the Securities Act or under the
securities laws of any state and may not be transferred or resold unless
registered under the Securities Act and all applicable state securities laws or
unless an exemption from the requirement for such registration is available.
(c)    Without limiting the foregoing, each Purchaser and each subsequent holder
of any Note severally agrees that it will not, directly or indirectly, resell
any Notes purchased by it to a Person which, to such Purchaser’s knowledge, is a
Competitor (it being understood that such Purchaser shall advise any broker or
intermediary acting on its behalf that such resale to a Competitor is limited
hereby). The Company shall not be required to recognize any sale or other
transfer of a Note to a Competitor and no such transfer shall confer any rights
hereunder upon such transferee.
Section 14.3.    Replacement of Notes. Upon receipt by the Parent Issuer or the
Company, as applicable, at the address and to the attention of the designated
officer (all as specified in Section 19(iii) or (iv), as applicable) of evidence
reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of any Note (which evidence shall be, in the case of
an Institutional Investor, notice from such Institutional Investor of such
ownership and such loss, theft, destruction or mutilation), and
(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
(b)    in the case of mutilation, upon surrender and cancellation thereof,
the Parent Issuer or the Company, as applicable, at its own expense shall
execute and deliver not more than five Business Days following satisfaction of
such conditions, in lieu thereof, a new Note of the same Series, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.
SECTION 15.
PAYMENTS ON NOTES.

Section 15.1.    Place of Payment. Subject to Section 15.2, payments of
principal, Make‑Whole Amount and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of Bank of America,
N.A. in such jurisdiction. The Company


-52-



--------------------------------------------------------------------------------





or the Parent Issuer, as applicable, may at any time, by notice to each holder
of a Note, change the place of payment of the Notes so long as such place of
payment shall be either the principal office of the Parent Issuer or the
Company, as applicable, in such jurisdiction or the principal office of a bank
or trust company in such jurisdiction.
Section 15.2.    Home Office Payment. So long as any Purchaser or such
Purchaser’s nominee shall be the holder of any Note, and notwithstanding
anything contained in Section 15.1 or in such Note to the contrary, the Company
or the Parent Issuer, as applicable, will pay all sums becoming due on such Note
for principal, Make-Whole Amount and interest by the method and at the address
specified for such purpose for such Purchaser on Schedule A hereto or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company or the Parent Issuer, as applicable, in writing
for such purpose, without the presentation or surrender of such Note or the
making of any notation thereon, except that upon written request of the Company
or the Parent Issuer, as applicable, made concurrently with or reasonably
promptly after payment or prepayment in full of any Note, such Purchaser shall
surrender such Note for cancellation, reasonably promptly after any such
request, to the Company or the Parent Issuer, as applicable, at its principal
executive office or at the place of payment most recently designated by the
Company pursuant to Section 15.1. Prior to any sale or other disposition of any
Note held by any Purchaser or such Purchaser’s nominee, such Person will, at its
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender such Note to the
Company or the Parent Issuer, as applicable, in exchange for a new Note or Notes
pursuant to Section 14.2. The Company or the Parent Issuer, as applicable, will
afford the benefits of this Section 15.2 to any Institutional Investor that is
the direct or indirect transferee of any Note.
SECTION 16.
EXPENSES, ETC.

Section 16.1.    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all reasonable costs
and expenses (including reasonable attorneys’ fees of a special counsel for the
Purchasers and, if reasonably required by the Required Holders, local or other
counsel) incurred by each Purchaser and each other holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement or the Notes (whether or not
such amendment, waiver or consent becomes effective), including, without
limitation: (a) the reasonable costs and expenses incurred in enforcing or
defending (or determining whether or how to enforce or defend) any rights under
this Agreement or the Notes or in responding to any subpoena or other legal
process or informal investigative demand issued in connection with this
Agreement or the Notes, or by reason of being a holder of any Note, (b) the
reasonable costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of the Parent Issuer, the Company
or any Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes and (c) the costs and expenses
incurred in connection with the initial filing of this Agreement and all related
documents and financial information with the SVO provided, that such costs and
expenses under this clause (c) shall not exceed $5,000. The Company will pay,
and will save each Purchaser and each other holder of a Note harmless from, all
claims in respect of any fees, costs or expenses if any, of brokers and finders
authorized by the


-53-



--------------------------------------------------------------------------------





Company in connection with the purchase of the Notes (other than those, if any,
retained by a Purchaser or other holder in connection with its purchase of the
Notes).
Section 16.2.    Certain Taxes.The Company agrees to pay all stamp, documentary
or similar taxes or fees which may be payable in respect of the execution and
delivery or the enforcement of this Agreement or any Subsidiary Guaranty or the
execution and delivery (but not the transfer) or the enforcement of any of the
Notes in the United States of America or The Netherlands or of any amendment of,
or waiver or consent under or with respect to, this Agreement or of any of the
Notes or any Subsidiary Guaranty, and to pay any value added tax due and payable
in respect of reimbursement of costs and expenses by the Company pursuant to
this Section 16, and will save each holder of a Note to the extent permitted by
applicable law harmless against any loss or liability resulting from nonpayment
or delay in payment of any such tax or fee required to be paid by the Company
hereunder.
Section 16.3.    Survival    . The obligations of the Company under this
Section 16 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement or the Notes, and the
termination of this Agreement.
SECTION 17.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any such Note or portion thereof or interest therein and the
payment of any Note and may be relied upon by any subsequent holder of any such
Note, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder of any such Note. All statements contained in any
certificate or other instrument delivered by or on behalf of the Parent Issuer
or the Company, as applicable, pursuant to this Agreement shall be deemed
representations and warranties of the Parent Issuer or the Company, as
applicable, under this Agreement. Subject to the preceding sentence, this
Agreement and the Notes embody the entire agreement and understanding between
the Purchasers, the Company and the Parent Issuer and supersede all prior
agreements and understandings relating to the subject matter hereof.
SECTION 18.
AMENDMENT AND WAIVER.

Section 18.1.    Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Parent Issuer, the Company and the Required Holders, except that (i) no
amendment or waiver of any of the provisions of (A) Section 1, 2, 3, 4, 5, 6 or
22 hereof, or any defined term (as it is used in any such Section), and (B)
Section 10.1, 10.2 or 10.3 hereof, will be effective as to any holder of Notes
unless consented to by such holder of Notes in writing, and (ii) no such
amendment or waiver may, without the written consent of all of the holders of
Notes at the time outstanding affected thereby, (1) subject to the provisions of
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of interest (if such


-54-



--------------------------------------------------------------------------------





change results in a decrease in the interest rate) or of the Make-Whole Amount
on, the Notes, (2) change the percentage of the principal amount of the Notes
the holders of which are required to consent to any such amendment or waiver, or
(3) amend any of Sections 8, 11(a), 11(b), 12, 18 or 21.
Section 18.2.    Solicitation of Holders of Notes    .
(a)    Solicitation. The Company and the Parent Issuer will provide each holder
of the Notes (irrespective of the amount of Notes then owned by it) with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof or of the Notes. The Company and the Parent Issuer will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 18 to each holder of
outstanding Notes promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.
(b)    Payment. Neither the Company nor the Parent Issuer will directly or
indirectly pay or cause to be paid any remuneration, whether by way of
supplemental or additional interest, fee or otherwise, or grant any security or
provide other credit support, to any holder of Notes as consideration for or as
an inducement to the entering into by any holder of Notes of any waiver or
amendment of any of the terms and provisions hereof or of the Subsidiary
Guaranty unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support is concurrently provided, on the
same terms, ratably to each holder of Notes then outstanding even if such holder
did not consent to such waiver or amendment.
(c)    Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 18 by a holder of Notes that has transferred or has agreed to transfer
its Notes to the Company, the Parent Issuer, any Subsidiary or any Affiliate of
the Parent Issuer and has provided or has agreed to provide such written consent
as a condition to such transfer shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.
Section 18.3.    Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 18 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
and the Parent Issuer without regard to whether such Note has been marked to
indicate such amendment or waiver. No such amendment or waiver will extend to or
affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Parent Issuer, the Company and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any holder of such Note. As used herein, the term
“this Agreement” and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented.


-55-



--------------------------------------------------------------------------------





Section 18.4.    Notes Held by Parent Issuer, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company, the Parent Issuer or any of its Affiliates
shall be deemed not to be outstanding.
SECTION 19.
NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), (b) by
a recognized overnight delivery service (with charges prepaid) or (c) with
respect to any Electronic Delivery provided hereunder, by legible telecopy or
electronic mail. Any such notice must be sent:


(i)    if to any Purchaser or its nominee, to such Purchaser or its nominee at
the address or, in the case of clause (c) above, the electronic mail address or
telecopy number specified for such communications in Schedule A to this
Agreement, or at such other address, electronic mail address or telecopy number
as such Purchaser or nominee shall have specified to the Parent Issuer or the
Company in writing pursuant to this Section 19;
(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Parent Issuer or the Company in
writing pursuant to this Section 19;
(iii)    if to the Parent Issuer, to the Parent Issuer at its address set forth
at the beginning hereof to the attention of General Counsel, or at such other
address as the Parent Issuer shall have specified to the holder of each Note in
writing; or
(iv)    if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of General Counsel with a copy to the Parent
Issuer at the address set forth in clause (iii), or at such other address as the
Company or the Parent Issuer, as applicable, shall have specified to the holder
of each Note in writing.
Notices under clauses (a) and (b) of this Section 19 will be deemed given only
when actually received and notices under clause (c) will be deemed given when
sent unless the sender receives an “out of office” or “undeliverable” message in
response to an attempted electronic mail delivery.
SECTION 20.
REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by


-56-



--------------------------------------------------------------------------------





such Purchaser by any photographic, photostatic, electronic, digital, or other
similar process and such Purchaser may destroy any original document so
reproduced. The Parent Issuer agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 20 shall not prohibit the
Parent Issuer, the Company or any other holder of Notes from contesting any such
reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.
SECTION 21.
CONFIDENTIAL INFORMATION.

For the purposes of this Section 21, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company, the
Parent Issuer or any Subsidiary in connection with the transactions contemplated
by or otherwise pursuant to this Agreement that was clearly marked or labeled or
otherwise adequately identified when received by such Purchaser as being
confidential information of the Company, the Parent Issuer or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure and
not obtained from a source known by such Purchaser to be subject to a
confidentiality or fiduciary obligation or to have been obtained through
unlawful means, (b) subsequently becomes publicly known through no act or
omission by such Purchaser or any Person acting on such Purchaser’s behalf,
(c) otherwise becomes known to such Purchaser other than (i) through disclosure
by the Company, the Parent Issuer or any Subsidiary or (ii) from a source known
by such Purchaser to be subject to a confidentiality or fiduciary obligation or
to have obtained through unlawful means or (d) constitutes financial statements
delivered to such Purchaser under Section 7.1 that are otherwise publicly
available. Each Purchaser will maintain the confidentiality of such Confidential
Information in accordance with procedures adopted by such Purchaser in good
faith to protect confidential information of third parties delivered to such
Purchaser, provided that such Purchaser may deliver or disclose Confidential
Information to (i) such Purchaser’s Affiliates and its and their respective
directors, trustees, officers, employees, agents, and attorneys (to the extent
such disclosure reasonably relates to the administration of the investment
represented by such Purchaser’s Notes and the Person to whom such information is
disclosed is directed to hold such information confidential in accordance with
the terms of this Section 21), (ii) such Purchaser’s financial advisors and
other professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 21,
(iii) any other holder of any Note, (iv) any Institutional Investor to which
such Purchaser sells or offers to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of this
Section 21), (v) any Person from which such Purchaser offers to purchase any
security of the Company or the Parent Issuer (if such Person has agreed in
writing prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 21), (vi) any Federal or state regulatory authority
having jurisdiction over such Purchaser to the extent required by such
authority, (vii) the NAIC or the SVO or, in each case any similar organization,
or any nationally recognized rating agency that requires access to information
about such Purchaser’s investment portfolio, or


-57-



--------------------------------------------------------------------------------





(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, but only to the extent so required, (x) in
response to any subpoena or other legal process, but only after reasonable
notice to the Parent Issuer and the Company to permit the Parent Issuer or the
Company, as applicable, to obtain a protective order (unless such subpoena or
process prohibits such notice) and then only to the extent required by such
subpoena or process, (y) in connection with any litigation to which such
Purchaser is a party or (z) if an Event of Default has occurred and is
continuing, to the extent such Purchaser may reasonably determine such delivery
and disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under such Purchaser’s Notes, the
Subsidiary Guaranty and this Agreement. Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 21 as though it were a party to this Agreement. On
reasonable request by the Company or the Parent Issuer in connection with the
delivery to any holder of a Note of information required to be delivered to such
holder under this Agreement or requested by such holder (other than a holder
that is a party to this Agreement or its nominee), such holder will enter into
an agreement with the Company and the Parent Issuer embodying the provisions of
this Section 21.


In the event that as a condition to receiving access to information relating to
the Company, the Parent Issuer or any Subsidiaries in connection with the
transactions contemplated by or otherwise pursuant to this Agreement, any
Purchaser or holder of a Note is required to agree to a confidentiality
undertaking (whether through IntraLinks, another secure website, a secure
virtual workspace or otherwise) which is different from this Section 21, this
Section 21 shall not be amended thereby and, as between such Purchaser or such
holder and the Company and the Parent Issuer, this Section 21 shall supersede
any such other confidentiality undertaking.
SECTION 22.
SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 22), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Parent Issuer of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 22), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.
SECTION 23.
NOTE AGREEMENT GUARANTY.

Section 23.1.    Note Purchase Agreement Guaranty. The Parent Issuer hereby
absolutely and unconditionally guaranties to the holders from time to time of
the Notes: (a) the full and prompt


-58-



--------------------------------------------------------------------------------





payment of the principal of, Make-Whole Amount, if any, and interest on the
Notes from time to time outstanding and of all other amounts under this
Agreement, as and when such payments shall become due and payable, whether by
lapse of time, upon redemption or prepayment, by extension or by acceleration or
declaration or otherwise (including (to the extent legally enforceable) interest
due on overdue payments of principal, Make-Whole Amount, if any, or interest at
the rate set forth in the Notes and interest accruing at the then applicable
rate provided in the Notes after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to the Parent Issuer or the Company, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) in Federal or other
immediately available funds of the United States of America which at the time of
payment or demand therefor shall be legal tender for the payment of public and
private debts, (b) the full and prompt performance and observance by the Parent
Issuer and the Company of each and all of the obligations, covenants and
agreements required to be performed or owed by the Parent Issuer, the Company,
the Subsidiary Guarantors or any of their respective Subsidiaries under the
terms of the Notes and this Agreement and (c) the full and prompt payment, upon
demand by any holder, of all out-of-pocket costs and expenses, legal or
otherwise (including reasonable attorneys’ fees), if any, as shall have been
expended or incurred in the protection or enforcement of any rights, privileges
or liabilities in favor of the holders under or in respect of the Notes or this
Agreement or in any consultation or action in connection therewith or herewith
and in each and every case irrespective of the validity, regularity, or
enforcement of any of the Notes or this Agreement or any of the terms hereof or
thereof or any other like circumstance or circumstances (collectively, the
“Guaranteed Obligations”).
Section 23.2.    Obligations Absolute and Unconditional. The obligations of the
Parent Issuer under this Agreement shall be absolute and unconditional and shall
remain in full force and effect until the entire principal, interest and
Make‑Whole Amount or Swap Breakage Amount (if any) on the Notes and all other
sums due pursuant to Section 23.1 shall have been paid and such obligations
shall not be affected, modified or impaired upon the happening from time to time
of any event, including, without limitation, any of the following, whether or
not with notice to or the consent of the Parent Issuer to the fullest extent
permitted by applicable law:
(a)    the power or authority or the lack of power or authority of the Company
to issue the Notes or to execute and deliver this Agreement or the other
Operative Documents, and irrespective of the validity of the Notes, this
Agreement or any other Operative Document or of any defense whatsoever (other
than indefeasible payment in full in Euros on the Notes) that the Company may or
might have to the payment of the Notes (principal, interest, Make-Whole Amount
and Swap Breakage Amount, if any to the fullest extent permitted by applicable
law) or to the performance or observance of any of the provisions or conditions
of this Agreement, or the existence or continuance of the Company as a legal
entity;
(b)    any failure to present the Notes for payment or to demand payment
thereof, or to give the Parent Issuer or the Company notice of dishonor for
non-payment of the Notes, when and as the same may become due and payable, or
notice of any failure on the part of the Company to do any act or thing or to
perform or to keep any covenant or agreement by it to be done, kept or performed
under the terms of the Notes or this Agreement;


-59-



--------------------------------------------------------------------------------





(c)    the acceptance of any security or any guaranty, the advance of additional
money to the Company, any extension of the obligation of the Notes, either
indefinitely or for any period of time, or any other modification in the
obligation of the Notes, of this Agreement or of the Parent Issuer or the
Company therein, or in connection therewith, or any sale, release, substitution
or exchange of any security;
(d)    any act or failure to act with regard to the Notes or this Agreement or
anything which might vary the risk of the Parent Issuer;
(e)    any action taken under this Agreement in the exercise of any right or
power thereby conferred or any failure or omission on the part of any holder of
any Notes to first enforce any right or security given under this Agreement or
any failure or omission on the part of any holder of any of the Notes to first
enforce any right against the Company;
(f)    the waiver, compromise, settlement, release or termination of any or all
of the obligations, covenants or agreements of the Company contained in this
Agreement or the payment, performance or observance thereof (other than
indefeasible payment in full in Euros);
(g)    the failure to give notice to the Parent Issuer or the Company of the
occurrence of any Default or Event of Default under the terms and provisions of
this Agreement or any other Operative Document (other than any such notice that
is expressly required by this Agreement or any other Operative Document);
(h)    the extension of the time for payment of any principal of, or interest
(or Make‑Whole Amount or Swap Breakage Amount, if any), on any Note owing or
payable on such Note or of the time of or for performance of any obligations,
covenants or agreements under or arising out of this Agreement or the extension
or the renewal of any thereof;
(i)    the modification or amendment (whether material or otherwise) of any
obligation, covenant or agreement set forth in this Agreement or the Notes;
(j)    any failure, omission, delay or lack on the part of the holders of the
Notes to enforce, assert or exercise any right, power or remedy conferred on the
holders of the Notes in this Agreement or the Notes or any other act or acts on
the part of the holders from time to time of the Notes;
(k)    the voluntary or involuntary liquidation, dissolution, sale or other
disposition of all or substantially all the assets, marshalling of assets and
liabilities, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization or arrangement under bankruptcy or similar laws,
composition with creditors or readjustment of, or other similar procedures
affecting the Parent Issuer and the Company or any of the assets of any of them,
or any allegation or contest of the validity of this Agreement or the
disaffirmance of this Agreement or any other Operative Document in any such
proceeding (it being understood that the obligations of the Parent Issuer under
this Agreement shall


-60-



--------------------------------------------------------------------------------





continue to be effective or be reinstated, as the case may be, if at any time
any payment made with respect to the Notes is rescinded or must otherwise be
restored or returned by any holder of the Notes upon the insolvency, bankruptcy
or reorganization of the Company, the Parent Issuer or a Subsidiary Guarantor,
all as though such payment had not been made);
(l)    any event or action that would, in the absence of this clause, result in
the release or discharge by operation of law of the Parent Issuer from the
performance or observance of any obligation, covenant or agreement contained in
this Agreement;
(m)    the invalidity or unenforceability of the Notes or this Agreement;
(n)    the invalidity or unenforceability of the obligations of the Parent
Issuer under this Agreement, the absence of any action to enforce such
obligations of the Parent Issuer, any waiver or consent by the Parent Issuer
with respect to any of the provisions hereof or any other circumstances which
might otherwise constitute a discharge or defense by the Parent Issuer,
including, without limitation, any failure or delay in the enforcement of the
obligations of the Parent Issuer with respect to this Agreement or of notice
thereof; or any suit or other action brought by any shareholder or creditor of,
or by, the Parent Issuer or any other Person, for any reason, including, without
limitation, any suit or action in any way attacking or involving any issue,
matter or thing in respect of this Agreement or the Notes or any other
agreement;
(o)    the default or failure of the Parent Issuer or the Company fully to
perform any of its covenants or obligations set forth in this Agreement;
(p)    the impossibility or illegality of performance on the part of the Company
or any other Person of its obligations under the Notes, this Agreement or any
other instruments;
(q)    in respect of the Company or any other Person, any change of
circumstances, whether or not foreseen or foreseeable, whether or not imputable
to the Company or any other Person, or other impossibility of performance
through fire, explosion, accident, labor disturbance, floods, droughts,
embargoes, wars (whether or not declared), civil commotions, acts of God or the
public enemy, delays or failure of suppliers or carriers, inability to obtain
materials, action of any federal or state regulatory body or agency, change of
law or any other causes affecting performance, or other force majeure, whether
or not beyond the control of the Company or any other Person and whether or not
of the kind hereinbefore specified;
(r)    any attachment, claim, demand, charge, Lien, order, process, encumbrance
or any other happening or event or reason, similar or dissimilar to the
foregoing, or any withholding or diminution at the source, by reason of any
taxes, assessments, expenses, indebtedness, obligations or liabilities of any
character, foreseen or unforeseen, and whether or not valid, incurred by or
against any Person, or any claims, demands, charges or Liens of any nature,
foreseen or unforeseen, incurred by any Person, or against any sums payable
under this Agreement so that such sums would be rendered inadequate or would be
unavailable to make the payments herein provided;


-61-



--------------------------------------------------------------------------------





(s)    the failure of the Parent Issuer to receive any benefit or consideration
from or as a result of its execution, delivery and performance of this
Agreement;
(t)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Parent Issuer or the Company in respect of
the obligations of the Parent Issuer or the Company under this Agreement;
(u)    any default, failure or delay, willful or otherwise, in the performance
by the Company or any other Person of any obligations of any kind or character
whatsoever of the Company or any other Person (including, without limitation,
the obligations and undertakings of the Company or any other Person under the
Notes or this Agreement); or
(v)    any order, judgment, decree, ruling or regulation (whether or not valid)
of any court of any nation or of any political subdivision thereof or any body,
agency, department, official or administrative or regulatory agency of any
thereof or any other action, happening, event or reason whatsoever which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
performance by any party of its respective obligations under the Notes or this
Agreement or any instrument relating thereto;
provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
paragraph that the obligations of the Parent Issuer hereunder shall be absolute
and unconditional and shall not be discharged, impaired or varied except by the
payment to the holders thereof of the principal of, Make‑Whole Amount, or Swap
Breakage Amount (if any) and interest on the Notes, and of all other sums due
and owing to the holders of the Notes pursuant to this Agreement, and then only
to the extent of such payments. Without limiting any of the other terms or
provisions hereof, it is understood and agreed that in order to hold the Parent
Issuer liable hereunder, there shall be no obligation on the part of any holder
of any Notes to resort, in any manner or form, for payment, to the Company or to
any other Person or to the properties or estates of any of the foregoing.
Subject to Section 14 of this Agreement, all rights of the holder of any Notes
pursuant thereto or to this Agreement may be transferred or assigned at any time
or from time to time and shall be considered to be transferred or assigned upon
the transfer of such Notes, whether with or without the consent of or notice to
the Parent Issuer or the Company. Without limiting the foregoing, it is
understood that repeated and successive demands may be made and recoveries may
be had hereunder as and when, from time to time, the Company shall default under
the terms of the Notes or this Agreement and that notwithstanding recovery
hereunder for or in respect of any given default or defaults by the Company
under the Notes, this Agreement or any other Operative Document shall remain in
full force and effect and shall apply to each and every subsequent default.
Section 23.3.    Subrogation. To the extent of any payments made under this
Agreement, the Parent Issuer shall be subrogated to the rights of the holder of
the Notes receiving such payments, but the Parent Issuer covenants and agrees
that such right of subrogation shall be subordinate in right of payment to the
rights of any holders of the Notes for which full payment has not been made or
provided for and, to that end, the Parent Issuer agrees not to claim or enforce
any such right of


-62-



--------------------------------------------------------------------------------





subrogation or any right of set-off or any other right which may arise on
account of any payment made by such Person in accordance with the provisions of
this Agreement, including, without limitation, any right of reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any holder of the Notes against the Parent Issuer or the
Company, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from the Parent Issuer or the Company or any Subsidiary
Guarantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right,
unless and until 366 days after all of the Notes owned by Persons other than the
Parent Issuer or any of its Affiliates and all other sums due or payable under
this Agreement have been fully paid and discharged or payment therefor has been
provided. If any amount shall be paid to the Parent Issuer in violation of the
preceding sentence at any time prior to the indefeasible cash payment in full in
Euros of the Notes and all other amounts payable under this Agreement, such
amounts shall be held in trust for the benefit of the holders of the Notes and
shall forthwith be paid to the holders of the Notes to be credited and applied
to the amounts due or to become due with respect to the Notes and all other
amounts payable under this Agreement, whether matured or unmatured.
Section 23.4.    Preference. The Parent Issuer agrees that to the extent the
Company or any other Person makes any payment on the Notes, which payment or any
part thereof is subsequently invalidated, voided, declared to be fraudulent or
preferential, set aside, recovered, rescinded or is required to be retained by
or repaid to a trustee, liquidator, receiver or any other Person under any
bankruptcy code, common law or equitable cause, then and to the extent of such
payment, the obligation or the part thereof intended to be satisfied shall be
revived and continued in full force and effect with respect to the Parent
Issuer’s obligations hereunder, as if said payment had not been made. The
liability of the Parent Issuer hereunder shall not be reduced or discharged, in
whole or in part, by any payment to any holder of the Notes from any source that
is thereafter paid, returned or refunded in whole or in part by reason of the
assertion of a claim of any kind relating thereto, including, but not limited
to, any claim for breach of contract, breach of warranty, preference,
illegality, invalidity or fraud asserted by any account debtor or by any other
Person.
Section 23.5.    Marshalling. None of the holders of the Notes shall be under
any obligation (a) to marshal any assets in favor of the Parent Issuer or in
payment of any or all of the liabilities of the Company under or in respect of
the Notes or the obligation of the Notes hereunder or (b) to pursue any other
remedy that the Parent Issuer may or may not be able to pursue itself and that
may lessen the Parent Issuer’s burden or any right to which the Parent Issuer
hereby expressly waives.
SECTION 24.
MISCELLANEOUS.

Section 24.1.    Successors and Assigns    . All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.


-63-



--------------------------------------------------------------------------------





Section 24.2.    Payments Due on Non-Business Days. Anything in this Agreement
or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.4 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal of
or Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.
Section 24.3.    Accounting Terms. All accounting terms used herein that are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP. Except as otherwise specifically provided herein, (i)
all computations made pursuant to this Agreement shall be made in accordance
with Agreement Accounting Principles and (ii) all consolidated financial
statements shall be prepared in accordance with GAAP. For purposes of
determining compliance with the financial covenants set out in this Agreement,
any election by the Parent Issuer to measure an item of Indebtedness using fair
value (as permitted by Accounting Standards Codification 825-10-25 (previously
referred to as Statement of Financial Accounting Standards No. 159) or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) shall be disregarded and such determination shall be
made by valuing indebtedness at 100% of the outstanding principal amount (except
to the extent that such Indebtedness was issued at a discount or premium in
which case the value of such indebtedness shall be valued at the 100% of the
outstanding principal amount less any unamortized discount or plus any
unamortized premium, as the case may be).
Section 24.4.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 24.5.    Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant. Where any provision herein refers to action to be taken by
any Person, or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person.
For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
Section 24.6.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each


-64-



--------------------------------------------------------------------------------





counterpart may consist of a number of copies hereof, each signed by less than
all, but together signed by all, of the parties hereto.
Section 24.7.    Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
Section 24.8.    Jurisdiction and Process; Waiver of Jury Trial    . (a) The
Parent Issuer and the Company irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in the Borough of
Manhattan, The City of New York, over any suit, action or proceeding arising out
of or relating to this Agreement or the Notes. To the fullest extent permitted
by applicable law, the Parent Issuer and the Company irrevocably waives and
agrees not to assert, by way of motion, as a defense or otherwise, any claim
that it is not subject to the jurisdiction of any such court, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding brought in any such court and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.
(b)    Each of the Parent Issuer and the Company agrees, to the fullest extent
permitted by applicable law, that a final judgment in any suit, action or
proceeding of the nature referred to in Section 24.8(a) brought in any such
court shall be conclusive and binding upon it subject to rights of appeal, as
the case may be, and may be enforced in the courts of the United States of
America or the State of New York (or any other courts to the jurisdiction of
which it or any of its assets is or may be subject) by a suit upon such
judgment.    
(c)    Each of the Parent Issuer and the Company consents to process being
served by or on behalf of any holder of Notes in any suit, action or proceeding
of the nature referred to in Section 24.8(a) by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, return receipt requested, to it at its address specified in
Section 19 or at such other address of which such holder shall then have been
notified pursuant to said Section, or delivering a copy thereof in the manner
for delivery of notices specified in Section 19, to Parent Issuer, as its agent
for the purpose of accepting service of any process in the United States of
America. Each of the Parent Issuer and the Company agrees that such service upon
receipt (i) shall be deemed in every respect effective service of process upon
it in any such suit, action or proceeding and (ii) shall, to the fullest extent
permitted by applicable law, be taken and held to be valid personal service upon
and personal delivery to it. Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.
(d)    Nothing in this Section 24.8 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the Parent
Issuer or the Company in the courts of any appropriate jurisdiction or to
enforce in any lawful manner a judgment obtained in one jurisdiction in any
other jurisdiction.


-65-



--------------------------------------------------------------------------------





(e)    THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.
(f)    The Company hereby irrevocably appoints the Parent Issuer to receive for
it, and on its behalf, service of process in the United States. The Parent
Issuer hereby irrevocably accepts such appointment for the period from the
Closing Date to the first anniversary of the maturity of the Series D Notes (and
the payment in full of all fees in respect thereof).
Section 24.9.    Obligations to Make Payment in Euros. Any payment on account of
an amount that is payable hereunder or under the Notes in Euros which is made to
or for the account of any holder of Notes in any other currency, whether as a
result of any judgment or order or the enforcement thereof or the realization of
any security or the liquidation of the Company or the Parent Issuer, shall
constitute a discharge of the obligation of the Company and the Parent Issuer
under this Agreement or the Notes only to the extent of the amount of Euros
which such holder could purchase in the foreign exchange markets in London,
England, with the amount of such other currency in accordance with normal
banking procedures at the rate of exchange prevailing on the London Banking Day
following receipt of the payment first referred to above. If the amount of Euros
that could be so purchased is less than the amount of Euros originally due to
such holder, each of the Company and the Parent Issuer agrees to the fullest
extent permitted by law, to indemnify and save harmless such holder from and
against all loss or damage arising out of or as a result of such deficiency.
This indemnity shall, to the fullest extent permitted by law, constitute an
obligation separate and independent from the other obligations contained in this
Agreement and the Notes, shall give rise to a separate and independent cause of
action, shall apply irrespective of any indulgence granted by such holder from
time to time and shall continue in full force and effect notwithstanding any
judgment or order for a liquidated sum in respect of an amount due hereunder or
under the Notes or under any judgment or order. As used herein the term “London
Banking Day” shall mean any day other than Saturday or Sunday or a day on which
commercial banks are required or authorized by law to be closed in London,
England.
* * * * *




-66-



--------------------------------------------------------------------------------






The execution hereof by the Purchasers shall constitute a contract among the
Parent Issuer, the Company and the Purchasers for the uses and purposes
hereinabove set forth.


Very truly yours,


TELEDYNE TECHNOLOGIES INCORPORATED




By         /s/ Susan L. Main        
Name:     Susan L. Main        
Title:     Senior Vice President and    
Chief Financial Officer    


TELEDYNE NETHERLANDS B.V.




By         /s/ Stephen F. Blackwood    
Name: Stephen F. Blackwood    
Title:     Authorized Person        







--------------------------------------------------------------------------------







Accepted as of the date first written above.


THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
By:
Northwestern Mutual Investment Management Company, LLC, its investment adviser





By:     /s/ David A. Barras        
Name: David A. Barras
Title:    Managing Director






(Note Purchase and Guaranty Agreement)

--------------------------------------------------------------------------------








Accepted as of the date first written above.


VOYA INSURANCE AND ANNUITY COMPANY
VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY
RELIASTAR LIFE INSURANCE COMPANY
RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK
By: Voya Investment Management LLC, as Agent




By
/s/ Joshua A. Winchester    

Name:    Joshua A. Winchester
Title:    Vice President






(Note Purchase and Guaranty Agreement)

--------------------------------------------------------------------------------








Accepted as of the date first written above.


NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
By:
NYL Investors LLC, its Investment

Manager




By:     /s/ Kimberly Stephancic    
Name:    Kimberly Stephancic
Title:    Director






(Note Purchase and Guaranty Agreement)

--------------------------------------------------------------------------------








Accepted as of the date first written above.
NEW YORK LIFE INSURANCE COMPANY




By:     /s/ Kimberly Stephancic        
Name:    Kimberly Stephancic
Title:    Corporate Vice President






(Note Purchase and Guaranty Agreement)

--------------------------------------------------------------------------------








Accepted as of the date first written above.


MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
By: Barings LLC as Investment Adviser




By:
/s/ Thomas P. Shea            

Name:
Thomas P. Shea

Title:
Managing Director

    


(Note Purchase and Guaranty Agreement)

--------------------------------------------------------------------------------








Accepted as of the date first written above.


TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA






By:
/s/ Joseph Cantey            

Name:
Joseph Cantey

Title:
Senior Director







(Note Purchase and Guaranty Agreement)

--------------------------------------------------------------------------------








Accepted as of the date first written above.


NATIONWIDE LIFE INSURANCE COMPANY




By:
/s/ Stephen M. Jordan        

Name:
Stephen M. Jordan

Title:
Authorized Signatory







(Note Purchase and Guaranty Agreement)

--------------------------------------------------------------------------------






Accepted as of the date first written above.


UNITED OF OMAHA LIFE INSURANCE COMPANY




By:
/s/ Lee Martin            

Name:
Lee Martin

Title:
Vice President

    


(Note Purchase and Guaranty Agreement)

--------------------------------------------------------------------------------






SCHEDULE A


INFORMATION RELATING TO PURCHASERS
Name and Address of Purchaser
Series of Notes to Be Purchased


NOTE
NUMBER
Principal Amount of Notes to be Purchased
THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
720 East Wisconsin Avenue
Milwaukee, WI 53202
A
B
C
D
    1
   1
   1
   1
€16,000,000
€13,000,000
€16,000,000
€10,000,000



(1)
All payments on account of Notes held by such Purchaser shall be made by wire
transfer of immediately available funds, providing sufficient information to
identify the source of the transfer, the amount of the dividend and/or
redemption (as applicable) and the identity of the security as to which payment
is being made.



Please contact our Treasury & Investment Operations Department to securely
obtain wire transfer instructions for The Northwestern Mutual Life Insurance
Company.


E-mail: payments@northwesternmutual.com
Phone: (414) 665-1679


(2)
All notices with respect to confirmation of payments on account of the Notes
shall be delivered or mailed to:



The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Investment Operations
E-mail: payments@northwesternmutual.com
Phone: (414) 665-1679


All other communications shall be delivered or mailed to:


The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Securities Department
E-mail: privateinvest@northwesternmutual.com


(3)    Name of nominee in which Notes are to be issued: None.


(4)    Taxpayer I.D. Number: 39-0509570


SCHEDULE A

--------------------------------------------------------------------------------








(5)    Physical Delivery Instructions:


The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Myja Raghuvanshi


A-2



--------------------------------------------------------------------------------







 
Name and Address of Purchaser
Series of Notes to Be Purchased


NOTE
NUMBER
Principal Amount of Notes to be Purchased
VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347


A
B
C
D
2
2
2
2
€11,500,000
€9,500,000
€11,750,000
€7,250,000



(1)    All payments on account of Notes held by such purchaser should be made by
wire
transfer of immediately available funds for credit to:


The Bank of New York Mellon SA NV
SWIFT: IRVTBEBBXXX
Account No: 2161019780
Account Name: Voya Retirement Insurance and Annuity Company
Reference: [insert CUSIP]


Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium and interest) of the payment being made.


(2)    Address for all notices relating to payments:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Operations/Settlements
Email: VoyaIMCashOperations@Voya.com


Address for all other communications and notices:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Private Placements
Fax: (770) 690-5342
Email: Private.Placements@Voya.com


(3)    Name of nominee in which Notes are to be issued: None.


(4)    Taxpayer I.D. Number: 71-0294708


A-3



--------------------------------------------------------------------------------










Name and Address of Purchaser
Series of Notes to Be Purchased


NOTE
NUMBER
Principal Amount of Notes to be Purchased
VOYA INSURANCE AND ANNUITY COMPANY
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347


A
B
C
D
3
3
3
3
€2,500,000
€1,750,000
€2,500,000
€1,500,000



(1)
All payments on account of Notes held by such purchaser should be made by wire

transfer of immediately available funds for credit to:


The Bank of New York Mellon SA NV
SWIFT: IRVTBEBBXXX
Account No: 1363739780
Account Name: Voya Insurance and Annuity Company
Reference: [insert CUSIP]
 
Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium and interest) of the payment being made.


(2)
Address for all notices relating to payments:



Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Operations/Settlements
Email: VoyaIMCashOperations@Voya.com


Address for all other communications and notices:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Private Placements
Fax: (770) 690-5342
Email: Private.Placements@Voya.com


(3)    Name of nominee in which Notes are to be issued: None.


(4)    Taxpayer I.D. Number: 41-0991508


A-4



--------------------------------------------------------------------------------










Name and Address of Purchaser
Series of Notes to Be Purchased


NOTE
NUMBER
Principal Amount of Notes to be Purchased
RELIASTAR LIFE INSURANCE COMPANY
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347


A
B
C
D
4
4
4
4
€1,500,000
€1,250,000
€1,500,000
€1,000,000



(1)    All payments on account of Notes held by such purchaser should be made by
wire
transfer of immediately available funds for credit to:


The Bank of New York Mellon SA NV
SWIFT: IRVTBEBBXXX
Account No: 1870359780
Account Name: Reliastar Life Insurance Company
Reference: [insert CUSIP]


Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium and interest) of the payment being made.


(2)    Address for all notices relating to payments:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Operations/Settlements
Email: VoyaIMCashOperations@Voya.com


Address for all other communications and notices:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Private Placements
Fax: (770) 690-5342
Email: Private.Placements@Voya.com


(3)    Name of nominee in which Notes are to be issued: None.


(4)    Taxpayer I.D. Number: 41-0451140




A-5



--------------------------------------------------------------------------------










Name and Address of Purchaser
Series of Notes to Be Purchased


NOTE
NUMBER
Principal Amount of Notes to be Purchased
RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347


A
B
C
D
5
5
5
5
€500,000
€500,000
€250,000
€250,000



(1)    All payments on account of Notes held by such purchaser should be made by
wire
transfer of immediately available funds for credit to:


The Bank of New York Mellon SA NV
SWIFT: IRVTBEBBXXX
Account No: 1870389780
Account Name: Reliastar Life Insurance Company of New York
Reference: [insert CUSIP]


Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium and interest) of the payment being made.


(2)
Address for all notices relating to payments:



Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Operations/Settlements
Email: VoyaIMCashOperations@Voya.com


Address for all other communications and notices:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Private Placements
Fax: (770) 690-5342    
Email: Private.Placements@Voya.com


(3)    Name of nominee in which Notes are to be issued: None.


(4)    Taxpayer I.D. Number: 53-0242530


A-6



--------------------------------------------------------------------------------










Name and Address of Purchaser
Series of Notes to Be Purchased


NOTE
NUMBER
Principal Amount of Notes to be Purchased
NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
51 Madison Avenue
New York, New York 10010


A
B
C
6
6
6
€10,000,000
€7,500,000
€10,000,000



[see attached]


A-7



--------------------------------------------------------------------------------








a-8.jpg [a-8.jpg]


A-8



--------------------------------------------------------------------------------










Name and Address of Purchaser
Series of Notes to Be Purchased


NOTE
NUMBER
Principal Amount of Notes to be Purchased
NEW YORK LIFE INSURANCE COMPANY
51 Madison Avenue
New York, New York 10010


A
B
C
7
7
7
€8,000,000
€6,500,000
€8,000,000



[see attached]


A-9



--------------------------------------------------------------------------------








a-10.jpg [a-10.jpg]


A-10



--------------------------------------------------------------------------------










Name and Address of Purchaser
Series of Notes to Be Purchased


NOTE
NUMBER
Principal Amount of Notes to be Purchased
MASSACHUSETTS MUTUAL LIFE
       INSURANCE COMPANY
c/o Barings LLC
1500 Main Street – Suite 2200
PO Box 15189
Springfield, MA 01115-5189
D


6
€32,000,000



(1)    Payments in Euros
All payments on account of the Note shall be made by crediting in the form of
bank wire transfer of Federal or other immediately available funds, (identifying
each payment as Teledyne Netherlands B.V., 1.09% Senior Notes, Series D, due
April 18, 2024 interest and principal), to:


Account Name: Massachusetts Mutual Life Insurance Company
Account #:     11872591
IBAN #     GB72CITI18500811872591
Bank:     Citibank London
SWIFT:     CITIGB2L
Ref:     Payment with cover under MT103
Description of security, cusip, principal and interest split


With advice of payment to the Treasury Operations Liquidity Management
Department at Massachusetts Mutual Life Insurance Company at
mmincometeam@massmutual.com or (413) 226-4295 (facsimile).


(2)
Address for all communications and notices:



Send Communications and Notices to
Massachusetts Mutual Life Insurance Company
c/o Barings LLC
1500 Main Street – Suite 2200
PO Box 15189
Springfield, MA 01115-5189


Electronic Delivery of Financials and other information to:
Massachusetts Mutual Life Insurance Company
c/o Barings LLC
1500 Main Street – Suite 2200
PO Box 15189
Springfield, MA 01115-5189
With notification to:


A-11



--------------------------------------------------------------------------------







privateplacements@barings.com
Ben.Jones@barings.com


Send Notices on Payments to
Massachusetts Mutual Life Insurance Company
Treasury Operations Liquidity Management
1295 State Street
Springfield, MA 01111
Attn: Janelle Tarantino


With a copy to:
Massachusetts Mutual Life Insurance Company
c/o Barings LLC
1500 Main Street – Suite 2200


(3)    Name of nominee in which Notes are to be issued: None.


(4)    Taxpayer I.D. Number: 04-1590850


(5)    Physical Delivery Instructions:


Steven J. Katz, Counsel
Barings LLC
1500 Main Street, Suite 2800
Springfield, MA 01115-5189
Telephone: 413-226-1059
Facsimile: 413-226-2059
E-mail: Steve.Katz@Barings.com


A-12



--------------------------------------------------------------------------------










Name and Address of Purchaser
Series of Notes to Be Purchased


NOTE
NUMBER
Principal Amount of Notes to be Purchased
TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA
730 Third Avenue
New York, New York 10017
D


7
€32,000,000



(1)
All payments on or in respect of the Notes shall be made in immediately
available funds on the due date by electronic funds transfer, through the
Automated Clearing House System, to:



JPMorgan Chase Bank, N.A.
ABA # 021-000-021
Account Number: 900-9-000200
Account Name: Teachers Insurance and Annuity Association of America
For Further Credit to the Account Number: G07040
Reference: Teledyne Netherlands B.V., 1.09% Senior Notes, Series D, PPN: N8502#
AB3
Maturity Date: April 18, 2024/Interest Rate: 1.09%/P&I Breakdown


(2)    Payment Notices


All notices with respect to payments and prepayments of the Notes shall be sent
to:


Teachers Insurance and Annuity Association of America
730 Third Avenue
New York, New York 10017
Attention: Securities Accounting Division
Phone: (212) 916-5504
Facsimile: (212) 916-4699


With a copy to:


JPMorgan Chase Bank, N.A.
P.O. Box 35308
Newark, New Jersey 07101


Contemporaneous written confirmation of any electronic funds transfer shall be
sent to the above addresses setting forth (1) the full name, private placement
number, interest rate and maturity date of the Notes, (2) allocation of payment
between principal, interest, Make-Whole Amount, other premium or any special
payment and (3) the name and address of the bank from which such electronic
funds transfer was sent.




A-13



--------------------------------------------------------------------------------











Notices and Communications


All notices and communications, including notices with respect to payments and
prepayments, shall be delivered or mailed to:


Teachers Insurance and Annuity Association of America
8500 Andrew Carnegie Blvd
Charlotte, NC 28262
Attention: Global Private Markets
Telephone:    (704) 988-4349 (Name: Ho Young-Lee)
(212) 916-4000 (General Number)
Facsimile:    (704) 988-4916


(3)    Name of nominee in which Notes are to be issued: None.


(4)    Taxpayer I.D. Number: 13-1624203


(5)    Physical Delivery Instructions:


JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center
3rd Floor
Brooklyn, New York 11245-0001
Attention: Physical Receive Department
For TIAA A/C #G07040


A-14



--------------------------------------------------------------------------------









Name and Address of Purchaser
Series of Notes to Be Purchased


NOTE
NUMBER
Principal Amount of Notes to be Purchased
NATIONWIDE LIFE INSURANCE COMPANY
One Nationwide Plaza, Mail Code 1-05-801
Columbus, OH 43215-2220
B
D
8
8
€10,000,000
€11,000,000



[see attached]


A-15



--------------------------------------------------------------------------------








a-16.jpg [a-16.jpg]






A-16



--------------------------------------------------------------------------------








Name and Address of Purchaser
Series of Notes to Be Purchased


NOTE
NUMBER
Principal Amount of Notes to be Purchased
UNITED OF OMAHA LIFE INSURANCE COMPANY
3300 Mutual of Omaha Plaza
Omaha, NE 68175-1011
D


9
€5,000,000



(1)    All principal and interest payments on the Notes shall be made by wire
transfer of
immediately available funds to:


EURO
JPMorgan Chase, Frankfurt
For account: JPMorgan Chase London
BIC Code: CHASGB2L (please submit a MT103 Direct Message)
Ref Account # 7786


(2)
Address for all notices in respect of payment of Principal and Interest,
Corporate Actions, and Reorganization Notifications:



JPMorgan Chase Bank
4 Chase Metrotech Center
Brooklyn, NY 11245-0001
Attn: Income Processing
a/c: G07097


Address for all other communications (i.e.: Quarterly/Annual reports, Tax
filings, Modifications, Waivers regarding the indenture):


4 - Investment Management
United of Omaha Life Insurance Company
3300 Mutual of Omaha Plaza
Omaha, NE 68175-1011
Email Address for Electronic Document Transmission:
privateplacements@mutualofomaha.com


(3)    Name of nominee in which Notes are to be issued: None.


(4)    Taxpayer I.D. Number: 47-0322111.    


(5)    Physical Delivery Instructions:


JPMorgan Chase Bank


A-17



--------------------------------------------------------------------------------







4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY 11245-0001
Attention: Physical Receive Department
Account # G07097






A-18



--------------------------------------------------------------------------------






DEFINED TERMS
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Acquisition,” by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or substantially all
of the Property of another Person or all or substantially all of the Voting
Stock of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.
“Acquisition Event” means an Acquisition, or series of Acquisitions, by the
Parent Issuer and its Subsidiaries.
“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of the
Parent Issuer or any Subsidiary or any Person of which the Parent Issuer and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Parent Issuer.
“Agreement Accounting Principles” means GAAP, provided that with respect to the
calculations for purposes of determining compliance with the covenants set forth
in Sections 10.1 through 10.5, such term means generally accepted accounting
principles in effect as of the Closing Date applied on a basis consistent with
that used in the preparation of the most recent audited consolidated financial
statements of the Parent Issuer listed in Section 5.5.
“Anti-Corruption Laws” is defined in Section 5.16(d)(1).
“Anti-Money Laundering Laws” is defined in Section 5.16(c).
“Applicable Interest Rate” means, (a) with respect to the Series A Notes, the
sum of (i) 0.70% per annum plus (ii), during any Interest Rate Adjustment
Period, the Interest Rate Adjustment, (b) with respect to the Series B Notes,
the sum of (i) 0.92% per annum plus (ii), during any Interest Rate Adjustment
Period, the Interest Rate Adjustment and (c) with respect to the Series C Notes,
the sum of (i) 0.92% per annum plus (ii), during any Interest Rate Adjustment
Period, the Interest Rate Adjustment and (d) with respect to the Series D Notes,
the sum of (i) 1.09% per annum plus (ii), during any Interest Rate Adjustment
Period, the Interest Rate Adjustment.
“Asset Sale Prepayment Date” is defined in Section 8.8.


SCHEDULE B
(to Note Purchase Agreement)

--------------------------------------------------------------------------------







“Asset Sale Response Date” is defined in Section 8.8.
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with
Agreement Accounting Principles, (b) in respect of any Synthetic Lease, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with Agreement Accounting Principles if such lease were accounted for
as a Capital Lease and (c) in respect of any Securitization Transaction of any
Person, the outstanding principal amount of such financing, after taking into
account reserve accounts and making appropriate adjustments, determined in good
faith by the board of directors of the Parent Issuer in its reasonable judgment.
“Bank Credit Agreement” means the (a) Amended and Restated Credit Agreement
dated as of March 1, 2013 among the Parent Issuer, certain Subsidiaries of the
Parent Issuer as Designated Borrowers, certain Subsidiaries of the Parent Issuer
as Guarantors, the Lenders party thereto and Bank of America, N.A, as
Administrative Agent, Swingline Lender and L/C Issuer; (b) Loan Agreement, dated
October 22, 2012, among Teledyne Technologies Incorporated, as borrower, certain
of its subsidiaries, as guarantors, the lenders party thereto and Bank of
America, N.A., as administrative agent, as amended; (c) Loan Agreement, dated
October 22, 2012, among Teledyne Technologies Incorporated, as borrower, certain
of its subsidiaries, as guarantors, the lenders party thereto and U.S. Bank
National Association, as administrative agent, as amended; (d) Term Loan Credit
Agreement dated as of March 17, 2017, among the Parent Issuer, the Company, as
Designated Borrower, certain other subsidiaries of the Parent Issuer as
Guarantors, the Lenders party thereto and Bank of America, N.A., as
Administrative Agent; (e) Note Purchase Agreement, dated as of May 12, 2010,
between the Parent Issuer and each of the purchasers party thereto; (f) Note
Purchase Agreement, dated as of September 23, 2014, between the Parent Issuer
and each of the Purchasers party thereto; and (g) Note Purchase Agreement, dated
as of August 27, 2015, between the Parent Issuer and each of the Purchasers
party thereto, in each case, as amended, restated, joined, supplemented or
otherwise modified from time to time, and any renewals, extensions, replacements
or increases in the principal amount thereof, which constitute the primary bank
credit facility of the Parent Issuer and its Subsidiaries.
“Blocked Person” is defined in Section 5.16(a).
“Business Day” a day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York or London, England are required or
authorized to be closed, or a day on which the TARGET2 System is required or
authorized to be closed for the settlement of payments in Euro.
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with Agreement Accounting Principles.
“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents


B-2

--------------------------------------------------------------------------------







(however designated) of capital stock, (iii) in the case of a partnership,
partnership interests (whether general or limited), (iv) in the case of a
limited liability company, membership interests and (v) any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person.
“Change in Control” is defined in Section 8.7.
“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.
“Closing” is defined in Section 3.
“Closing Date” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Company” means Teledyne Netherlands B.V., a private limited liability company
(besloten vennootschap) incorporated under the laws of The Netherlands or any
successor that becomes such in the manner described in Section 10.6.
“Competitor” means any Person (other than a Purchaser) who is substantially
engaged in the development, manufacture, sale or provision of products and
services of electronic components and subsystems, instrumentation and
communications products, aerospace engines and components, government systems
engineering services or energy and power systems and/or other activities
reasonably related thereto provided that: (a) the provision of investment
advisory services by a Person to a Plan which is owned or controlled by a Person
which would otherwise be a Competitor shall not of itself cause the Person
providing such services to be deemed a Competitor if such Person has established
procedures which will prevent confidential information supplied to such Person
by the Parent Issuer or any of its Subsidiaries from being transmitted or
otherwise made available to such Plan or Person owning or controlling such Plan;
and (b) in no event shall an Institutional Investor which maintains passive
investments in any Person which is a Competitor be deemed a Competitor, it being
agreed that the normal administration of the investment and enforcement thereof
shall be deemed not to cause such Institutional Investor to be a “Competitor”.
“Confidential Information” is defined in Section 21.
“Consolidated EBITDA” means, for any period, for the Parent Issuer and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Charges for such period,
(b) the provision for Federal, state, local and foreign income taxes payable by
the Parent Issuer and its Subsidiaries for such period; (c) the amount of
depreciation and amortization expense for such period; (d) non-cash items that
reduce Consolidated Net Income in such period; (e) reasonably documented fees
and expenses paid or payable in cash to unaffiliated third parties in connection
with the transactions contemplated hereby and with any other issuances of debt
or equity permitted hereby, whether or not such issuances are successful; and
(f) reasonably


B-3

--------------------------------------------------------------------------------







documented fees and expenses paid or payable in cash to unaffiliated third
parties in connection with Acquisitions or dispositions permitted hereby,
whether or not such acquisitions or dispositions are successful; provided, that
for purposes of calculating the Consolidated Leverage Ratio in Section 10.1 and
the Consolidated Interest Charges Ratio in Section 10.2, Consolidated EBITDA
shall include, on a pro form basis for the period consisting of the four fiscal
quarters ending on such date, the Consolidated EBITDA attributable to all
businesses and assets acquired after the beginning of such period as if such
business and/or assets had been owned for the entire period and shall exclude,
on a pro forma basis for the period consisting of the four fiscal quarters
ending on such date, the Consolidated EBITDA attributable to all businesses and
assets disposed after the beginning of such period as if such businesses and/or
assets had not been owned for the entire period.
“Consolidated Funded Indebtedness” means Funded Indebtedness of the Parent
Issuer and its Subsidiaries on a consolidated basis.
“Consolidated Indebtedness” means as of any date of determination the total
amount of all Indebtedness of the Parent Issuer and its Subsidiaries determined
on a consolidated basis in accordance with Agreement Accounting Principles.
“Consolidated Interest Charges” means, for any period, for the Parent Issuer and
its Subsidiaries on a consolidated basis, an amount equal to the sum of (i) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Parent Issuer and its Subsidiaries in connection with Indebtedness
(including capitalized interest and other fees and charges incurred under any
asset securitization program) or in connection with the deferred purchase price
of assets, in each case to the extent treated as interest in accordance with
Agreement Accounting Principles, plus (ii) the portion of rent expense of the
Parent Issuer and its Subsidiaries with respect to such period under Capital
Leases or Synthetic Leases that is treated as interest in accordance with
Agreement Accounting Principles.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended for which the Parent Issuer has delivered financial
statements pursuant to Section 7.1(a) or (b) to (b) Consolidated Interest
Charges for the period of the four fiscal quarters most recently ended.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness, net of unencumbered cash and cash
equivalents, as of such date to (b) Consolidated EBITDA for the period of the
four fiscal quarters most recently ended.
“Consolidated Net Income” means, for any period, for the Parent Issuer and its
Subsidiaries on a consolidated basis, the net income of the Parent Issuer and
its Subsidiaries (excluding extraordinary non‑cash gains, extraordinary non‑cash
losses and any other non-cash impairment charges related to goodwill or acquired
intangible assets) for that period, as determined in accordance with Agreement
Accounting Principles.


B-4

--------------------------------------------------------------------------------







“Consolidated Net Worth” means, as of any date of determination, consolidated
shareholders’ equity of the Parent Issuer and its Subsidiaries as of that date
determined in accordance with Agreement Accounting Principles.
“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Parent Issuer and its Subsidiaries, determined on a
consolidated basis in accordance with Agreement Accounting Principles.
“Controlled Entity” means any of the Subsidiaries of the Parent Issuer and any
of their or the Parent Issuer’s respective Controlled Affiliates. As used in
this definition, “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means with respect to the Notes of any Series that rate of
interest that is 2% per annum above the Applicable Interest Rate for such
Series.
“Director’s Certificate” means a certificate of a director or authorized person
of the Company.
“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Parent Issuer or any Subsidiary to make earn out or other contingency
payments pursuant to the documentation relating to such Acquisition. The amount
of any Earn Out Obligation shall be deemed to be the aggregate liability in
respect thereof as recorded on the balance sheet of the Parent Issuer and its
Subsidiaries in accordance with Agreement Accounting Principles.
“Electronic Delivery” is defined in Section 7.1(a).
“Elevated Ratio” is defined in Section 10.1.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Parent Issuer under
section 414 of the Code.


B-5

--------------------------------------------------------------------------------







“Euro” or “€” means the unit of single currency of the Participating Member
States.
“Event of Default” is defined in Section 11.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell), as reasonably
determined in the good faith opinion of the Parent Issuer’s board of directors.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with Agreement Accounting Principles:
(a)    all obligations for borrowed money, whether current or long‑term and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
(b)    all purchase money Indebtedness;
(c)    all obligations arising under letters of credit (including standby),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments (for
the avoidance of doubt, this clause (c) shall not be deemed to include
performance bonds);
(d)    all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
including without limitation, any Earn Out Obligations;
(e)    the Attributable Indebtedness of Capital Leases and Synthetic Leases;
(f)    the Attributable Indebtedness of Securitization Transactions;
(g)    all preferred stock or other equity interests providing for mandatory
redemptions, sinking fund or like payments prior to the last scheduled maturity
of the Notes; and
(h)    all Guarantees with respect to Indebtedness of the types specified in
clauses (a) through (g) above of another Person; and


B-6

--------------------------------------------------------------------------------







(i)    all Indebtedness of the types referred to in clauses (a) through
(h) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent such Indebtedness is
expressly made non‑recourse to such Person.
For purposes hereof, (x) the amount of any obligation arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder and (y) the amount of any Guarantee shall be
the amount of the Indebtedness subject to such Guarantee.
“GAAP” means those generally accepted accounting principles as in effect from
time to time in the United States of America.
“Governmental Authority” means
(a)    the government of
(i)    the United States of America or any state or other political subdivision
thereof, or
(ii)    any jurisdiction in which the Parent Issuer or any Subsidiary conducts
all or any part of its business, or which has jurisdiction over any properties
of the Parent Issuer or any Subsidiary, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, and including any
obligation of such Person, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other obligation of the payment
or performance of such Indebtedness or other obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether


B-7

--------------------------------------------------------------------------------







or not such Indebtedness or other obligation is assumed by such Person. The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Parent Issuer pursuant to
Section 14.1.
“Indebtedness” means, as to any Person at any time, without duplication, all
items which would, in conformity with Agreement Accounting Principles, be
classified as indebtedness on a balance sheet of such Person at such time, as
well as the following, whether or not included as indebtedness or liabilities in
accordance with Agreement Accounting Principles:
(a)    all Funded Indebtedness;
(b)    net obligations under any Swap Contract;
(c)    all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and
(d)    all Indebtedness of the types referred to in clauses (a) through
(c) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability Parent Issuer) in which the Parent
Issuer or a Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non‑recourse to the Parent Issuer or such
Subsidiary.
For purposes hereof (y) the amount of any net obligation under any Swap Contract
on any date shall be deemed to be the Swap Termination Value thereof as of such
date and (z) the amount of any Guarantee shall be the amount of the Indebtedness
subject to such Guarantee.
“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of more than €2,000,000 of the aggregate principal amount of the Notes
then outstanding, and (c) any bank, trust company, savings and loan association
or other financial institution, any pension plan, any investment company, any
insurance company, any broker or dealer, or any other similar financial
institution or entity, regardless of legal form.


B-8

--------------------------------------------------------------------------------







“Interest Rate Adjustment” means 0.50% per annum.
“Interest Rate Adjustment Period” means the entirety of any fiscal quarter at
the end of which the Consolidated Leverage Ratio exceeds 3.25 to 1.00. For the
avoidance of doubt, an Interest Rate Adjustment Period shall include the entire
applicable fiscal quarter, notwithstanding that the Consolidated Leverage Ratio
did not exceed 3.25 to 1.00 until the end of such fiscal quarter.
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement (other than an operating lease) or
Capital Lease, upon or with respect to any property or asset of such Person.
“Make-Whole Amount” shall have the meaning set forth in Section 8.6 with respect
to any Note.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets, or properties of the Parent Issuer and its
Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Parent
Issuer and its Subsidiaries taken as a whole, or (b) the ability of the Parent
Issuer and the Subsidiary Guarantors, taken as a whole, to perform their
obligations under this Agreement, the Notes and the Subsidiary Guaranty or
(c) the validity or enforceability of this Agreement, the Notes or the
Subsidiary Guaranty.
“Material Subsidiary” means, at any time, any Subsidiary of the Parent Issuer
which, together with all other Subsidiaries of such Subsidiary, accounts for
more than (i) 10% of the consolidated assets of the Parent Issuer and its
Subsidiaries or (ii) 10% of consolidated revenue of the Parent Issuer and its
Subsidiaries.
“Memorandum” is defined in Section 5.3.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in Section 4001(a)(3) of ERISA).
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Parent
Issuer or any Subsidiary primarily for the benefit of employees of the Parent
Issuer or one or more Subsidiaries residing outside the United States of
America, which plan, fund or other similar program provides, or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and (b) is not subject to
ERISA or the Code.
“Notes” is defined in Section 1.


B-9

--------------------------------------------------------------------------------







“OFAC” is defined in Section 5.16(a).
“OFAC Listed Person” is defined in Section 5.16(a).
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at http://www.treasury.gov/resource
center/sanctions/Programs/Pages/Programs.aspx.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Parent Issuer whose responsibilities extend to the
subject matter of such certificate.
“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to European Monetary Union.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Permitted Jurisdiction” means (a) the United States of America, any State
thereof or the District of Columbia, (b) Canada or any Province thereof, (c) any
member of the European Union as of December 31, 2003 (except Greece, Italy,
Portugal and Spain), (d) Australia and (e) New Zealand.
“Person” means an individual, partnership, corporation, limited liability Parent
Issuer, association, trust, unincorporated organization, business entity or a
Government Authority.
“Plan” means an “employee benefit plan” (as defined in Section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Parent Issuer or any ERISA Affiliate or with
respect to which the Parent Issuer or any ERISA Affiliate may have any
liability.
“Priority Indebtedness” means (without duplication), as of the date of any
determination thereof, the sum of (i) all unsecured Indebtedness of Subsidiaries
(including all Guarantees of Indebtedness of the Parent Issuer but excluding (v)
Indebtedness of the Company, (x) Indebtedness owing to the Parent Issuer or any
other Subsidiary, (y) Indebtedness outstanding at the time such Person became a
Subsidiary, provided that such Indebtedness shall have not been incurred in
contemplation of such person becoming a Subsidiary, and (z) all Subsidiary
Guarantees and all Indebtedness of any Subsidiary which has also guaranteed the
Notes) and (ii) all Indebtedness of the Parent Issuer and its Subsidiaries
secured by Liens other than Indebtedness secured by (x) Liens permitted by
subparagraphs (a) through (t), inclusive, of Section 10.4. or (y) Liens as to
which the Parent Issuer or such Subsidiary has made, or caused to be made,
effective provision whereby the Notes are equally and ratably secured with the
other obligations thereby secured in accordance with Section 10.4.


B-10

--------------------------------------------------------------------------------







“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“Proposed Prepayment Date” has the meaning set forth in Section 8.7(b) hereof.
“Purchasers” means the purchasers of the Notes named in Schedule A hereto.
“QPAM Exemption” means Prohibited Transaction Class Exemption 84‑14 issued by
the United States Department of Labor.
“Qualified Institutional Buyer” means any Person who is a qualified
institutional buyer within the meaning of such term as set forth in Rule
144(a)(1) under the Securities Act.
“Ratable Portion” means, with respect to any Note, an amount equal to the
product of (x) the amount equal to the net proceeds being so applied to the
prepayment of Senior Indebtedness in accordance with Section 10.5(2), multiplied
by (y) a fraction the numerator of which is the outstanding principal amount of
such Note and the denominator of which is the aggregate principal amount of
Senior Indebtedness of the Parent Issuer and its Subsidiaries being prepaid
pursuant to Section 10.5(2).
“Required Holders” means, at any time, the holders of not less than 51% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Parent Issuer or any of its Affiliates and any Notes held by
parties who are contractually required to abstain from voting with respect to
matters affecting the holders of the Notes).
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Parent Issuer or a director of the Company, as applicable, with
responsibility for the administration of the relevant portion of this Agreement.
“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.
“Securities Act” means the Securities Act of 1933, as amended from time to time.
“Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) pursuant to which the
Parent Issuer or any Subsidiary may sell, convey or otherwise transfer, or grant
a security interest in, accounts, payments, receivables, rights to future lease
payments or residuals or similar rights to payment to a special purpose
subsidiary or affiliate of the Parent Issuer.
“Senior Indebtedness” means, as of the date of any determination thereof, all
Consolidated Indebtedness, other than Subordinated Indebtedness.


B-11

--------------------------------------------------------------------------------







“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Parent Issuer or a director
or authorized person of the Company, as applicable.
“Series” means any series of Notes issued pursuant to this Agreement.
“Series A Notes” is defined in Section 1 of this Agreement.
“Series B Notes” is defined in Section 1 of this Agreement.
“Series C Notes” is defined in Section 1 of this Agreement.
“Series D Notes” is defined in Section 1 of this Agreement.
“Subordinated Indebtedness” means all unsecured Indebtedness of the Parent
Issuer which shall contain or have applicable thereto subordination provisions
providing for the subordination thereof to other Indebtedness of the Parent
Issuer (including, without limitation, the obligations of the Parent Issuer
under this Agreement or the Notes).
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability Parent Issuer or other business entity of which a majority of
the shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise specified, all references herein to a “Subsidiary” shall refer to a
Subsidiary of the Parent Issuer.
“Subsidiary Guarantor” means each Subsidiary which is party to the Subsidiary
Guaranty.
“Subsidiary Guaranty” is defined in Section 2.3 of this Agreement.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


B-12

--------------------------------------------------------------------------------







“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark‑to‑market value(s) for such Swap Contracts, as determined based upon one or
more mid‑market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off‑balance sheet loan or similar off‑balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
the balance sheet under Agreement Accounting Principles.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
“United States” and “U.S.” means the United States of America.
“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“U.S. Dollar” and “$” means the lawful currency of the United States.
“U.S. Economic Sanctions” is defined in Section 5.16(a).
“U.S. Person” has the meaning set forth in Section 7701(a)(30) of the Code.
“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person, the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.
“Wholly Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
of all of the equity interests (except directors’ qualifying shares) and voting
interests of which are owned by any one or more of the Parent Issuer and the
Parent Issuer’s other Wholly Owned Subsidiaries at such time.




B-13

--------------------------------------------------------------------------------






SCHEDULE 4.9


To Note Purchase and Guaranty Agreement
(Changes in Corporate Structure)




1.
Effective March 28, 2017, Teledyne Technologies Incorporated completed the
acquisition of e2v technologies plc, a UK company listed on the London Stock
Exchange, through the cash purchase of all issued and outstanding shares of e2v
technologies plc.


(a)    After the acquisition, e2v technologies plc was delisted from the London
Stock Exchange and has been renamed as Teledyne e2v Limited.


(b)    In addition, all of the issued and outstanding shares of Teledyne e2v
Holdings, Inc. (formerly e2v Holdings, Inc.) was transferred from Teledyne e2v
Limited ultimately to Teledyne Technologies Incorporated. Teledyne e2v, Inc. and
Teledyne e2v US, Inc. both continue to be wholly owned subsidiaries of Teledyne
e2v Holdings, Inc.


2.
Teledyne LeCroy Frontline, Inc. merged with and into Teledyne LeCroy, Inc.,
effective January 2, 2017.


3.
Teledyne Technologies Incorporated transferred all of the issued and outstanding
shares of Teledyne Energy Systems, Inc. to Teledyne Brown Engineering, Inc.,
effective January 2, 2017.


4.
Teledyne UK Holdings LLC contributed all of the issued and outstanding shares of
Rhombi Holdings Limited to TDY Jersey Limited, effective December 30, 2016, and
Teledyne UK Holdings LLC was then dissolved on January 31, 2017.


5.
Teledyne Technologies Incorporated contributed certain assets and liabilities of
the Teledyne Turbine Engines business to Teledyne Brown Engineering, Inc.,
effective January 2, 2017.






--------------------------------------------------------------------------------





SCHEDULE 5.3


To Note Purchase and Guaranty Agreement
(Disclosure)




1.
Memo Re: Proposed Clarifying Amendment to Existing Note Purchase Agreements
dated March 27, 2017 from Stephen F. Blackwood, Vice President and Treasurer of
Teledyne Technologies, to Senior Note Holders.


2.
Teledyne Technologies Incorporated’s Securities and Exchange Commission filings
to date, including, but not limited to, Teledyne Technologies Incorporated
Current Reports on Form 8-K dated March 21, 2017, March 28, 2017 and April 4,
2017.


3.
All existing note purchase agreements of Teledyne Technologies Incorporated will
be amended on or about the Closing to conform to the amendment described in the
Memo Re: Proposed Clarifying Amendment to Existing Note Purchase Agreements
dated March 27, 2017 referenced in paragraph 1 above of this Schedule 5.3.








--------------------------------------------------------------------------------







SCHEDULE 5.4


To Note Purchase and Guaranty Agreement
(Subsidiaries of the Parent Issuer; Ownership of Subsidiary Stock)
SUBSIDIARIES OF THE PARENT ISSUER


Name of Subsidiary
Jurisdiction of Formation
Stockholder
Alia Corporation Inc.
Ontario, Canada
Teledyne DALSA, Inc.- 100%
CDL do Brasil Equipamentos e Servicios Submarinos Sociedade Empresaria Ltda.
Brazil
Teledyne CDL Limited- 99%
Ocean Design Ltda.- 1%
Ensambles de Precision S.A. de C.V.
Mexico
Teledyne Technologies Incorporated – 99%
Teledyne Instruments, Inc.- 1%
e2v technologies SAS (to be renamed Teledyne e2v SAS)
France
Teledyne e2v Limited- 100%
e2v SAS (to be renamed Teledyne e2v France SAS)
France
e2v technologies SAS (to be renamed Teledyne e2v SAS)- 100%
e2v semiconductors SAS (to be renamed Teledyne e2v Semiconductors SAS)
France
e2v technologies SAS (to be renamed Teledyne e2v SAS)- 100%
e2v technologies GmbH (to be renamed Teledyne e2v GmbH)
Germany
Teledyne e2v (UK) Limited- 100%
e2v Asia Pacific Limited (to be renamed Teledyne e2v Asia Pacific Limited)
Hong Kong
Teledyne e2v (Overseas) Holdings Limited- 100%
e2v technologies (Beijing) Co. Ltd. (to be renamed Teledyne e2v (Beijing) Co.
Ltd.)
China
e2v Asia Pacific Limited (to be renamed Teledyne e2v Asia Pacific Limited)- 100%
e2v technologies Korea Ltd. (to be renamed Teledyne e2v Korea Ltd.)
South Korea
Teledyne e2v (Overseas) Holdings Limited- 100%
e2v Limited (non-trading)
United Kingdom
Teledyne e2v Limited- 100%
EEV Limited (dormant)
United Kingdom
Teledyne e2v (UK) Limited- 100%
Innovaciones Microelecronicas S.L.U. (to be renamed Teledyne Innovaciones
Microelectronicas S.L.U.)
Spain
Teledyne e2v Limited- 100%
Intelek Limited
United Kingdom
Teledyne Technologies Incorporated- 100%
Intelek Pension Trustees Limited
United Kingdom
Intelek Limited- 100%
Intelek Properties Limited
United Kingdom
Rhombi Holdings Limited-100%
LeCroy Lightspeed Corporation
(inactive)
Delaware
Teledyne LeCroy, Inc.- 100%
Lidar Aviation Services, Inc.
Ontario, Canada
Teledyne Optech Incorporated- 100%
Maple Imaging, LLC
Delaware
Teledyne Technologies Incorporated-100%
Ocean Design Ltda.
Brazil
Teledyne Instruments, Inc.- 99.33%
Teledyne Limited -.67%
Reynolds Industries Limited
United Kingdom
Teledyne Limited-100%
Rhombi Canada LP
Ontario, Canada
Maple Imaging, LLC- .1%
Teledyne Technologies Incorporated- 99.9%
Rhombi Holdings Limited
United Kingdom
TDY Jersey Limited-100%
Signal Processing Devices AB (to be renamed Teledyne Signal Processing Devices
Sweden AB)
Sweden
Teledyne e2v Limited- 100%
TDY Jersey Limited
Bailiwick of Jersey
Teledyne Netherlands B.V.- 100%
Teledyne Australia Pty Ltd
Australia
Teledyne Wireless, LLC- 100%






--------------------------------------------------------------------------------





Name of Subsidiary
Jurisdiction of Formation
Stockholder
Teledyne Bogatin Enterprises, LLC
Kansas
Teledyne LeCroy, Inc.- 100%
Teledyne Bowtech Limited
United Kingdom
Rhombi Holdings Limited- 100%
Teledyne Brown Engineering, Inc.*
Delaware
Teledyne Technologies Incorporated–100%
Teledyne CARIS B.V.
Netherlands
Teledyne DALSA B.V.-100%
Teledyne CARIS, Inc.
Ontario, Canada
Teledyne DALSA, Inc.-100%
Teledyne CARIS UK, Ltd. (operating assets transferred to Teledyne Limited)
United Kingdom
Teledyne Limited – 100%
Teledyne CARIS USA, Inc.
Virginia
Teledyne Instruments, Inc. – 100%
Teledyne Catalyst Enterprises, Inc. (inactive)
California
Teledyne LeCroy, Inc.- 100%
Teledyne CDL Limited
United Kingdom
Teledyne Limited- 100%
Teledyne CDL, Inc.
Texas
Teledyne CDL Limited- 100%
Teledyne C.M.L. Group Limited (operating assets transferred to Teledyne Limited)
United Kingdom
Intelek Properties Limited- 100%
Teledyne Computer Access Technology Corporation (inactive)
Delaware
Teledyne LeCroy, Inc.- 100%
Teledyne Controls, LLC
Delaware
Teledyne Technologies Incorporated- 100%
Teledyne DALSA Asia-Pacific Ltd.
(inactive – to be dissolved)
Ontario, Canada
Teledyne DALSA, Inc.-100%
Teledyne DALSA, Inc.
Ontario, Canada
Teledyne Netherlands B.V.- 100%
Teledyne DALSA B.V.
Netherlands
Teledyne DALSA, Inc.- 100%
Teledyne DALSA GmbH
Germany
Teledyne DALSA, Inc.- 100%
Teledyne DALSA K.K.
Japan
Teledyne DALSA, Inc.-100%
Teledyne DALSA (Shanghai) Trading Co. Ltd.
China
Teledyne DALSA, Inc.-100%
Teledyne DALSA Industrial Products, Inc.
Delaware
Teledyne Technologies Incorporated- 100%
Teledyne DALSA Semiconductor Inc.
Ontario, Canada
Teledyne DALSA, Inc.-100%
Teledyne Denmark A/S
Denmark
Rhombi Holdings Limited- 100%
Teledyne e2v, Inc.
California
Teledyne e2v Holdings, Inc.- 100%
Teledyne e2v Holdings, Inc.
Delaware
Teledyne Technologies Incorporated- 100%
Teledyne e2v US, Inc.
Delaware
Teledyne e2v Holdings, Inc.- 100%
Teledyne e2v Limited
United Kingdom
Rhombi Holdings Limited- 100%
Teledyne e2v (Overseas) Holdings Limited
United Kingdom
Teledyne e2v Limited- 100%
Teledyne e2v (UK) Limited
United Kingdom
Teledyne e2v Limited- 100%
Teledyne Energy Systems, Inc.
Delaware
Teledyne Brown Engineering, Inc.– 100%
Teledyne France
France
Teledyne Instruments, Inc. – 100%
Teledyne Gavia ehf.
Iceland
Teledyne Instruments, Inc.- 100%
Teledyne Germany GmbH
Germany
Teledyne Instruments, Inc.- 100%
Teledyne Hanson Research, Inc.
California
Teledyne Instruments, Inc.- 100%
Teledyne ICM SA
Belgium
Teledyne DALSA B.V.-100%
Teledyne Instruments, Inc.*
Delaware
Teledyne Technologies Incorporated – 100%
Teledyne Instruments Malaysia Sdn. Bhd.
Malaysia
Teledyne Netherlands B.V.- 100%
Teledyne Labtech Limited
(operating assets transferred to Teledyne Limited)
United Kingdom
Rhombi Holdings Limited-100%
Teledyne LeCroy, Inc.*
Delaware
Teledyne Technologies Incorporated- 100%
Teledyne LeCroy AB
Sweden
Teledyne LeCroy, Inc.- 100%
Teledyne LeCroy Frontline Limited
United Kingdom
Teledyne LeCroy, Inc.– 100%
Teledyne LeCroy GmbH
Germany
Teledyne LeCroy, Inc.- 100%






--------------------------------------------------------------------------------





Name of Subsidiary
Jurisdiction of Formation
Stockholder
LeCroy (Beijing) Trading Co., Ltd.
China
Teledyne LeCroy, Inc.- 100%
Teledyne LeCroy India Trading Private Ltd.
India
Teledyne LeCroy, Inc.- 9,999 shares
Nominee of Teledyne LeCroy, Inc.- 1 share
Teledyne LeCroy Japan Corporation
Japan
Teledyne LeCroy, Inc.- 100%
Teledyne LeCroy Korea Ltd.
South Korea
Teledyne LeCroy, Inc.- 100%
Teledyne LeCroy Delaware, L.L.C. (inactive)
Delaware
Teledyne LeCroy, Inc.- 100%
Teledyne LeCroy SA
Switzerland
Teledyne LeCroy, Inc.- 100%
Teledyne LeCroy Singapore Pte. Ltd.
Singapore
Teledyne LeCroy, Inc.- 100%
Teledyne LeCroy S.A.R.L.
France
Teledyne LeCroy, Inc.- 100%
Teledyne LeCroy S.R.L.
Italy
Teledyne LeCroy, Inc.- 99% Teledyne LeCroy S.A.- 1%
Teledyne Limited
United Kingdom
Rhombi Holdings Limited- 100%
Teledyne Monitor Labs P.R., Inc. (inactive)
Puerto Rico
Teledyne Instruments, Inc.- 100%
Teledyne Netherlands B.V.
Netherlands
Rhombi Canada LP- 100%
Teledyne Optech Incorporated
Ontario, Canada
Alia Corporation Inc.- 100%
Teledyne Optech, Inc.
Delaware
Teledyne Optech Incorporated- 100%
Teledyne Paradise Datacom Limited
(operating assets transferred to Teledyne Limited)
United Kingdom
Rhombi Holdings Limited- 100%
Teledyne Rad-icon Imaging Corp.
California
Teledyne Technologies Incorporated-100%
Teledyne RD Technologies (Shanghai) Co. Ltd.
China
Teledyne Instruments, Inc. –100%
Teledyne RESON A/S
Denmark
Teledyne Denmark A/S- 100%
Teledyne RESON GmbH
Germany
Teledyne RESON A/S- 100%
Teledyne RESON, Inc.
California
Teledyne RESON A/S-100%
Teledyne RESON Holding B.V.
Netherlands
Teledyne RESON A/S-100%
Teledyne RESON B.V.
Netherlands
Teledyne RESON Holding B.V.- 100%
Teledyne RESON UK Limited
United Kingdom
Teledyne RESON A/S- 100%
Teledyne RESON Pte. Ltd.
Singapore
Teledyne RESON A/S- 100%
Teledyne Reynolds, Inc.
California
Teledyne Technologies Incorporated- 100%
Teledyne RISI, Inc.
California
Teledyne Technologies Incorporated- 100%
Teledyne Scientific & Imaging, LLC*
Delaware
Teledyne Brown Engineering, Inc.- 100%
Teledyne S G Brown Limited
United Kingdom
Teledyne Limited- 100%
Teledyne Signal Processing Devices, Inc.
Delaware
Signal Processing Devices Sweden AB (to be renamed Teledyne Signal Processing
Devices Sweden AB)- 100%
Teledyne Singapore Private Limited
Singapore
Teledyne Technologies Incorporated- 100%
Teledyne Taiwan Company
Taiwan
Teledyne Technologies Incorporated- 100%
Teledyne Technologies International Corp.
Delaware
Teledyne Technologies Incorporated – 100%
Teledyne Technologies (Bermuda) Limited
Bermuda
Teledyne Technologies Incorporated – 100%
Teledyne TSS Limited
United Kingdom
Teledyne S G Brown Limited- 100%
Teledyne VariSystems, Inc.
Alberta, Canada
Teledyne DALSA, Inc.- 100%
Teledyne Wireless, LLC
Delaware
Teledyne Technologies Incorporated – 100%



*Subsidiary Guarantor











--------------------------------------------------------------------------------





BOARD OF DIRECTORS OF THE PARENT ISSUER


Roxanne S. Austin
Charles Crocker
Kenneth C. Dahlberg
Simon M. Lorne
Robert A. Malone
Robert Mehrabian
Paul D. Miller
Jane C. Sherburne
Michael T. Smith
Wesley W. von Shack


OFFICERS OF THE PARENT ISSUER







--------------------------------------------------------------------------------





Name:


Title:
Robert Mehrabian


Chairman, President and Chief Executive Officer
Aldo Pichelli
Chief Operating Officer


Melanie S. Cibik
Senior Vice President, General Counsel, Chief Compliance Officer and Secretary


Susan L. Main


Jason VanWees
Senior Vice President and Chief Financial Officer


Senior Vice President, Strategy and Mergers & Acquisitions


Cynthia Y. Belak
Vice President and Controller


George C. Bobb III
Vice President, Contracts and IT


Jason Connell
Vice President - Human Resources and Associate General Counsel


Stephen F. Blackwood


Edwin Roks
Vice President and Treasurer




Vice President


Carl Adams


Glenn A. Seemann


Scott Hudson


Corey Hirsch


Caleb B. Standafer
Vice President, Business Risk Assurance


Associate Vice President of Contracts and Procurement


Chief Information Officer


Chief Information Security Officer


Senior Director, Taxation and Associate Treasurer


Brian A. Levan


Fawn Yang


S. Paul Sassalos


Assistant Controller


Assistant Controller


Associate General Counsel and Assistant Secretary








--------------------------------------------------------------------------------









SCHEDULE 5.15


to Note Purchase and Guaranty Agreement
(Existing Indebtedness)


Existing Indebtedness in an Aggregate Amount Outstanding of at Least $10,000,000
as of January 1, 2017:


Bank Credit Facility:
Title: Amended and Restated Credit Agreement
Date: March 1, 2013, as amended on December 4, 2015, January 17, 2017 and March
17, 2017
Borrower: Teledyne Technologies Incorporated, as borrower; Teledyne Limited and
Teledyne DALSA, Inc., as designated borrowers; and the following subsidiary
guarantors: Teledyne Brown Engineering, Inc., Teledyne Instruments, Inc.,
Teledyne LeCroy, Inc., Teledyne Scientific & Imaging, LLC.
Lenders: Bank of America, N.A., as Administrative Agent, Swing Line Lender and
L/C Issuer, and the other Lenders identified therein.    
Maturity Date: December 2020
Aggregate Revolving Commitments: $750,000,000        
Amount Outstanding as of January 3, 2016 (fiscal year end 2015): $150,500,000
Amount Outstanding as of January 1, 2017 (fiscal year end 2016): $0
Amount Outstanding as of April 2, 2017: $595,000,000
Letters of Credit Outstanding as of January 3, 2016 (aggregate amount):
$11,360,939
Letters of Credit Outstanding as of January 1, 2017 (aggregate amount):
$14,531,666


Bank Credit Facility:
Title: Credit Agreement
Date: December 11, 2016
Borrower: Teledyne Technologies Incorporated and the following subsidiary
guarantors: Teledyne Brown Engineering, Inc., Teledyne Instruments, Inc.,
Teledyne LeCroy, Inc., Teledyne Scientific & Imaging, LLC.
Lenders: Bank of America, N.A., as Administrative Agent and Lender    
Maturity Date: 364 days after the Closing Date of a Borrowing
Aggregate Commitments: £625,000,000, reduced to £345,000,000 on January 17,
2017        
Amount Outstanding as of January 1, 2017 (fiscal year end 2016): $0
Terminated: Terminated effective March 28, 2017; no amounts were drawn under the
facility.


Bank Credit Facility:
Title: e2v Facility Agreement
Date: July 29, 2014, as amended on December 19, 2014 and September 1, 2015
Borrower: e2v technologies plc
Lenders: Lloyds Bank PLC, as agent    and lender
Aggregate Commitments: £62,500,000 / €5,000,000 / $40,000,000        





--------------------------------------------------------------------------------





Amount Outstanding on or about March 31, 2017: $0
Terminated: Terminated on or about March 31, 2017


Term Loans:
Title: Term Loan Credit Agreement
Date: March 17, 2017
Borrower: Teledyne Technologies Incorporated, as borrower, and Teledyne
Netherlands B.V., as designated borrower, and the following subsidiary
guarantors: Teledyne Brown Engineering, Inc., Teledyne Instruments, Inc.,
Teledyne LeCroy, Inc., Teledyne Scientific & Imaging, LLC.
Lenders: Bank of America, N.A., as a Lender and Administrative Agent, and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, sole lead arrangers and sole
book manager
Maturity Date: October 30, 2019
Funding Date: March 28, 2017
Original Outstanding Principal Amount of Term Loan: $100,000,000        


Term Loans:
Title: Term Loan Agreement, as Amended and Restated
Date: October 22, 2012, as amended on November 21, 2013, December 2, 2016 and
March 17, 2017.
Borrower: Teledyne Technologies Incorporated and the following subsidiary
guarantors: Teledyne Brown Engineering, Inc., Teledyne Instruments, Inc.,
Teledyne LeCroy, Inc., Teledyne Scientific & Imaging, LLC.
Lenders: U. S. Bank National Association, as a Lender and Administrative Agent.
    
Maturity Date: January 30, 2022
Original Outstanding Principal Amount of Term Loan: $100,000,000        
Amount Outstanding as of January 3, 2016 (fiscal year end 2015): $95,000,000
Amount Outstanding as of January 1, 2017 (fiscal year end 2016): $91,250,000


Term Loans:
Title: Term Loan Agreement, as Amended and Restated
Date: October 22, 2012, as amended on November 21, 2013, December 2, 2016 and
March 17, 2017.
Borrower: Teledyne Technologies Incorporated and the following subsidiary
guarantors: Teledyne Brown Engineering, Inc., Teledyne Instruments, Inc.,
Teledyne LeCroy, Inc., Teledyne Scientific & Imaging, LLC.
Lender: Bank of America, N.A., as Lender
Lender: Wells Fargo, N.A. as Lender     
Maturity Date: January 30, 2022
Original Outstanding Principal Amount of Term Loan: $100,000,000        
Amount Outstanding as of January 3, 2016 (fiscal year end 2015): $95,000,000
Amount Outstanding as of January 1, 2017 (fiscal year end 2016): $91,250,000


Uncommitted Revolving Credit Facilities:
Borrower: Teledyne Technologies Incorporated
Lender: Bank of America





--------------------------------------------------------------------------------





Maturity Date: June 30, 2018
Aggregate Revolving Amount: $5,000,000        
Amount Outstanding as of January 3, 2016 (fiscal year end 2015): $0.00
Amount Outstanding as of January 1, 2017 (fiscal year end 2016): $3,532,000


Surety Bonds:
As of January 3, 2016 and January 1, 2017, the Parent Guarantor and its
Subsidiaries had outstanding surety bonds having an aggregate surety liability
amount of $3,999,000 and $6,175,180 respectively. Safeco Insurance Parent
Guarantor of America is the surety on all these bonds.


Existing Private Placement Notes:
Title: $250,000,000 in private placement notes (to be amended on or about
Closing)
Date: May 12, 2010
Teledyne entered into a note purchase agreement for $250,000,000 in private
placement debt on May 12, 2010. These notes funded on September 15, 2010. The
notes consist of the following:
$75M 4.04% Senior Notes Due September 15, 2015 - matured
$100M 4.74% Senior Notes Due September 15, 2017
$75M 5.30% Senior Notes Due September 15, 2020        
Borrower: Teledyne Technologies Incorporated and the following subsidiary
guarantors: Teledyne Brown Engineering, Inc., Teledyne Instruments, Inc.,
Teledyne LeCroy, Inc., Teledyne Scientific & Imaging, LLC.
Amount Outstanding as of January 3, 2016 (fiscal year end 2015): $175,000,000
Amount Outstanding as of January 1, 2017 (fiscal year end 2016): $175,000,000


Existing Private Placement Notes:
Title: $125,000,000 in private placement notes (to be amended on or about
Closing)
Date: September 23, 2014
Teledyne entered into a note purchase agreement for $125,000,000 in private
placement debt on September 23, 2014. These notes funded on December 4, 2014.
The notes consist of the following:
$30M 2.61% Senior Notes Due December 4, 2019
$95M 3.09% Senior Notes Due December 6, 2021
Borrower: Teledyne Technologies Incorporated and the following subsidiary
guarantors: Teledyne Brown Engineering, Inc., Teledyne Instruments, Inc.,
Teledyne LeCroy, Inc., Teledyne Scientific & Imaging, LLC.
Amount Outstanding as of January 3, 2016 (fiscal year end 2015): $125,000,000
Amount Outstanding as of January 1, 2017 (fiscal year end 2016): $125,000,000


Existing Private Placement Notes:
Title: $125,000,000 in private placement notes (to be amended on or about
Closing)
Date: August 27, 2015
Teledyne entered into a note purchase agreement for $125,000,000 in private
placement debt on August 27, 2015. These notes funded on November 5, 2015. The
notes consist of the following:
$25M 2.81% Senior Notes Due November 5, 2020





--------------------------------------------------------------------------------





$100M 3.28% Senior Notes Due November 5, 2022        
Borrower: Teledyne Technologies Incorporated and the following subsidiary
guarantors: Teledyne Brown Engineering, Inc., Teledyne Instruments, Inc.,
Teledyne LeCroy, Inc., Teledyne Scientific & Imaging, LLC.
Amount Outstanding as of January 3, 2016 (fiscal year end 2015): $125,000,000
Amount Outstanding as of January 1, 2017 (fiscal year end 2016): $125,000,000


See Schedule 10.4 for existing Liens.





--------------------------------------------------------------------------------







SCHEDULE 8.6


To Note Purchase and Guaranty Agreement
(Original Swap Agreements)


[To be provided]







--------------------------------------------------------------------------------






SCHEDULE 10.4


To Note Purchase and Guaranty Agreement
(Existing Liens)


1.
Capital Leases (Real Property):

Lessor: Shelby Holdings Limited
Lessee: Teledyne Cormon Limited and Teledyne Limited
Property: Units 26, 27, and 28 Timberlaine Trading Estate, Worthing.
Approximate Net Present Value at inception of the lease: £1,300,000 (land value,
£250,000 and building value, £1,050,000)
Lease termination date: September 10th 2024

Lessor: Vantage Point Business Village Ltd
Lessee: Teledyne Limited
Property: The Teledyne Building, Vantage Point Business Village, Mitcheldean
Approximate Net Present Value at inception of the lease: £2,246,552
Lease termination date: September 28, 2023

Lessor: Norwich Union Life and Pensions
Lessee: Teledyne Limited
Property: Navigation House, Canal View Road, Newbury
Approximate Net Present Value at inception of the lease: GBP £2,200,000
Lease termination date: August 24, 2025


Lessor: Greenhills Property No.46 Limited
Lessee: Teledyne TSS Limited
Property: 1 Blackmoor Lane, Croxley Green Business Park Watford, Herfordshire,
WD18 8GA
Approximate Net Present Value at inception of the lease: GBP £3,750,000 (land
value £1,600,000; and building value, £2,150,000)
Lease termination date: August 24, 2025


Lessor: Bollinwater Estates LLP
Lessee: Teledyne C.M.L. Group Limited
Property: 333-359 Cleveland Street, Birkenhead


Lessor: Bollinwater Estates LLP
Lessee: Teledyne C.M.L. Group Limited
Property: 256-296 Price Street, Birkenhead


Lessor: Tebay Road LLP.
Lessee: Teledyne C.M.L. Group Limited
Property:  Unit A, Tebay Road, Bromborough







--------------------------------------------------------------------------------





2.    Liens existing on the Closing Date of the type described in Section
10.4(b) through (n) and (r) through (u).


3.    Liens entered into in the ordinary course of business and existing on the
Closing Date, including the following at the Parent Issuer and the Subsidiary
Guarantors with active UCC filings:


TELEDYNE BROWN ENGINEERING, INC.
JURISDICTION
SECURED PARTY
COLLATERAL
DE, Secretary of State
US Bank Equipment Finance, a division of U.S. Bank National Association
Equipment
DE, Secretary of State
US Bank Equipment Finance, a division of U.S. Bank National Association
Equipment
DE, Secretary of State
U.S. Bank Equipment Finance
Equipment
DE, Secretary of State
U.S. Bank Equipment Finance
Equipment
DE, Secretary of State
U.S. Bank Equipment Finance
Equipment
DE, Secretary of State
U.S. Bank Equipment Finance
Equipment
DE, Secretary of State
U.S. Bank Equipment Finance
Equipment
DE, Secretary of State
U.S. Bank Equipment Finance
Equipment
DE, Secretary of State
U.S. Bank Equipment Finance
Equipment
DE, Secretary of State
U.S. Bank Equipment Finance
Equipment



TELEDYNE INSTRUMENTS, INC.
JURISDICTION
SECURED PARTY
COLLATERAL
DE, Secretary of State
US Bank Equipment Finance
Equipment
DE, Secretary of State
US Bank Equipment Finance
Equipment
DE, Secretary of State
PNC Equipment Finance, LLC
Equipment
DE, Secretary of State
Citibank, N.A.
Accounts Receivable owing to debtor by Rockwell Collins, Inc. under Citibank
Supplier Finance Program. (Program has been terminated)
DE, Secretary of State
U.S. Bank Equipment Finance
Equipment



TELEDYNE LECROY, INC.
JURISDICTION
SECURED PARTY
COLLATERAL
DE, Secretary of State
KMBS Business Solutions USA, Inc.
Equipment








--------------------------------------------------------------------------------





TELEDYNE SCIENTIFIC & IMAGING, LLC
JURISDICTION
SECURED PARTY
COLLATERAL
DE, Secretary of State
Canon Financial Services (expires 4/19/2017)
Equipment



TELEDYNE TECHNOLOGIES INCORPORATED
JURISDICTION
SECURED PARTY
COLLATERAL
DE, Secretary of State
US Bank Equipment Finance
Equipment
DE, Secretary of State
US Bank Equipment Finance
Equipment
DE, Secretary of State
Ricoh USA Inc.
Equipment
DE, Secretary of State
Konica Minolta Business USA Inc.
Equipment
DE, Secretary of State
U.S. Bank Equipment Finance, a division of U.S. Bank National Association
Equipment
DE, Secretary of State
U.S. Bank Equipment Finance
Equipment
DE, Secretary of State
KMBS Business Solutions U.S.A., Inc.
Equipment
DE, Secretary of State
Arrow Electronics, Inc.
Supplier Agreement
DE, Secretary of State
Konica Minolta Premier Finance
Equipment
DE, Secretary of State
Seamless Solutions
Equipment
CA, Secretary of State
EverBank Commercial Finance, Inc.
Equipment



TAX LIENS:


DEBTOR
JURISDICTION
TAX PERIOD
SECURED PARTY
AMOUNT
Teledyne Technologies Incorporated
Ventura County, CA
10/1/2015-12/31/2015
Employment Development Department
$1,439.34

 















--------------------------------------------------------------------------------






[FORM OF SERIES A NOTE]
THIS NOTE HAS NOT BEEN REGISTERED PURSUANT TO THE SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER THE SECURITIES LAWS OF ANY STATE. THIS NOTE MAY BE OFFERED OR
SOLD ONLY IF REGISTERED UNDER APPLICABLE SECURITIES LAWS OR IF AN EXEMPTION FROM
SUCH REGISTRATION IS AVAILABLE. THIS NOTE IS SUBJECT TO CERTAIN ADDITIONAL
RESTRICTIONS ON TRANSFER SET FORTH IN THE NOTE PURCHASE AGREEMENT (DEFINED
BELOW).

TELEDYNE TECHNOLOGIES INCORPORATED

0.70% SENIOR NOTE, SERIES A, DUE APRIL 18, 2022


No. [_______]    [Date]
€[__________]    PPN: 879360 C@2
FOR VALUE RECEIVED, the undersigned, TELEDYNE TECHNOLOGIES INCORPORATED (herein
called the “Parent Issuer”), a corporation organized and existing under the laws
of Delaware, hereby promises to pay to [_____________________] or registered
assigns, the principal sum of [______________] EUROS (or so much thereof as
shall not have been prepaid) on April 18, 2022 with interest (computed on the
basis of a 360‑day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate equal to 0.70% per annum, as may be adjusted pursuant to the
terms of the hereinafter defined Note Purchase Agreement, from the date hereof,
payable semi-annually, (i) with respect to the stated rate of interest, on the
18th day of April and October in each year and at maturity and (ii) with respect
to the Interest Rate Adjustment (if any), on the 18th day of April or October
next succeeding the Parent Issuer’s election to apply the Elevated Ratio (as
defined in the Note Purchase Agreement) and at maturity, in each case,
commencing on the 18th day of April or October next succeeding the date hereof,
until the principal hereof shall have become due and payable, and (b) to the
extent permitted by law, at a rate per annum from time to time equal to 2% above
the Applicable Interest Rate, on any overdue payment of interest and, during the
continuance of an Event of Default, on the unpaid balance hereof and on any
overdue payment of any Make-Whole Amount or Net Loss, payable semiannually as
aforesaid (or, at the option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount or Net Loss,
with respect to this Note are to be made in Euros at the principal office of
Bank of America, N.A. in New York, New York or at such other place as the Parent
Issuer shall have designated by written notice to the holder of this Note as
provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Guaranty Agreement, dated as of April 18, 2017
(as from time to time amended, supplemented or modified, the “Note Purchase
Agreement”), between the Parent Issuer, Teledyne Netherlands B.V. (the
“Company”) and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 21 of the Note Purchase


EXHIBIT 1(a)
(to Note Purchase and Guaranty Agreement)

--------------------------------------------------------------------------------





Agreement and (ii) made the representations set forth in Section 6.3 of the Note
Purchase Agreement, provided, that in lieu of such representation in
Section 6.3, such holder may (in reliance upon information provided by the
Parent Issuer and the Company, which shall not be unreasonably withheld) make a
representation to the effect that the purchase by any holder of any Note will
not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Parent Issuer may treat the person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and the Parent Issuer will not be affected by any notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
Pursuant to the Guaranty Agreement dated as of April 18, 2017 (as amended,
restated or otherwise modified from time to time, the “Subsidiary Guaranty”),
certain Subsidiaries of the Parent Issuer have absolutely and unconditionally
guaranteed payment in full of the principal of, Make-Whole Amount and Net Loss,
if any, and interest on this Note and the performance by each of the Parent
Issuer and the Company of its obligations contained in the Note Purchase
Agreement all as more fully set forth in said Subsidiary Guaranty.
If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount and Net Loss) and with the effect provided in the Note Purchase
Agreement.




E-1(a)-2



--------------------------------------------------------------------------------






This Note shall be construed and enforced in accordance with, and the rights of
the Parent Issuer and the holder hereof shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would require the application of the laws of a jurisdiction other than such
State.


TELEDYNE TECHNOLOGIES INCORPORATED




By     
Name:     
Title:     






E-1(a)-3

--------------------------------------------------------------------------------






[FORM OF SERIES B NOTE]
THIS NOTE HAS NOT BEEN REGISTERED PURSUANT TO THE SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER THE SECURITIES LAWS OF ANY STATE. THIS NOTE MAY BE OFFERED OR
SOLD ONLY IF REGISTERED UNDER APPLICABLE SECURITIES LAWS OR IF AN EXEMPTION FROM
SUCH REGISTRATION IS AVAILABLE. THIS NOTE IS SUBJECT TO CERTAIN ADDITIONAL
RESTRICTIONS ON TRANSFER SET FORTH IN THE NOTE PURCHASE AGREEMENT (DEFINED
BELOW).

TELEDYNE TECHNOLOGIES INCORPORATED

0.92% SENIOR NOTE, SERIES B, DUE APRIL 18, 2023


No. [_______]    [Date]
€[__________]    PPN: 879360 C#0
FOR VALUE RECEIVED, the undersigned, TELEDYNE TECHNOLOGIES INCORPORATED (herein
called the “Parent Issuer”), a corporation organized and existing under the laws
of Delaware, hereby promises to pay to [_____________________] or registered
assigns, the principal sum of [______________] EUROS (or so much thereof as
shall not have been prepaid) on April 18, 2023 with interest (computed on the
basis of a 360‑day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate equal to 0.92% per annum, as may be adjusted pursuant to the
terms of the hereinafter defined Note Purchase Agreement, from the date hereof,
payable semi-annually, (i) with respect to the stated rate of interest, on the
18th day of April and October in each year and at maturity and (ii) with respect
to the Interest Rate Adjustment (if any), on the 18th day of April or October
next succeeding the Parent Issuer’s election to apply the Elevated Ratio (as
defined in the Note Purchase Agreement) and at maturity, in each case,
commencing on the 18th day of April or October next succeeding the date hereof,
until the principal hereof shall have become due and payable, and (b) to the
extent permitted by law, at a rate per annum from time to time equal to 2% above
the Applicable Interest Rate, on any overdue payment of interest and, during the
continuance of an Event of Default, on the unpaid balance hereof and on any
overdue payment of any Make-Whole Amount or Net Loss, payable semiannually as
aforesaid (or, at the option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount or Net Loss,
with respect to this Note are to be made in Euros at the principal office of
Bank of America, N.A. in New York, New York or at such other place as the Parent
Issuer shall have designated by written notice to the holder of this Note as
provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Guaranty Agreement, dated as of April 18, 2017
(as from time to time amended, supplemented or modified, the “Note Purchase
Agreement”), between the Parent Issuer, Teledyne Netherlands B.V. (the
“Company”) and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 21 of the Note Purchase


EXHIBIT 1(b)
(to Note Purchase and Guaranty Agreement)

--------------------------------------------------------------------------------





Agreement and (ii) made the representations set forth in Section 6.3 of the Note
Purchase Agreement, provided, that in lieu of such representation in
Section 6.3, such holder may (in reliance upon information provided by the
Parent Issuer and the Company, which shall not be unreasonably withheld) make a
representation to the effect that the purchase by any holder of any Note will
not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Parent Issuer may treat the person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and the Parent Issuer will not be affected by any notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
Pursuant to the Guaranty Agreement dated as of April 18, 2017 (as amended,
restated or otherwise modified from time to time, the “Subsidiary Guaranty”),
certain Subsidiaries of the Parent Issuer have absolutely and unconditionally
guaranteed payment in full of the principal of, Make-Whole Amount and Net Loss,
if any, and interest on this Note and the performance by each of the Parent
Issuer and the Company of its obligations contained in the Note Purchase
Agreement all as more fully set forth in said Subsidiary Guaranty.
If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount and Net Loss) and with the effect provided in the Note Purchase
Agreement.




E-1(b)-2



--------------------------------------------------------------------------------






This Note shall be construed and enforced in accordance with, and the rights of
the Parent Issuer and the holder hereof shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would require the application of the laws of a jurisdiction other than such
State.


TELEDYNE TECHNOLOGIES INCORPORATED




By     
Name:     
Title:     






E-1(b)-3

--------------------------------------------------------------------------------








[FORM OF SERIES C NOTE]
THIS NOTE HAS NOT BEEN REGISTERED PURSUANT TO THE SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER THE SECURITIES LAWS OF ANY STATE. THIS NOTE MAY BE OFFERED OR
SOLD ONLY IF REGISTERED UNDER APPLICABLE SECURITIES LAWS OR IF AN EXEMPTION FROM
SUCH REGISTRATION IS AVAILABLE. THIS NOTE IS SUBJECT TO CERTAIN ADDITIONAL
RESTRICTIONS ON TRANSFER SET FORTH IN THE NOTE PURCHASE AGREEMENT (DEFINED
BELOW).

TELEDYNE NETHERLANDS B.V.

0.92% SENIOR NOTE, SERIES C, DUE APRIL 18, 2023


No. [_______]    [Date]
€[__________]    PPN: N8502# AA5
FOR VALUE RECEIVED, the undersigned, TELEDYNE NETHERLANDS B.V. (herein called
the “Company”), a private limited liability company (besloten vennootschap)
incorporated and existing under the laws of The Netherlands, hereby promises to
pay to [_____________________] or registered assigns, the principal sum of
[______________] EUROS (or so much thereof as shall not have been prepaid) on
April 18, 2023 with interest (computed on the basis of a 360‑day year of twelve
30-day months) (a) on the unpaid balance hereof at the rate equal to 0.92% per
annum, as may be adjusted pursuant to the terms of the hereinafter defined Note
Purchase Agreement, from the date hereof, payable semi-annually, (i) with
respect to the stated rate of interest, on the 18th day of April and October in
each year and at maturity and (ii) with respect to the Interest Rate Adjustment
(if any), on the 18th day of April or October next succeeding the Company’s
election to apply the Elevated Ratio (as defined in the Note Purchase Agreement)
and at maturity, in each case, commencing on the 18th day of April or October
next succeeding the date hereof, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, at a rate per annum
from time to time equal to 2% above the Applicable Interest Rate, on any overdue
payment of interest and, during the continuance of an Event of Default, on the
unpaid balance hereof and on any overdue payment of any Make-Whole Amount or Net
Loss, payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount or Net Loss with
respect to this Note are to be made in Euros at the principal office of Bank of
America, N.A. in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Guaranty Agreement, dated as of April 18, 2017
(as from time to time amended, supplemented or modified, the “Note Purchase
Agreement”), between Teledyne Technologies Incorporated (the “Parent Issuer”),
the Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its


EXHIBIT 1(c)
(to Note Purchase and Guaranty Agreement)

--------------------------------------------------------------------------------





acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 21 of the Note Purchase Agreement and (ii) made the
representations set forth in Section 6.3 of the Note Purchase Agreement,
provided, that in lieu of such representation in Section 6.3, such holder may
(in reliance upon information provided by the Parent Issuer and the Company,
which shall not be unreasonably withheld) make a representation to the effect
that the purchase by any holder of any Note will not constitute a non-exempt
prohibited transaction under section 406(a) of ERISA. Unless otherwise
indicated, capitalized terms used in this Note shall have the respective
meanings ascribed to such terms in the Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Parent Issuer may treat the person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and the Company will not be affected by any notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
The Parent Issuer has absolutely and unconditionally guaranteed payment in full
of the principal of, Make-Whole Amount and Net Loss, if any, and interest on
this Note and the performance by the Company of its obligations contained in the
Note Purchase Agreement all as more fully set forth in the Note Purchase
Agreement.
Pursuant to the Guaranty Agreement dated as of April 18, 2017 (as amended,
restated or otherwise modified from time to time, the “Subsidiary Guaranty”),
certain Subsidiaries of the Parent Issuer have absolutely and unconditionally
guaranteed payment in full of the principal of, Make-Whole Amount and Net Loss,
if any, and interest on this Note and the performance by the Company of its
obligations contained in the Note Purchase Agreement all as more fully set forth
in said Subsidiary Guaranty.
If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount and Net Loss) and with the effect provided in the Note Purchase
Agreement.




E-1(c)-2



--------------------------------------------------------------------------------






This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder hereof shall be governed by, the law of the State of
New York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.


TELEDYNE NETHERLANDS B.V.




By     
Name:     
Title:     










E-1(c)-3

--------------------------------------------------------------------------------






[FORM OF SERIES D NOTE]
THIS NOTE HAS NOT BEEN REGISTERED PURSUANT TO THE SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER THE SECURITIES LAWS OF ANY STATE. THIS NOTE MAY BE OFFERED OR
SOLD ONLY IF REGISTERED UNDER APPLICABLE SECURITIES LAWS OR IF AN EXEMPTION FROM
SUCH REGISTRATION IS AVAILABLE. THIS NOTE IS SUBJECT TO CERTAIN ADDITIONAL
RESTRICTIONS ON TRANSFER SET FORTH IN THE NOTE PURCHASE AGREEMENT (DEFINED
BELOW).

TELEDYNE NETHERLANDS B.V.

1.09% SENIOR NOTE, SERIES D, DUE APRIL 18, 2024


No. [_______]    [Date]
€[__________]    PPN: N8502# AB3
FOR VALUE RECEIVED, the undersigned, TELEDYNE NETHERLANDS B.V. (herein called
the “Company”), a private limited liability company (besloten vennootschap)
incorporated and existing under the laws of The Netherlands, hereby promises to
pay to [_____________________] or registered assigns, the principal sum of
[______________] EUROS (or so much thereof as shall not have been prepaid) on
April 18, 2024 with interest (computed on the basis of a 360‑day year of twelve
30-day months) (a) on the unpaid balance hereof at the rate equal to 1.09% per
annum, as may be adjusted pursuant to the terms of the hereinafter defined Note
Purchase Agreement, from the date hereof, payable semi-annually, (i) with
respect to the stated rate of interest, on the 18th day of April and October in
each year and at maturity and (ii) with respect to the Interest Rate Adjustment
(if any), on the 18th day of April or October next succeeding the Company’s
election to apply the Elevated Ratio (as defined in the Note Purchase Agreement)
and at maturity, in each case, commencing on the 18th day of April or October
next succeeding the date hereof, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, at a rate per annum
from time to time equal to 2% above the Applicable Interest Rate, on any overdue
payment of interest and, during the continuance of an Event of Default, on the
unpaid balance hereof and on any overdue payment of any Make-Whole Amount or Net
Loss, payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount or Net Loss with
respect to this Note are to be made in Euros at the principal office of Bank of
America, N.A. in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Guaranty Agreement, dated as of April 18, 2017
(as from time to time amended, supplemented or modified, the “Note Purchase
Agreement”), between Teledyne Technologies Incorporated (the “Parent Issuer”),
the Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 21 of the


EXHIBIT 1(d)
(to Note Purchase and Guaranty Agreement)

--------------------------------------------------------------------------------





Note Purchase Agreement and (ii) made the representations set forth in
Section 6.3 of the Note Purchase Agreement, provided, that in lieu of such
representation in Section 6.3, such holder may (in reliance upon information
provided by the Parent Issuer and the Company, which shall not be unreasonably
withheld) make a representation to the effect that the purchase by any holder of
any Note will not constitute a non-exempt prohibited transaction under
section 406(a) of ERISA. Unless otherwise indicated, capitalized terms used in
this Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Parent Issuer may treat the person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and the Company will not be affected by any notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
The Parent Issuer has absolutely and unconditionally guaranteed payment in full
of the principal of, Make-Whole Amount and Net Loss, if any, and interest on
this Note and the performance by the Company of its obligations contained in the
Note Purchase Agreement all as more fully set forth in the Note Purchase
Agreement.
Pursuant to the Guaranty Agreement dated as of April 18, 2017 (as amended,
restated or otherwise modified from time to time, the “Subsidiary Guaranty”),
certain Subsidiaries of the Parent Issuer have absolutely and unconditionally
guaranteed payment in full of the principal of, Make-Whole Amount and Net Loss,
if any, and interest on this Note and the performance by the Company of its
obligations contained in the Note Purchase Agreement all as more fully set forth
in said Subsidiary Guaranty.
If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount and Net Loss) and with the effect provided in the Note Purchase
Agreement.




E-1(d)-2



--------------------------------------------------------------------------------






This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder hereof shall be governed by, the law of the State of
New York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.


TELEDYNE NETHERLANDS B.V.




By     
Name:     
Title:     










E-1(d)-3

--------------------------------------------------------------------------------


EXHIBIT 2.3 TO NOTE PURCHASE AND GUARANTY AGREEMENT


FORM OF SUBSIDIARY GUARANTY



--------------------------------------------------------------------------------

GUARANTY AGREEMENT
Dated as of April 18, 2017


€50,000,000 0.70% Senior Notes, Series A,
due April 18, 2022
€50,000,000 0.92% Senior Notes, Series B,
due April 18, 2023
€50,000,000 0.92% Senior Notes, Series C,
due April 18, 2023
€100,000,000 1.09% Senior Notes, Series D,
due April 18, 2024
of
TELEDYNE NETHERLANDS B.V.
AND
TELEDYNE TECHNOLOGIES INCORPORATED









--------------------------------------------------------------------------------






GUARANTY AGREEMENT


RE: €50,000,000 0.70% Senior Notes, Series A,
due April 18, 2022
€50,000,000 0.92% Senior Notes, Series B,
due April 18, 2023
€50,000,000 0.92% Senior Notes, Series C,
due April 18, 2023
€100,000,000 1.09% Senior Notes, Series D,
due April 18, 2024
This GUARANTY AGREEMENT dated as of April 18, 2017 (the or this “Guaranty”) is
entered into on a joint and several basis by each of the undersigned, together
with any entity which may become a party hereto by execution and delivery of a
Guaranty Supplement in substantially the form set forth as Exhibit A hereto (a
“Guaranty Supplement”) (which parties are hereinafter referred to individually
as a “Guarantor” and collectively as the “Guarantors”).
RECITALS
A.    Each Guarantor is a Subsidiary of Teledyne Technologies Incorporated, a
Delaware corporation (the “Parent Issuer”).
B.    In order to refinance certain debt and for general corporate purposes,
including acquisitions, the Parent Issuer and Teledyne Netherlands B.V., a
private limited liability company (besloten vennootschap) incorporated under the
laws of The Netherlands (the “Company”) have entered into that certain Note
Purchase and Guaranty Agreement dated as of April 18, 2017 (the “Note Purchase
Agreement”) between the Parent Issuer, the Company and each of the purchasers
named on Schedule A thereto (the “Initial Note Purchasers”; the Initial Note
Purchasers, together with their successors, assigns or any other future holder
of the Notes (as defined below), the “Holders”), providing for, inter alia, the
issue and sale by the Company to the Initial Note Purchasers of €50,000,000
0.70% Senior Notes, Series A, due April 18, 2022 (the “Series A Notes”),
€50,000,000 0.92% Senior Notes, Series B, due April 18, 2023 (the “Series B
Notes”), €50,000,000 0.92% Senior Notes, Series C, due April 18, 2023 (the
“Series C Notes”) and €100,000,000 1.09% Senior Notes, Series D, due April 18,
2024 (the “Series D Notes”and together with the Series A Notes, the Series B
Notes and the Series C Notes, collectively, the “Notes”).
C.    The Initial Note Purchasers have required as a condition to their purchase
of the Notes that the Parent Issuer and the Company cause each of the
undersigned to enter into this Guaranty and to cause each Subsidiary (as defined
in the Note Purchase Agreement) that after the date hereof delivers a guaranty
or otherwise becomes liable at any time, whether as a guarantor, borrower,
co-borrower or otherwise pursuant to any Bank Credit Agreement (as defined in
the Note Purchase Agreement), but subject to the terms of Section 9.7 of the
Note Purchase Agreement, to enter into a Guaranty Supplement, in each case as
security for the Notes and the Parent Issuer has agreed to cause each of the
undersigned to execute this Guaranty and to cause such Subsidiaries to execute





--------------------------------------------------------------------------------





a Guaranty Supplement, in each case in order to induce the Initial Note
Purchasers to purchase the Notes and thereby benefit the Parent Issuer, the
Company and its Subsidiaries by providing funds to refinance certain debt and
for general corporate purposes, including acquisitions.
D.    Each of the Guarantors will derive substantial direct and indirect benefit
from the sale of the Notes to the Initial Note Purchasers.
NOW, THEREFORE, as required by Section 4.10 of the Note Purchase Agreement and
in consideration of the premises and other good and valuable consideration, the
receipt and sufficiency whereof are hereby acknowledged, each Guarantor does
hereby covenant and agree, jointly and severally, as follows:
SECTION 1.
DEFINITIONS.

Capitalized terms used herein shall have the meanings set forth in the Note
Purchase Agreement unless herein defined or the context shall otherwise require.
SECTION 2.
GUARANTY OF NOTES AND NOTE PURCHASE AGREEMENT.

(a)    Subject to the limitation set forth in Section 2(b) hereof, each
Guarantor jointly and severally does hereby irrevocably, absolutely and
unconditionally guarantee unto the Holders: (1) the full and prompt payment of
the principal of, Make-Whole Amount and Net Loss, if any, interest on the Notes
from time to time outstanding and all other amounts from time to time owing by
the Parent Issuer and the Company under the Note Purchase Agreement and the
Notes, as and when such payments shall become due and payable whether by lapse
of time, upon redemption or prepayment, by extension or by acceleration or
declaration or otherwise (including (to the extent legally enforceable) interest
due on overdue payments of principal, Make-Whole Amount and Net Loss, if any, or
interest at the rate set forth in the Notes and interest accruing at the then
applicable rate provided in the Notes after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Parent Issuer or the Company, whether or not a claim
for post-filing or post-petition interest is allowed in such proceeding) in
Euros which at the time of payment or demand therefor shall be legal tender for
the payment of public and private debts, (2) the full and prompt performance and
observance by the Parent Issuer and the Company of each and all of the
obligations, covenants and agreements required to be performed or owed by the
Parent Issuer or the Company, as applicable, under the terms of the Notes and
the Note Purchase Agreement and (3) the full and prompt payment, upon demand by
any Holder, of all reasonable costs and expenses, legal or otherwise (including
reasonable attorneys’ fees), if any, as shall have been expended or incurred in
the protection or enforcement of any rights, privileges or liabilities in favor
of the Holders under or in respect of the Notes, the Note Purchase Agreement or
under this Guaranty or in any consultation or action in connection therewith or
herewith and in each and every case irrespective of the validity, regularity, or
enforcement of any of the Notes or Note Purchase Agreement or any of the terms
thereof or any other like circumstance or circumstances.


-2-



--------------------------------------------------------------------------------





(b)    The liability of each Guarantor under this Guaranty shall not exceed an
amount equal to a maximum amount as will, after giving effect to such maximum
amount and all other liabilities of such Guarantor, contingent or otherwise,
result in the obligations of such Guarantor hereunder not constituting a
fraudulent transfer, obligation or conveyance.
(c)    This Guaranty will terminate automatically (i) upon the indefeasible
payment in full of the Notes and all other amounts owing under the Note Purchase
Agreement, the Notes and this Guaranty and (ii) in part, as to any Guarantor,
upon (1) the release of such Guarantor pursuant to Section 2.3(b) of the Note
Purchase Agreement or (2) the consolidation, merger or transfer of substantially
all of the assets of such Guarantor pursuant to Section 10.5 or Section 10.6 of
the Note Purchase Agreement but subject to the terms of Section 2.3(b) of the
Note Purchase Agreement; provided however, that notwithstanding clause (i) of
this Section 2(c), after the indefeasible payment in full of the Notes and all
other amounts then owing under the Note Purchase Agreement, the Notes and this
Guaranty, this Guaranty shall continue with respect to any and all obligations
(including any indemnification obligations) arising under the Note Purchase
Agreement, the Notes or this Guaranty which by their express terms survive the
indefeasible payment in full of the Notes and all other amounts then owing under
the Note Purchase Agreement, the Notes and this Guaranty.
SECTION 3.
GUARANTY OF PAYMENT AND PERFORMANCE.

This is a guarantee of payment and performance and each Guarantor hereby waives,
to the fullest extent permitted by law, any right to require that any action on
or in respect of any Note or the Note Purchase Agreement be brought against the
Company, the Parent Issuer or any other Person or that resort be had to any
direct or indirect security for the Notes or for this Guaranty or any other
remedy. Any Holder may, at its option, proceed hereunder against any Guarantor
in the first instance to collect monies when due, the payment of which is
guaranteed hereby, without first proceeding against the Company, the Parent
Issuer or any other Person and without first resorting to any direct or indirect
security for the Notes or for this Guaranty or any other remedy. The liability
of each Guarantor hereunder shall in no way be affected or impaired by any
acceptance by any Holder of any direct or indirect security for, or other
guaranties of, any Indebtedness, liability or obligation of the Company, the
Parent Issuer or any other Person to any Holder or by any failure, delay,
neglect or omission by any Holder to realize upon or protect any such
guarantees, Indebtedness, liability or obligation or any notes or other
instruments evidencing the same or any direct or indirect security therefor or
by any approval, consent, waiver, or other action taken, or omitted to be taken
by any such Holder.
The covenants and agreements on the part of the Guarantors herein contained
shall take effect as joint and several covenants and agreements, and references
to the Guarantors shall take effect as references to each of them and none of
them shall be released from liability hereunder by reason of the guarantee
ceasing to be binding as a continuing security on any other of them.
SECTION 4.
GENERAL PROVISIONS RELATING TO THE GUARANTY.

(a)    Each Guarantor hereby consents and agrees that any Holder or Holders from
time to time, with or without any further notice to or assent from any other
Guarantor may, without in any


-3-



--------------------------------------------------------------------------------





manner affecting the liability of any Guarantor under this Guaranty, and upon
such terms and conditions as any such Holder or Holders may deem advisable:
(1)    extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the performance or
payment of any Indebtedness, liability or obligation of the Company, the Parent
Issuer or of any other Person secondarily or otherwise liable for any
Indebtedness, liability or obligations of the Company or the Parent Issuer on
the Notes, or waive any Default with respect thereto, or waive, modify, amend or
change any provision of any other agreement or this Guaranty; or
(2)    sell, release, surrender, modify, impair, exchange or substitute any and
all property, of any nature and from whomsoever received, held by, or for the
benefit of, any such Holder as direct or indirect security for the payment or
performance of any Indebtedness, liability or obligation of the Company, the
Parent Issuer or of any other Person secondarily or otherwise liable for any
Indebtedness, liability or obligation of the Parent Issuer on the Notes; or
(3)    settle, adjust or compromise any claim of the Parent Issuer against any
other Person secondarily or otherwise liable for any Indebtedness, liability or
obligation of the Company or the Parent Issuer on the Notes.
Each Guarantor hereby ratifies and confirms any such extension, renewal, change,
sale, release, waiver, surrender, exchange, modification, amendment, impairment,
substitution, settlement, adjustment or compromise and that the same shall be
binding upon it, and hereby waives, to the fullest extent permitted by law, any
and all defenses, counterclaims or offsets which it might or could have by
reason thereof, it being understood that such Guarantor shall at all times be
bound by this Guaranty and remain liable hereunder.
(b)    Each Guarantor hereby waives, to the fullest extent permitted by law:
(1)    notice of acceptance of this Guaranty by the Holders or of the creation,
renewal or accrual of any liability of the Parent Issuer or the Company, as
applicable,, present or future, or of the reliance of such Holders upon this
Guaranty (it being understood that every Indebtedness, liability and obligation
described in Section 2 hereof shall conclusively be presumed to have been
created, contracted or incurred in reliance upon the execution of this
Guaranty);
(2)    demand of payment by any Holder from the Company or the Parent Issuer or
any other Person indebted in any manner on or for any of the Indebtedness,
liabilities or obligations hereby guaranteed; and
(3)    presentment for the payment by any Holder or any other Person of the
Notes or any other instrument, protest thereof and notice of its dishonor to any
party thereto and to such Guarantor.


-4-



--------------------------------------------------------------------------------





The obligations of each Guarantor under this Guaranty and the rights of any
Holder to enforce such obligations by any proceedings, whether by action at law,
suit in equity or otherwise, shall not be subject to any reduction, limitation,
impairment or termination (other than by payment in full of the Notes and the
obligations of the Company or the Parent Issuer under the Note Purchase
Agreement), whether by reason of any claim of any character whatsoever or
otherwise and shall not be subject to any defense, set-off, counterclaim (other
than any compulsory counterclaim), recoupment or termination whatsoever.
(c)    The obligations of the Guarantors hereunder shall be binding upon the
Guarantors and their successors and assigns, and shall remain in full force and
effect until the entire principal, interest and Make-Whole Amount and Net Loss,
if any, on the Notes, all other obligations owing under the Note Purchase
Agreement and all other sums due pursuant to Section 2 shall have been paid and
such obligations shall not be affected, modified or impaired upon the happening
from time to time of any event, including without limitation any of the
following, whether or not with notice to or the consent of the Guarantors:
(1)    the genuineness, validity, regularity or enforceability of the Notes, the
Note Purchase Agreement or any other agreement or any of the terms of any
thereof, the continuance of any obligation on the part of the Company, the
Parent Issuer, any other Guarantors or any other Person on or in respect of the
Notes or under the Note Purchase Agreement or any other agreement or the power
or authority or the lack of power or authority of the Parent Issuer to issue the
Notes or the Company or the Parent Issuer to execute and deliver the Note
Purchase Agreement or any other agreement or of any other Guarantors to execute
and deliver this Guaranty or any other agreement or to perform any of its
obligations hereunder or the existence or continuance of the Company, the Parent
Issuer or any other Person as a legal entity; or
(2)    any default, failure or delay, willful or otherwise, in the performance
by the Company, the Parent Issuer, any other Guarantor or any other Person of
any obligations of any kind or character whatsoever under the Notes, the Note
Purchase Agreement, this Guaranty or any other agreement; or
(3)    any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of the Company, the Parent Issuer, any other Guarantor or any other
Person or in respect of the property of the Company, the Parent Issuer, any
other Guarantor or any other Person or any merger, consolidation,
reorganization, dissolution, liquidation, the sale of all or substantially all
of the assets of or winding up of the the Company, the Parent Issuer, any other
Guarantor or any other Person; or
(4)    impossibility or illegality of performance on the part of the Company,
the Parent Issuer, any other Guarantor or any other Person of its obligations
under the Notes, the Note Purchase Agreement, this Guaranty or any other
agreements; or
(5)    in respect of the Company, the Parent Issuer, any other Guarantors or any
other Person, any change of circumstances, whether or not foreseen or
foreseeable, whether


-5-



--------------------------------------------------------------------------------





or not imputable to the Company, the Parent Issuer, any other Guarantors or any
other Person, or other impossibility of performance through fire, explosion,
accident, labor disturbance, floods, droughts, embargoes, wars (whether or not
declared), civil commotion, acts of God or the public enemy, delays or failure
of suppliers or carriers, inability to obtain materials, action of any Federal
or state regulatory body or agency, change of law or any other causes affecting
performance, or any other force majeure, whether or not beyond the control of
the Company, the Parent Issuer, any other Guarantors or any other Person and
whether or not of the kind hereinbefore specified; or
(6)    any attachment, claim, demand, charge, Lien, order, process, encumbrance
or any other happening or event or reason, similar or dissimilar to the
foregoing, or any withholding or diminution at the source, by reason of any
taxes, assessments, expenses, Indebtedness, obligations or liabilities of any
character, foreseen or unforeseen, and whether or not valid, incurred by or
against the Company, the Parent Issuer, any Guarantor or any other Person or any
claims, demands, charges or Liens of any nature, foreseen or unforeseen,
incurred by the Company, the Parent Issuer, any Guarantor or any other Person,
or against any sums payable in respect of the Notes or under the Note Purchase
Agreement or this Guaranty, so that such sums would be rendered inadequate or
would be unavailable to make the payments herein provided; or
(7)    any order, judgment, decree, ruling or regulation (whether or not valid)
of any court of any nation or of any political subdivision thereof or any body,
agency, department, official or administrative or regulatory agency of any
thereof or any other action, happening, event or reason whatsoever which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
performance by the Company, the Parent Issuer, any Guarantor or any other Person
of its respective obligations under or in respect of the Notes, the Note
Purchase Agreement, this Guaranty or any other agreement; or
(8)    the failure of any Guarantor to receive any benefit from or as a result
of its execution, delivery and performance of this Guaranty; or
(9)    any failure or lack of diligence in collection or protection, failure in
presentment or demand for payment, protest, notice of protest, notice of default
and of nonpayment, any failure to give notice to any Guarantor of failure of the
Company, the Parent Issuer, any Guarantor or any other Person to keep and
perform any obligation, covenant or agreement under the terms of the Notes, the
Note Purchase Agreement, this Guaranty or any other agreement or failure to
resort for payment to the Company, the Parent Issuer, any other Guarantor or to
any other Person or to any other guaranty or to any property, security, Liens or
other rights or remedies; or
(10)    the acceptance of any additional security or other guaranty, the advance
of additional money to the Company, the Parent Issuer or any other Person, the
renewal or extension of the Notes or amendments, modifications, consents or
waivers with respect to the Notes, the Note Purchase Agreement or any other
agreement, or the sale, release, substitution or exchange of any security for
the Notes; or


-6-



--------------------------------------------------------------------------------





(11)    any merger or consolidation of the Company, the Parent Issuer, any other
Guarantor or any other Person into or with any other Person or any sale, lease,
transfer or other disposition of any of the assets of the Company, the Parent
Issuer, any other Guarantor or any other Person to any other Person, or any
change in the ownership of any shares of the Company, the Parent Issuer, any
other Guarantor or any other Person; or
(12)    any defense whatsoever that: (i) the Company, the Parent Issuer or any
other Person might have to the payment of the Notes (principal, Make-Whole
Amount and Net Loss, if any, or interest), other than payment thereof in Federal
or other immediately available funds, or (ii) the Company, the Parent Issuer or
any other Person might have to the performance or observance of any of the
provisions of the Notes, the Note Purchase Agreement or any other agreement,
whether through the satisfaction or purported satisfaction by the Company, the
Parent Issuer, any other Guarantor or any other Person of its debts due to any
cause such as bankruptcy, insolvency, receivership, merger, consolidation,
reorganization, dissolution, liquidation, winding-up or otherwise, other than
the defense of indefeasible payment in full in cash of the Notes; or
(13)    any act or failure to act with regard to the Notes, the Note Purchase
Agreement, this Guaranty or any other agreement or anything which might vary the
risk of any Guarantor or any other Person; or
(14)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Guarantor or any other Person in respect of
the obligations of any Guarantor or other Person under this Guaranty or any
other agreement, other than the defense of indefeasible payment in full in cash
of the Notes;
provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of each Guarantor shall be
absolute and unconditional and shall not be discharged, impaired or varied
except by the payment of the principal of, Make-Whole Amount and Net Loss, if
any, and interest on the Notes in accordance with their respective terms
whenever the same shall become due and payable as in the Notes provided and all
other sums due and payable under the Note Purchase Agreement, at the place
specified in and all in the manner and with the effect provided in the Notes and
the Note Purchase Agreement, as each may be amended or modified from time to
time. Without limiting the foregoing, it is understood that repeated and
successive demands may be made and recoveries may be had hereunder as and when,
from time to time, the Company or the Parent Issuer shall default under or in
respect of the terms of the Notes or the Note Purchase Agreement and that
notwithstanding recovery hereunder for or in respect of any given default or
defaults by the Company or the Parent Issuer under the Notes or the Note
Purchase Agreement, this Guaranty shall remain in full force and effect and
shall apply to each and every subsequent default.
(d)    All rights of any Holder may be transferred or assigned at any time and
shall be considered to be transferred or assigned at any time or from time to
time upon the transfer of such


-7-



--------------------------------------------------------------------------------





Note whether with or without the consent of or notice to the Guarantors under
this Guaranty or to the Company or the Parent Issuer.
(e)    To the extent of any payments made under this Guaranty, the Guarantors
shall be subrogated to the rights of the Holder or Holders upon whose Notes such
payment was made, but each Guarantor covenants and agrees that such right of
subrogation shall be junior and subordinate in right of payment to the prior
indefeasible final payment in cash in full of all amounts due and owing by the
Company or the Parent Issuer with respect to the Notes and the Note Purchase
Agreement and by the Guarantors under this Guaranty, and the Guarantors shall
not take any action to enforce such right of subrogation, and the Guarantors
shall not accept any payment in respect of such right of subrogation, until all
amounts due and owing by the Company or the Parent Issuer under or in respect of
the Notes and the Note Purchase Agreement and all amounts due and owing by the
Guarantors hereunder have indefeasibly been finally paid in cash in full. If any
amount shall be paid to any Guarantor in violation of the preceding sentence at
any time prior to the indefeasible payment in cash in full of the Notes and all
other amounts payable under the Notes, the Note Purchase Agreement and this
Guaranty, such amount shall be held in trust for the benefit of the Holders and
shall forthwith be paid to the Holders to be credited and applied to the amounts
due or to become due with respect to the Notes and all other amounts payable
under the Note Purchase Agreement and this Guaranty, whether matured or
unmatured. Each Guarantor acknowledges that it has received direct and indirect
benefits from the financing arrangements contemplated by the Note Purchase
Agreement and that the waiver set forth in this paragraph (e) is knowingly made
as a result of the receipt of such benefits.
(f)    The Guarantors hereby agree, as among themselves, that if any Guarantor
shall become an Excess Funding Guarantor (as defined below) (but subject to the
succeeding provisions of this Section 4(f)), pay to such Excess Funding
Guarantor an amount equal to such Guarantor’s Pro Rata Share (as defined below
and determined, for this purpose, without reference to the properties, assets,
liabilities and debts of such Excess Funding Guarantor) of such Excess Payment
(as defined below). The payment obligation of any Guarantor to any Excess
Funding Guarantor under this Section 4(f) shall be subordinate and subject in
right of payment to the prior payment in full of the obligations of such
Guarantor under the other provisions of this Guaranty, and such Excess Funding
Guarantor shall not exercise any right or remedy with respect to such excess
until payment and satisfaction in full of all of such obligations. For purposes
hereof, (a) “Excess Funding Guarantor” shall mean, in respect of any obligations
arising under the other provisions of this Guaranty (hereafter, the “Guarantied
Obligations”), a Guarantor that has paid an amount in excess of its Pro Rata
Share of the Guarantied Obligations; (b) “Excess Payment” shall mean, in respect
of any Guarantied Obligations, the amount paid by an Excess Funding Guarantor in
excess of its Pro Rata Share of such Guarantied Obligations; and (c) “Pro Rata
Share”, for the purposes of this Section 4(f), shall mean, for any Guarantor,
the ratio (expressed as a percentage) of (i) the amount by which the aggregate
present fair saleable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair saleable value of all assets and other properties of the
the Company, the Parent Issuer and all of the Guarantors exceeds the amount of
all of the debts and liabilities (including contingent, subordinated, unmatured,
and unliquidated liabilities, but


-8-



--------------------------------------------------------------------------------





excluding the obligations of the Company, the Parent Issuer under the Note
Purchase Agreement and the Guarantors hereunder) of the Company, the Parent
Issuer and all of the Guarantors, all as of the date of the Closing (if any
Guarantor becomes a party hereto subsequent to the date of the Closing, then for
the purposes of this Section 4(f) such subsequent Guarantor shall be deemed to
have been a Guarantor as of the date of the Closing and the information
pertaining to, and only pertaining to, such Guarantor as of the date such
Guarantor became a Guarantor shall be deemed true as of the date of the
Closing).
(g)    Each Guarantor agrees that to the extent the Company, the Parent Issuer,
any other Guarantor or any other Person makes any payment on any Note, which
payment or any part thereof is subsequently invalidated, voided, declared to be
fraudulent or preferential, set aside, recovered, rescinded or is required to be
retained by or repaid to a trustee, receiver, or any other Person under any
bankruptcy code, common law, or equitable cause, then and to the extent of such
payment, the obligation or the part thereof intended to be satisfied shall be
revived and continued in full force and effect with respect to the Guarantors’
obligations hereunder, as if said payment had not been made. The liability of
the Guarantors hereunder shall not be reduced or discharged, in whole or in
part, by any payment to any Holder from any source that is thereafter paid,
returned or refunded in whole or in part by reason of the assertion of a claim
of any kind relating thereto, including, but not limited to, any claim for
breach of contract, breach of warranty, preference, illegality, invalidity, or
fraud asserted by any account debtor or by any other Person.
(h)    No Holder shall be under any obligation: (1) to marshal any assets in
favor of the Guarantors or in payment of any or all of the liabilities of the
Company or the Parent Issuer under or in respect of the Notes or the obligations
of the Guarantors hereunder or (2) to pursue any other remedy that the
Guarantors may or may not be able to pursue themselves and that may lighten the
Guarantors’ burden, any right to which each Guarantor hereby expressly waives.
(i)    The obligations of each Guarantor under this Guaranty rank pari passu in
right of payment with all other Indebtedness of such Guarantor which is not
secured or which is not expressly subordinated in right of payment to any other
Indebtedness of such Guarantor.
SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE GUARANTORS.

Each Guarantor represents and warrants to each Holder that:
(a)    Such Guarantor is a corporation or other legal entity duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Such Guarantor has the
power and authority to own or hold under lease the properties it purports to own
or hold under lease, to transact the business it transacts and proposes to
transact, to execute and deliver this Guaranty and to perform the provisions
hereof.


-9-



--------------------------------------------------------------------------------





(b)    This Guaranty has been duly authorized by all necessary action on the
part of such Guarantor, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor enforceable against such Guarantor in accordance
with its terms, except as such enforceability may be limited by (1) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (2) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
(c)    The execution, delivery and performance by such Guarantor of this
Guaranty will not (1) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of such Guarantor under (i) any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, (ii) charter document or by-laws (or similar
organizational documents), or (iii) any other agreement or instrument to which
such Guarantor is bound or by which such Guarantor may be bound or affected,
(2) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to such Guarantor or (3) violate any provision
of any statute or other rule or regulation of any Governmental Authority
applicable to such Guarantor, except, in each case, in such instances that would
not reasonably be expected to have a Material Adverse Effect.
(d)    No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by such Guarantor of this Guaranty.
(e)    After giving effect to the limitation set forth in Section 2(b) hereof,
such Guarantor is solvent, has capital not unreasonably small in relation to its
business or any contemplated or undertaken transaction and has assets having a
value both at fair valuation and at present fair salable value greater than the
amount required to pay its debts as they become due and greater than the amount
that will be required to pay its probable liability on its existing debts as
they become absolute and matured. Such Guarantor does not intend to incur, or
believe or should have believed that it will incur, debts beyond its ability to
pay such debts as they become due. After giving effect to the limitation set
forth in Section 2(b) hereof, such Guarantor will not be rendered insolvent by
the execution and delivery of, and performance of its obligations under, this
Guaranty. Such Guarantor does not intend to hinder, delay or defraud its
creditors by or through the execution and delivery of, or performance of its
obligations under, this Guaranty.
SECTION 6.
GUARANTOR COVENANTS.

From and after the date of issuance of the Notes by the Company and continuing
so long as any amount remains unpaid thereon each Guarantor agrees to comply
with the terms and provisions of Sections 9.1, 9.2, 9.3, 9.4 and 9.5 of the Note
Purchase Agreement, insofar as such provisions apply to such Guarantor, as if
said Sections were set forth herein in full.






-10-



--------------------------------------------------------------------------------





SECTION 7.
PAYMENTS FREE AND CLEAR OF TAXES.

Each payment by any Guarantor shall be made, under all circumstances, without
setoff, counterclaim or reduction for, and free from and clear of, and without
deduction for or because of, any and all present or future taxes, levies,
imposts, duties, fees, charges, deductions, withholding, restrictions or
conditions of any nature whatsoever (hereinafter called “Relevant Taxes”)
imposed, levied, collected, assessed, deducted or withheld by the government of
any country or jurisdiction (or any authority therein or thereof) other than the
United States of America from or through which payments hereunder or on or in
respect of the Notes are actually made (each a “Taxing Jurisdiction”), unless
such imposition, levy, collection, assessment, deduction, withholding or other
restriction or condition is required by law. If a Guarantor is required by law
to make any payment under this Guaranty subject to such deduction, withholding
or other restriction or condition, then such Guarantor shall forthwith (i) pay
over to the government or taxing authority imposing such tax the full amount
required to be deducted, withheld from or otherwise paid by such Guarantor
(including the full amount required to be deducted or withheld from or otherwise
paid by such Guarantor in respect of the Tax Indemnity Amounts (as defined
below)); (ii) pay each Holder such additional amounts (“Tax Indemnity Amounts”)
as may be necessary in order that the net amount of every payment made to each
Holder, after provision for payment of such Relevant Taxes (including any
required deduction, withholding or other payment of tax on or with respect to
such Tax Indemnity Amounts), shall be equal to the amount which such holder
would have received had there been no imposition, levy, collection, assessment,
deduction, withholding or other restriction or condition. Notwithstanding the
provisions of this Section 7, no such Tax Indemnity Amounts shall be payable for
or on account of any tax, assessment or other governmental charge that is
imposed or withheld by reason of the failure of the Holder to complete, execute
and deliver to such Guarantor any form or document to the extent applicable to
such Holder that may be required by law or by reason of administration of such
law and which is reasonably requested in writing to be delivered by such
Guarantor in order to enable such Guarantor to make payments pursuant to this
Section 7 without deduction or withholding for taxes, assessments or
governmental charges, or with deduction or withholding of such lesser amount,
which form or document shall be delivered within one hundred twenty days of a
written request therefor by such Guarantor. If in connection with the payment of
any such Tax Indemnity Amounts, any Holder that is a United States person within
the meaning of the Code or a foreign person engaged in a trade or business
within the United States of America, incurs taxes imposed by the United States
of America or any political subdivision or taxing authority therein (“United
States Taxes”) on such Tax Indemnity Amounts, such Guarantor shall pay to such
Holder such further amount as will insure that the net amount actually received
by that Holder (taking into account any withholding or deduction in respect of
any such further amount) is equal to the amount which such Holder would have
received after all United States Taxes on such Tax Indemnity Amounts and on any
further amount had such withholding or deduction not been made. If any payment
is made by any Guarantor to or for the account of the Holder of any Note after
deduction for or on account of any Relevant Taxes, and increased payments are
made by any Guarantor pursuant to this Paragraph, then, if such Holder
determines that it has received or been granted a refund or received the benefit
of a credit of such Relevant Taxes, such Holder shall, to the extent that it can
do so without prejudice to the retention of the amount of such refund or credit,
reimburse to the Guarantors such amount as such Holder shall determine to be
attributable to the Relevant Taxes or deduction or withholding. Nothing herein
contained shall interfere with the right


-11-



--------------------------------------------------------------------------------





of the Holder of any Note to arrange its tax affairs in whatever manner it
thinks fit and, in particular, no Holder of any Note shall be under any
obligation to claim relief from its corporate profits or similar tax liability
in respect of such Relevant Tax in priority to any other claims, reliefs,
credits or deductions available to it or oblige any Holder of any Note to
disclose any information relating to its tax affairs or any computations in
respect thereof.
SECTION 8.
GOVERNING LAW.

(a)    This Guaranty shall be governed by and construed in accordance with the
laws of the state of New York applicable therein.
(b)    Each Guarantor hereby (1) irrevocably submits and consents to the
jurisdiction of the federal court located within the County of New York, State
of New York (or if such court lacks jurisdiction, the State courts located
therein), and irrevocably agrees that all actions or proceedings relating to
this Guaranty may be litigated in such courts, and (2) waives any objection
which it may have based on improper venue or forum non conveniens to the conduct
of any proceeding in any such court and waives personal service of any and all
process upon it, and (3) consents that all such service of process be made by
delivery to it at the address of such Person set forth in Section 11 below or to
its agent referred to below at such agent’s address set forth below (with a
courtesy copy to such Guarantor at the address set forth in Section 11) and that
service so made shall be deemed to be completed upon actual receipt. If any
Guarantor who delivers a Guaranty Supplement is not organized under the laws of
the United States, any state thereof or the District of Columbia, such Guarantor
shall, in connection with the delivery of a Guaranty Supplement, irrevocably
appoint an agent for the purpose of accepting service of any process within the
State of New York. Nothing contained in this section shall affect the right of
any Holder to serve legal process in any other manner permitted by law or to
bring any action or proceeding in the courts of any jurisdiction against a
Guarantor or to enforce a judgment obtained in the courts of any other
jurisdiction.
(c)    The parties hereto waive any right to have a jury participate in
resolving any dispute, whether sounding in contract, tort, or otherwise, between
them arising out of, connected with, related to or incidental to the
relationship established between them in connection with this Guaranty, any
financing agreement, any loan party document or any other instrument, document
or agreement executed or delivered in connection herewith or the transactions
related hereto. The parties hereto hereby agree and consent that any such claim,
demand, action or cause of action shall be decided by court trial without a jury
and that any of them may file an original counterpart or a copy of this Guaranty
with any court as written evidence of the consent of the parties hereto to the
waiver of their right to trial by jury.
SECTION 9.
JUDGMENTS.

Any payment made by a Guarantor to any Holder for the account of any such Holder
in respect of any amount payable by such Guarantor shall be made in Euros. Any
amount received or recovered by such Holder other than in Euros (whether as a
result of, or of the enforcement of, a judgment or order of any court, or in the
liquidation or dissolution of such Guarantor or otherwise) in respect of any
such sum expressed to be due hereunder or under the Notes shall constitute a


-12-



--------------------------------------------------------------------------------





discharge of such Guarantor only to the extent of the amount of Euros which such
Holder is able, in accordance with normal banking procedures, to purchase with
the amount so received or recovered in that other currency on the date of the
receipt or recovery (or, if it is not practicable to make that purchase on such
date, on the first date on which it is practicable to do so). If the amount of
Euros so purchased is less than the amount of Euros expressed to be due
hereunder or under the Notes, the Company shall indemnify such Holder against
any loss sustained by such Holder as a result, and in any event, such Guarantor
shall indemnify such Holder against the cost of making any such purchase. These
indemnities shall constitute a separate and independent obligation from the
other obligations herein, shall give rise to a separate and independent cause of
action, shall apply irrespective of any indulgence granted by any such Holder,
shall continue in full force and effect despite any judgment, order, claim or
proof for a liquidated amount in respect of any such sum due hereunder or any
judgment or order and shall survive the payment of the Notes and the termination
of this Guaranty.
SECTION 10.
AMENDMENTS, WAIVERS AND CONSENTS.

(a)    This Guaranty may be amended, and the observance of any term hereof may
be waived (either retroactively or prospectively), with (and only with) the
written consent of each Guarantor and the Required Holders; provided, however,
that any amendment hereof with respect to the liability of a Guarantor under
this Guaranty pursuant to Section 2(b) hereof shall not require the written
consent of the Guarantors or the Required Holders and shall be deemed to have
been automatically consented to by the Guarantors and each Holder.
(b)    The Guarantors (or the Parent Issuer or the Company) will provide each
Holder (irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such Holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof. The Guarantors (or the Parent Issuer or the Company) will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 10 to each Holder promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite Holders.
(c)    The Guarantors will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of fee or otherwise, or grant any security, to
any Holder as consideration for or as an inducement to the entering into by any
Holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted, on the same terms, ratably to each Holder even if such Holder did not
consent to such waiver or amendment.
(d)    Any amendment or waiver consented to as provided in this Section 10
applies equally to all Holders and is binding upon them and upon each future
holder and upon the Guarantors. No such amendment or waiver will extend to or
affect any obligation, covenant or agreement not expressly amended or waived or
impair any right consequent thereon. No course of dealing between the Guarantors
and any Holder nor any delay in exercising any rights hereunder shall operate as
a


-13-



--------------------------------------------------------------------------------





waiver of any rights of any Holder. As used herein, the term “this Guaranty” and
references thereto shall mean this Guaranty as it may from time to time be
amended or supplemented.
(e)    Solely for the purpose of determining whether the Holders of the
requisite percentage of the aggregate principal amount of Notes then outstanding
approved or consented to any amendment, waiver or consent to be given under this
Guaranty, Notes directly or indirectly owned by any Guarantor, the Company, the
Parent Issuer or any of their respective subsidiaries or Affiliates shall be
deemed not to be outstanding.
SECTION 11.
NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:
(1)    if to an Initial Note Purchaser or such Initial Note Purchaser’s nominee,
to such Initial Note Purchaser or such Initial Note Purchaser’s nominee at the
address specified for such communications in Schedule A to the Note Purchase
Agreement, or at such other address as such Initial Note Purchaser or such
Initial Note Purchaser’s nominee shall have specified to any Guarantor, the
Company or the Parent Issuer in writing,
(2)    if to any other Holder, to such Holder at such address as such Holder
shall have specified to any Guarantor, the Company or the Parent Issuer in
writing, or
(3)    if to any Guarantor, to such Guarantor c/o the Parent Issuer at its
address set forth at the beginning of the Note Purchase Agreement to the
attention of Melanie S. Cibik, Senior Vice President, General Counsel, Chief
Compliance Officer and Secretary, or at such other address or to the attention
of such other person as such Guarantor shall have specified to the Holders in
writing.
Notices under this Section 11 will be deemed given only when actually received.
Each document, instrument, financial statement, report, notice or other
communication delivered in connection with this Guaranty shall be in English or
accompanied by an English translation thereof.
This Guaranty has been prepared and signed in English and the parties hereto
agree that the English version hereof and thereof (to the maximum extent
permitted by applicable law) shall be the only version valid for the purpose of
the interpretation and construction hereof and thereof notwithstanding the
preparation of any translation into another language hereof or thereof, whether
official or otherwise or whether prepared in relation to any proceedings which
may be brought in any jurisdiction in respect hereof or thereof.


-14-



--------------------------------------------------------------------------------





SECTION 12.
MISCELLANEOUS.

(a)    No remedy herein conferred upon or reserved to any Holder is intended to
be exclusive of any other available remedy or remedies, but each and every such
remedy shall be cumulative and shall be in addition to every other remedy given
under this Guaranty now or hereafter existing at law or in equity. No delay or
omission to exercise any right or power accruing upon any default, omission or
failure of performance hereunder shall impair any such right or power or shall
be construed to be a waiver thereof but any such right or power may be exercised
from time to time and as often as may be deemed expedient. In order to entitle
any Holder to exercise any remedy reserved to it under the Guaranty, it shall
not be necessary for such Holder to physically produce its Note in any
proceedings instituted by it or to give any notice, other than such notice as
may be herein expressly required.
(b)    The Guarantors will pay all sums becoming due under this Guaranty by the
method and at the address specified in the Note Purchase Agreement, or by such
other method or at such other address as any Holder shall have from time to time
specified to the Guarantors in writing for such purpose, without the
presentation or surrender of this Guaranty or any Note.
(c)    Any provision of this Guaranty that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
(d)    If the whole or any part of this Guaranty shall be now or hereafter
become unenforceable against any one or more of the Guarantors for any reason
whatsoever or if it is not executed by any one or more of the Guarantors, this
Guaranty shall nevertheless be and remain fully binding upon and enforceable
against each other Guarantor as if it had been made and delivered only by such
other Guarantors.
(e)    This Guaranty shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of each Holder and its successors and
assigns so long as its Notes remain outstanding and unpaid.
(f)    This Guaranty may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
SECTION 13.
INDEMNITY.

To the fullest extent of applicable law, each Guarantor shall indemnify and save
each Holder harmless from and against any losses which may arise by virtue of
any of the obligations hereby guaranteed being or becoming for any reason
whatsoever in whole or in part void, voidable, contrary to law, invalid,
ineffective or otherwise unenforceable by the Holder or any of them in
accordance


-15-



--------------------------------------------------------------------------------





with its terms (all of the foregoing collectively, an “Indemnifiable
Circumstance”). For greater certainty, these losses shall include without
limitation all obligations hereby guaranteed which would have been payable by
the Company or the Parent Issuer but for the existence of an Indemnifiable
Circumstance, net of any withholding or deduction of or on account of any
Relevant Tax in accordance with Section 7 hereof; provided, however, that the
extent of the Guarantor’s aggregate liability under this Section 13 shall not at
any time exceed the amount (but for any Indemnifiable Circumstance) otherwise
guaranteed pursuant to Section 2.
[Intentionally Blank]


-16-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
by an authorized representative as of this 18th day of April, 2017.


[INSERT AS APPROPRIATE]


By:________________________
Name:_____________________
Title:______________________


-17-



--------------------------------------------------------------------------------





Accepted and Agreed:


TELEDYNE TECHNOLOGIES INCORPORATED
By:    
Name:    
Title:     


TELEDYNE NETHERLANDS B.V.


By:    
Name:    
Title:     






-18-



--------------------------------------------------------------------------------






GUARANTY SUPPLEMENT
To the Holders of the Notes, (as hereinafter defined) of Teledyne Netherlands
B.V. (the “Company”) and Teledyne Technologies Incorporated (the “Parent
Issuer”)
Ladies and Gentlemen:
WHEREAS, in order to refinance certain debt and for general corporate purposes,
including acquisitions, the Company and the Parent Issuer, as applicable, issued
€50,000,000 0.70% Senior Notes, Series A, due April 18, 2022 (the “Series A
Notes”), €50,000,000 0.92% Senior Notes, Series B, due April 18, 2023 (the
“Series B Notes”), €50,000,000 0.92% Senior Notes, Series C, due April 18, 2023
(the “Series C Notes”) and €100,000,000 1.09% Senior Notes, Series D, due April
18, 2024 (the “Series D Notes” and together with the Series A Notes, the Series
B Notes and the Series C Notes, collectively, the “Notes”), pursuant to that
certain Note Purchase and Guaranty Agreement dated as of April 18, 2017 (the
“Note Purchase Agreement”) by and among the Company, the Parent Issuer and each
of the purchasers named on Schedule A thereto (the “Initial Note Purchasers”).
WHEREAS, as a condition precedent to their purchase of the Notes, the Initial
Note Purchasers required that certain subsidiaries of the Parent Issuer enter
into a Guaranty Agreement as security for the Notes (the “Guaranty”).
Pursuant to Section 9.7 of the Note Purchase Agreement, the Parent Issuer has
agreed to cause the undersigned, ______________, a ______________ organized
under the laws of _______________ (the “Additional Guarantor”), to join in the
Guaranty. In accordance with the requirements of the Guaranty, the Additional
Guarantor desires to amend the definition of Guarantor (as the same may have
been heretofore amended) set forth in the Guaranty attached hereto so that at
all times from and after the date hereof, the Additional Guarantor shall be
jointly and severally liable as set forth in the Guaranty for the obligations of
the Company and the Parent Issuer under the Note Purchase Agreement and Notes to
the extent and in the manner set forth in the Guaranty.
The undersigned is the duly elected ______________ of the Additional Guarantor,
a subsidiary of the Parent Issuer, and is duly authorized to execute and deliver
this Guaranty Supplement to each of you. The execution by the undersigned of
this Guaranty Supplement shall evidence its consent to and acknowledgment and
approval of the terms set forth herein and in the Guaranty and by such execution
the Additional Guarantor shall be deemed to have made in favor of the Holders
the representations and warranties set forth in Section 5 of the Guaranty.
Upon execution of this Guaranty Supplement, the Guaranty shall be deemed to be
amended as set forth above. Except as amended herein, the terms and provisions
of the Guaranty are hereby ratified, confirmed and approved in all respects.


EXHIBIT A TO EXHIBIT 2.3
(to Note Purchase and Guaranty Agreement)

--------------------------------------------------------------------------------





Any and all notices, requests, certificates and other instruments (including the
Notes) may refer to the Guaranty without making specific reference to this
Guaranty Supplement, but nevertheless all such references shall be deemed to
include this Guaranty Supplement unless the context shall otherwise require.
Dated: _________________, _____.




[NAME OF ADDITIONAL GUARANTOR]






By         
Its






-2-



--------------------------------------------------------------------------------






FORM OF OPINION OF GENERAL COUNSEL
TO THE PARENT ISSUER
The closing opinion of Melanie S. Cibik, Senior Vice President, General Counsel,
Chief Compliance Officer and Secretary of the Parent Issuer, which is called for
by Section 4.4 of the Note Purchase Agreement, shall be dated the date of
Closing and addressed to the Purchasers, shall be reasonably satisfactory in
scope and form to each Purchaser and shall be to the effect that:
1.    The Parent Issuer is a corporation, validly existing and in good standing
under the laws of its jurisdiction of incorporation and has the corporate power
and authority to execute and perform the Note Purchase Agreement and to issue
the Series A Notes and the Series B Notes.
2.    The Note Purchase Agreement has been duly authorized by all necessary
corporate action on the part of the Parent Issuer, has been duly executed and
delivered by the Parent Issuer and constitutes the legal, valid and binding
contract of the Parent Issuer and the Company enforceable against the Parent
Issuer and the Company in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance and similar laws affecting creditors’ rights
generally, and general principles of equity (regardless of whether the
application of such principles is considered in a proceeding in equity or at
law).
3.    The Series A Notes and the Series B Notes have been duly authorized by all
necessary corporate action on the part of the Parent Issuer, have been duly
executed and delivered by the Parent Issuer and the Notes constitute the legal,
valid and binding contract of the Company or the Parent Issuer, as applicable,
enforceable against the Company or the Parent Issuer, as applicable, in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
conveyance and similar laws affecting creditors’ rights generally, and general
principles of equity (regardless of whether the application of such principles
is considered in a proceeding in equity or at law).
4.    The Subsidiary Guaranty has been duly authorized by all necessary
corporate or other organizational action on the part of each Subsidiary
Guarantor, has been duly executed and delivered by each Subsidiary Guarantor and
constitutes the legal, valid and binding contract of each such Subsidiary
Guarantor enforceable against such Subsidiary Guarantor in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting creditors’ rights generally, and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law).
5.    No approval, consent or withholding of objection on the part of, or
filing, registration or qualification with, any governmental body, Federal or
state, is necessary on the part of the Parent Issuer or any Subsidiary Guarantor
in connection with the execution and delivery of the Note Purchase Agreement,
the Notes or the Subsidiary Guaranty, except for such approvals, consents, or
withholdings of objection, or filings, registrations or


EXHIBIT 4.4(a)(i)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------





qualifications whose failure to have been obtained would not, individually or in
the aggregate, have a Material Adverse Effect.
6.    Assuming a use of proceeds of the sale of the Notes in accordance with
Section 5.14 of the Note Purchase Agreement, neither the issuance of the Notes
nor the application of the proceeds of the sale of the Notes will violate or
result in a violation of Section 7 of the Securities Exchange Act of 1934, as
amended, or Regulation T, U or X of the Board of Governors of the Federal
Reserve System issued pursuant thereto.
7.    Based in part on the representations of the Purchasers set forth in
Section 6 of the Note Purchase Agreement, the issuance, sale and delivery of the
Notes and the execution and delivery of the Subsidiary Guaranty by the
Subsidiary Guarantors under the circumstances contemplated by the Note Purchase
Agreement and the Subsidiary Guaranty do not, under existing law, require the
registration of the Notes or the Subsidiary Guaranty under the Securities Act of
1933, as amended, or the qualification of an indenture under the Trust Indenture
Act of 1939, as amended.
8.    Neither the Company nor the Parent Issuer is an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.
9.    There are no actions, suits or proceedings pending or, to my knowledge
after due inquiry, threatened against the Parent Issuer, the Company or any
other Subsidiary in any court or before any Governmental Authority which, if
adversely determined, would have a Material Adverse Effect.
10.    Each Subsidiary Guarantor is a corporation or limited liability company,
validly existing and in good standing under the laws of its jurisdiction of
organization.
11.    The issuance and sale of the Notes, the execution, delivery and
performance by the Parent Issuer and the Company of the Note Purchase Agreement,
and the execution, delivery and performance by each Subsidiary Guarantor of the
Subsidiary Guaranty do not violate, or conflict with, constitute a default
under, or result in the creation or imposition of any Lien pursuant to, (a) the
articles or certificate of incorporation or bylaws, or similar organizational or
governing instrument, as the case may be, of the Parent Issuer or any Subsidiary
Guarantor, (b) any law or other rule or regulation of any Governmental Authority
applicable to the Parent Issuer or any such Subsidiary Guarantor or (c)(i) any
indenture, mortgage, deed of trust, loan or credit agreement with a financial
institution (other than equipment leases entered into in the ordinary course of
business) having an aggregate outstanding amount of at least $5,000,000, to
which the Parent Issuer, the Company or any such Subsidiary Guarantor is a
party, or (ii) any other agreement or other instrument known to me to which the
Parent Issuer, the Company or any such Subsidiary Guarantor is a party, except
in each case referred to in clause (b) or (c)(ii) to the extent such violation,
conflict, default or Lien which results, individually or in the aggregate, would
not have a Material Adverse Effect. The successors and assigns of the Purchasers
shall be entitled to rely on


E-4.4(a)(i)-2



--------------------------------------------------------------------------------





such opinion. With respect to matters of fact on which such opinion is based,
such counsel shall be entitled to rely on appropriate certificates of public
officials and other officers of the Parent Issuer, the Company and its
Subsidiaries. While the Agreement, the Notes and the Subsidiary Guaranty are
governed by the laws of the State of New York, in the opinion counsel may assume
that all laws of the State of New York applicable to construing or enforcing the
Agreement, the Notes and the Subsidiary Guaranty are identical to the laws of
the Commonwealth of Pennsylvania. The opinion will be limited to the laws of the
Commonwealth of Pennsylvania, the general business corporation and limited
liability company law of the State of Delaware and the Federal laws of the
United States.


E-4.4(a)(i)-3



--------------------------------------------------------------------------------








FORM OF OPINION OF NETHERLANDS SPECIAL COUNSEL
TO THE COMPANY
The closing opinion of Eversheds Sutherland, special Netherlands counsel to the
Company, which is called for by Section 4.4 of the Note Purchase Agreement,
shall be dated the date of Closing and addressed to the Purchasers, shall be
reasonably satisfactory in scope and form to each Purchaser and shall be to the
effect that:


Corporate Status


1.
The Company has been duly incorporated and is validly existing under the laws of
the Netherlands as a legal entity in the form of a ‘besloten vennootschap met
beperkte aansprakelijkheid’ (a private company with limited liability).



Corporate Power


2.
The Company has the corporate power (i) to execute the Note Purchase Agreement,
each Series C Note and each Series D Note (collectively, the “Transaction
Documents”) and (ii) to perform its obligations under the Transaction Documents.



Corporate Action


3.
The Company has taken all corporate actions required under its Articles of
Association and/or the laws of the Netherlands to authorize the execution of the
Transaction Documents.



Valid Execution


4.
The Transaction Documents have been validly executed on behalf of the Company.



No Violation of Law


5.
The execution of the Transaction Documents by or on behalf of the Company does
not conflict with or does not result in a breach of any provision of the laws of
the Netherlands or the Articles of Association.



Enforceability of Obligations


6.
The obligations expressed to be assumed by the Company in the Transaction
Documents are enforceable against it in the Netherlands in accordance with their
terms.



No Authorisations, Consents or Approvals




EXHIBIT 4.4(a)(ii)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------





7.
Under the laws of the Netherlands, there are no governmental or regulatory
consents, approvals or authorisations required by the Company for its entry into
and performance of the Transaction Documents.



No Registration, Filing or similar Formalities


8.
Under the laws of the Netherlands there are no registration, filing or similar
formalities required of the Company to ensure the enforceability or the
admissibility in evidence against the Company of the Transaction Documents.



Choice of Law


9.
In any proceedings for the enforcement of the obligations of the Company under
the Transaction Documents, the courts of the Netherlands would give effect to
the choice of the laws of the State of New York made in the Transaction
Documents on the basis and within the scope of, and subject to the limitations
imposed by Rome I (as defined therein).



Submission to Jurisdiction


10.
The submission by the Company in the Transaction Documents to the jurisdiction
of the courts of the State of New York is valid and binding on the Company. Such
submission does not preclude that claims for provisional measures in summary
proceedings may be brought before a competent court in the Netherlands.



Enforcement of Judgments


11.
In the absence of an applicable treaty or convention providing for the
recognition and enforcement of judgments in civil and commercial matters, which
is binding in the Netherlands, a judgment of the court of the State of New York,
and any appellate court from any thereof, as provided in the Transaction
Documents, will not be automatically enforceable in the Netherlands. In order to
obtain a judgment that is enforceable against the Company in the Netherlands, it
will be necessary to (i) re-litigate the matter before the competent court of
the Netherlands and (ii) submit the judgment rendered by the court of the State
of New York, in the course of such proceedings, in which case the competent
Dutch court may give such effect to the foreign judgment as it deems
appropriate.



Immunity


12.
The Company is not entitled to immunity from any legal proceedings in the
Netherlands in order to enforce the Transaction Documents or any liability or
obligation of the Company arising thereunder.



Pari Passu




E-4.4(a)(ii)-2



--------------------------------------------------------------------------------





13.
The payment obligations of the Company under the Transaction Documents rank at
least equally with all its other unsecured payment obligations, other than those
preferred by law, and with the exception of any rights of set-off or
counterclaim which may be asserted by or against the Company.



Residence
14.
None of the parties of the Transaction Documents will be deemed to be resident,
domiciled or carrying on business in the Netherlands by reason of the execution,
performance, holding and/or enforcement of any of the Transaction Documents.



License


15.
It is not necessary under Dutch law (i) in order to enable the Purchasers (as
defined in the Note Purchase Agreement) to enforce their respective rights under
the Transaction Documents or (ii) by reason of the execution of the Transaction
Documents, that the Purchasers (as defined in the Note Purchase Agreement)
should be licensed, qualified or otherwise entitled to carry on business in the
Netherlands.







E-4.4(a)(ii)-3



--------------------------------------------------------------------------------






FORM OF OPINION OF SPECIAL COUNSEL
TO THE PURCHASERS




The closing opinion of Chapman and Cutler LLP special counsel to the Purchasers,
called for by Section 4.4 of the Note Purchase Agreement, shall be dated the
date of Closing and addressed to each Purchaser, shall be satisfactory in form
and substance to each Purchaser and shall be to the effect that:
1.    The Note Purchase Agreement has been duly authorized by all necessary
corporate action on the part of the Parent Issuer and the Company, has been duly
executed and delivered by the Parent Issuer and the Company and constitutes the
legal, valid and binding contract of the Parent Issuer and the Company
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance and similar laws affecting creditors’ rights generally,
and general principles of equity (regardless of whether the application of such
principles is considered in a proceeding in equity or at law).
2.    The Notes have been duly authorized by all necessary corporate action on
the part of the Company and the Parent Issuer, and the Notes being delivered on
the date hereof have been duly executed and delivered by the Company and the
Parent Issuer and constitute the legal, valid and binding obligations of the
Company and the Parent Issuer enforceable in accordance with their terms,
subject to bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting creditors’ rights generally, and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law).
3.    The issuance, sale and delivery of the Notes and the execution and
delivery of the Note Purchase Agreement and the Subsidiary Guaranty under the
circumstances contemplated by the Note Purchase Agreement and the Subsidiary
Guaranty do not, under existing law, require the registration of the Notes, the
Note Purchase Agreement or the Subsidiary Guaranty under the Securities Act of
1933, as amended, or the qualification of an indenture under the Trust Indenture
Act of 1939, as amended.


EXHIBIT 4.4(b)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------





With respect to matters of fact upon which such opinion is based, Chapman and
Cutler LLP may rely on appropriate certificates of public officials and officers
of the Parent Issuer and the Company and upon representations of the Parent
Issuer, the Company and the Purchasers delivered in connection with the issuance
and sale of the Notes.
The opinion of Chapman and Cutler LLP is limited to the laws of the State of New
York and the Federal laws of the United States.




E-4.4(b)-2

